Exhibit 10.1




 
 
 
AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
by and among
DASAN ZHONE SOLUTIONS, INC.,
and
ZTI MERGER SUBSIDIARY III, INC.,
as Borrowers,
and
PREMISYS COMMUNICATIONS, INC.,
ZHONE TECHNOLOGIES INTERNATIONAL, INC.,
PARADYNE NETWORKS, INC.,
PARADYNE CORPORATION,
and
DASAN NETWORK SOLUTIONS, INC.
as Guarantors,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
Dated as of July 12, 2018
 
 
 










--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


1
 
DEFINITIONS AND CONSTRUCTION
1


 
 
1.1
Definitions, Code Terms, Accounting Terms and Construction
1


 
 
 
 
 
2
 
LOANS AND TERMS OF PAYMENT
1


 
 
2.1
Revolving Loan Advances
1


 
 
2.2
[Intentionally Omitted]
2


 
 
2.3
Borrowing Procedures
2


 
 
2.4
Payments; Prepayments
3


 
 
2.5
[Intentionally Omitted]
5


 
 
2.6
Interest Rates: Rates, Payments, and Calculations
5


 
 
2.7
Designated Account
8


 
 
2.8
Maintenance of Loan Account; Statements of Obligations
8


 
 
2.9
Maturity Termination Dates
9


 
 
2.10
Effect of Maturity
9


 
 
2.11
Termination or Reduction by Borrowers
9


 
 
2.12
Fees
10


 
 
2.13
Letters of Credit
10


 
 
2.14
Illegality; Impracticability; Increased Costs
14


 
 
2.15
Capital Requirements
15


 
 
2.16
Extent of Each Borrower’s Liability, Contribution
15


 
 
2.17
DASAN Zhone Solutions, Inc
17


 
 
 
 
 
3
 
SECURITY INTEREST
17


 
 
3.1
Grant of Security Interest
17


 
 
3.2
Borrowers Remain Liable
18


 
 
3.3
Assignment of Insurance
18


 
 
3.4
Financing Statements
19


 
 
3.5
Excluded Collateral
19


 
 
 
 
 
4
 
CONDITIONS
19


 
 
4.1
Conditions Precedent to the Initial Extension of Credit
20


 
 
4.2
Conditions Precedent to all Extensions of Credit
20


 
 
4.3
Conditions Subsequent
20


 
 
 
 
 
5
 
REPRESENTATIONS AND WARRANTIES
20


 
 
 
 
 
6
 
AFFIRMATIVE COVENANTS
21


 
 
6.1
Financial Statements, Reports, Certificates
21


 
 
6.2
Collateral Reporting
21


 
 
6.3
Existence
21


 
 
6.4
Maintenance of Properties
21


 
 
6.5
Taxes
21


 
 
6.6
Insurance
22


 
 
6.7
Inspection
23


 
 
6.8
Account Verification
23





 
i


 




--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page




 
 
6.9
Compliance with Laws
23


 
 
6.10
Environmental
23


 
 
6.11
Disclosure Updates
23


 
 
6.12
Collateral Covenants
24


 
 
6.13
Material Contracts
29


 
 
6.14
Location of Inventory and Equipment
29


 
 
6.15
Formation of Subsidiaries
30


 
 
6.16
Further Assurances
30


 
 
6.17
OFAC; SANCTIONS; ANTI-CORRUPTION LAWS; ANTI-MONEY LAUNDERING LAWS
31


 
 
 
 
 
7
 
NEGATIVE COVENANTS
32


 
 
7.1
Indebtedness
32


 
 
7.2
Liens
32


 
 
7.3
Restrictions on Fundamental Changes
32


 
 
7.4
Disposal of Assets
33


 
 
7.5
Change Name
33


 
 
7.6
Nature of Business
33


 
 
7.7
Prepayments and Amendments
33


 
 
7.8
Change of Control
34


 
 
7.9
Restricted Junior Payments
34


 
 
7.10
Accounting Methods
34


 
 
7.11
Investments; Controlled Investments
34


 
 
7.12
Transactions with Affiliates
34


 
 
7.13
Use of Proceeds
35


 
 
7.14
Limitation on Issuance of Stock
35


 
 
7.15
Consignments
36


 
 
7.16
Inventory and Equipment with Bailees
36


 
 
7.17
Cash Balances
36


 
 
 
 
 
8
 
FINANCIAL COVENANTS
36


 
 
 
 
 
9
 
EVENTS OF DEFAULT
37


 
 
 
 
 
10
 
RIGHTS AND REMEDIES
40


 
 
10.1
Rights and Remedies
40


 
 
10.2
Additional Rights and Remedies
41


 
 
10.3
Lender Appointed Attorney in Fact
42


 
 
10.4
Remedies Cumulative
43


 
 
10.5
Crediting of Payments and Proceeds
43


 
 
10.6
Marshaling
43


 
 
10.7
License
44


 
 
10.8
Disposition of Pledged Interests by Lender
44


 
 
10.9
Voting and Other Rights in Respect of Pledged Interests
44


 
 
 
 
 



 
ii


 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




11
 
WAIVERS; INDEMNIFICATION
45


 
 
11.1
Demand; Protest; etc
45


 
 
11.2
The Lender’s Liability for Collateral
45


 
 
11.3
Indemnification
45


 
 
 
 
 
12
 
NOTICES
46


 
 
 
 
 
13
 
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
47


 
 
 
 
 
14
 
ASSIGNMENTS; SUCCESSORS
50


 
 
 
 
 
15
 
AMENDMENTS; WAIVERS
51


 
 
 
 
 
16
 
TAXES
51


 
 
16.1
No Setoff
51


 
 
16.2
Taxes
51


 
 
 
 
 
17
 
GENERAL PROVISIONS
51


 
 
17.1
Effectiveness
51


 
 
17.2
Section Headings
51


 
 
17.3
Interpretation
52


 
 
17.4
Severability of Provisions
52


 
 
17.5
Debtor-Creditor Relationship
52


 
 
17.6
Counterparts; Electronic Execution
52


 
 
17.7
Revival and Reinstatement of Obligations
52


 
 
17.8
Confidentiality
52


 
 
17.9
Lender Expenses
53


 
 
17.10
Setoff
54


 
 
17.11
Survival
54


 
 
17.12
Patriot Act
54


 
 
17.13
Integration
54


 
 
17.14
Bank Product Providers
54


 
 
17.15
Amendment and Restatement
55


 
 
17.16
DNS
56







 
iii


 




--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page




    
EXHIBITS AND SCHEDULES
 
Schedule 1.1
Definitions
Schedule 2.12
Fees
Schedule 5.26(a)
Intellectual Property
Schedule 5.26(b)
Real Property
Schedule 5.26(c)
Pledged Interests
Schedule 6.1
Financial Statement, Reports, Certificates
Schedule 6.2
Collateral Reporting
Schedule 7.12(a)
Transactions with Affiliates
 
 
Exhibit A
Form of Compliance Certificate
Exhibit B
Conditions Precedent
Exhibit C
Conditions Subsequent
Exhibit D
Representations and Warranties
Exhibit E
Information Certificate
Exhibit F
Pledged Interests Addendum
 
 
Schedule A-1
Collection Account
Schedule A-2
Authorized Person
Schedule D-1
Designated Account
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens
Schedule R-1
Real Property Collateral





 
iv


 




--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this “Agreement”), is
entered into as of July 12, 2018 (“Restatement Effective Date”), by and among
DASAN ZHONE SOLUTIONS, INC., a Delaware corporation (“DZS”), ZTI MERGER
SUBSIDIARY III, INC., a Delaware corporation (“ZTI”; DZS and ZTI are sometimes
referred to herein individually as a “Borrower” and collectively as the
“Borrowers”), DASAN NETWORK SOLUTIONS, INC., a California corporation (“DNS”),
PREMISYS COMMUNICATIONS, INC., a Delaware corporation (“Premisys”), ZHONE
TECHNOLOGIES INTERNATIONAL, INC., a Delaware corporation, (“Zhone
International”), PARADYNE NETWORKS, INC., a Delaware corporation (“Paradyne
Networks”), PARADYNE CORPORATION, a Delaware corporation (“Paradyne
Corporation”; DNS, Premisys, Zhone International, Paradyne Networks, and
Paradyne Corporation are sometimes referred to herein individually as a
“Guarantor” and collectively as the “Guarantors”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”). Certain capitalized terms used in this
Agreement are defined in Schedule 1.1 or elsewhere in this Agreement. The
parties agree as follows:
RECITALS:
WHEREAS, Borrowers, Guarantors, and Lender are parties to that certain Credit
Agreement, dated as of March 13, 2012 (as heretofore amended, the “Existing
Credit Agreement”); and
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement on the terms and subject to conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree that, effective as of
the Restatement Effective Date, the Existing Credit Agreement shall be, and
hereby is, amended and restated in its entirety as follows:
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions, Code Terms, Accounting Terms and Construction. Capitalized
terms used in this Agreement shall have the meanings specified therefor on
Schedule 1.1. Additionally, matters of (i) interpretation of terms defined in
the Code, (ii) interpretation of accounting terms and (iii) construction are set
forth in Schedule 1.1.
2.    LOANS AND TERMS OF PAYMENT.
2.1    Revolving Loan Advances.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, Lender agrees to make revolving loans (“Advances”) to
Borrowers in an amount at any one time outstanding not to exceed the lesser of:





--------------------------------------------------------------------------------





(i)    the Maximum Revolver Amount, less the Letter of Credit Usage at such
time, less the aggregate outstanding amount of Obligations owing under or in
connection with the Ex-Im Credit Agreement, and
(ii)    the Borrowing Base at such time, less the Letter of Credit Usage at such
time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Termination Date. Lender has no obligation to make an Advance at any time
following the occurrence of a Default or an Event of Default.
(c)    If at any time the Maximum Revolver Amount is less than the amount of the
Borrowing Base, the amount of Advances available under Section 2.1(a) above
shall be reduced by any Reserves established by Lender with respect to amounts
that may be payable by any Borrower to third parties.
2.2    [Intentionally Omitted]
2.3    Borrowing Procedures.
(a)    Procedure for Borrowing. Provided Lender has not separately agreed that
Borrowers may use the Loan Management Service, each Borrowing shall be made by a
written request by an Authorized Person delivered to Lender. Such written
request must be received by Lender no later than 9:00 a.m. (Pacific time) on the
Business Day that is the requested Funding Date (or, if a Fixed Rate Advance is
requested, 3 Business Days prior to the Business Day of the requested Borrowing)
specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day. At Lender’s election, in lieu of delivering
the above-described written request, any Authorized Person may give Lender
telephonic notice of such request by the required time. Lender is authorized to
make the Advances, and to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person;
(b)    Making of Loans. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Lender shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such amount to the Designated Account; provided, however, that,
Lender shall not have the obligation to make any Advance if (1) one (1) or more
of the applicable conditions precedent set forth in Section 4 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived by Lender, or (2) the requested Borrowing would exceed
the Availability on such Funding Date.
(c)    Loan Management Service. If Lender has separately agreed that Borrowers
may use the Loan Management Service, Borrowers shall not request and Lender
shall no longer honor a request for an Advance made in accordance with Section
2.3(a) and all Advances will instead


2



--------------------------------------------------------------------------------





be initiated by Lender and credited to the Designated Account as Advances as of
the end of each Business Day in an amount sufficient to maintain an agreed upon
ledger balance in the Designated Account, subject only to Availability as
provided in Section 2.1. If Lender terminates Borrowers’ access to the Loan
Management Service, Borrowers may continue to request Advances as provided in
Section 2.3(a), subject to the other terms and conditions of this Agreement.
Lender shall have no obligation to make an Advance through the Loan Management
Service after the occurrence of a Default or an Event of Default, or in an
amount in excess of Availability, and may terminate the Loan Management Service
at any time in its sole discretion.
(d)    Protective Advances. Lender may make an Advance for any reason at any
time in its Permitted Discretion, without Borrowers’ compliance with any of the
conditions of this Agreement, and (i) disburse the proceeds directly to third
Persons in order to protect Lender’s interest in the Collateral or to perform
any obligation of Borrowers under this Agreement or otherwise to enhance the
likelihood of repayment of the Obligations, or (ii) apply the proceeds to
outstanding Obligations then due and payable to Lender (such Advance, a
“Protective Advance”).
2.4    Payments; Prepayments.
(a)    Payments by Borrowers. Except as otherwise expressly provided herein, all
payments by Borrowers shall be made as directed by Lender or as otherwise
specified in the applicable Cash Management Documents.
(b)    Payments by Account Debtors. Borrowers shall instruct all Account Debtors
to make payments either directly to the Lockbox for deposit by Lender directly
to the Collection Account, or instruct them to deliver such payments to Lender
by wire transfer, ACH, or other means as Lender may direct for deposit to the
Lockbox or Collection Account or for direct application to reduce the
outstanding Advances. If any Borrower receives a payment of the Proceeds of
Collateral directly, such Borrower will promptly deposit the payment or Proceeds
into Collection Account. Until so deposited, such Borrower will hold all such
payments and Proceeds in trust for Lender without commingling with other funds
or property.
(c)    Crediting Payments. For purposes of calculating Availability and the
accrual of interest on outstanding Obligations, unless otherwise provided in the
applicable Cash Management Documents or as otherwise instructed by Borrower,
each payment shall be applied to the Obligations on the first Business Day
following the Business Day of deposit to the Collection Account or other receipt
of funds by Lender provided such payment is received in accordance with Lender’s
usual and customary practices. Any payment received by Lender that is not a
transfer of immediately available funds shall be considered provisional until
the item or items representing such payment have been finally paid under
applicable law. Should any payment item not be honored when presented for
payment, then Borrowers shall be deemed not to have made such payment, and that
portion of Borrowers’ outstanding Obligations corresponding to the amount of
such dishonored payment item shall be deemed to bear interest as if the
dishonored payment item had never been received by Lender. Each reduction in
outstanding Advances resulting from the application of such payment to the
outstanding Advances shall be accompanied by an equal reduction in the amount of
outstanding Accounts.


3



--------------------------------------------------------------------------------





(d)    Application of Payments. Subject to Section 2.4(f), all Collections and
all Proceeds of Collateral received by Lender, shall be applied, so long as no
Event of Default has occurred and is continuing, to reduce the outstanding
Obligations in such manner as Lender shall determine in its discretion. After
payment in full in cash of all Obligations, any remaining balance shall be
transferred to the Designated Account or otherwise to such other Person entitled
thereto under applicable law.
(e)    [Intentionally Omitted].
(f)    Mandatory Prepayments.
(i)    Borrowing Base. If, at any time, the sum of the Revolver Usage exceeds
the lesser (A) the Borrowing Base or (B) an amount equal to the sum of the
Maximum Revolver Amount, less the aggregate outstanding amount of obligations
owing under or in connection with the Ex-Im Credit Agreement, less Reserves (in
accordance with Section 2.1(c)), at such time (such excess amount being referred
to as the “Overadvance Amount”), then Borrowers shall promptly, but in any
event, within 3 Business Days, prepay the Obligations in an aggregate amount
equal to the Overadvance Amount. If payment in full of the outstanding revolving
loans is insufficient to eliminate the Overadvance Amount and Letter of Credit
Usage continues to exceed the Borrowing Base, Borrowers shall maintain Letter of
Credit Collateralization of the outstanding Letter of Credit Usage. Lender shall
not be obligated to provide any Advances during any period that an Overadvance
Amount is outstanding.
(ii)    Dispositions. Within 3 Business Days after the date of receipt by
Borrowers or any other Loan Party or any of their Restricted Subsidiaries of the
Net Cash Proceeds of any voluntary or involuntary sale or disposition by
Borrowers or any other Loan Party or any of their Restricted Subsidiaries of
assets (including casualty losses or condemnations but excluding sales or
dispositions which qualify as Permitted Dispositions under clauses (a) or (b) of
the definition of Permitted Dispositions), Borrower shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(vi) in an
amount equal to 100% of such Net Cash Proceeds (including condemnation awards
and payments in lieu thereof) received by such Person in connection with such
sales or dispositions; provided that, so long as (A) no Default or Event of
Default shall have occurred and is continuing or would result therefrom, (B)
Borrowers shall have given Lender prior written notice of Borrowers’ intention
to apply such monies to the costs of replacement of the properties or assets
that are the subject of such sale or disposition or the cost of purchase or
construction of other assets useful in the business of Borrowers or their
Restricted Subsidiaries, (C) the monies are held in a Deposit Account in which
Lender has a perfected first-priority security interest, and (D) Borrowers or
their Restricted Subsidiaries, as applicable, complete such replacement,
purchase, or construction within 180 after the initial receipt of such monies,
then the Loan Party whose assets were the subject of such disposition shall have
the option to apply such monies to the costs of replacement of the assets that
are the subject of such sale or disposition unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the cash collateral account shall be paid to Lender and applied in accordance
with Section 2.4(f)(ii); provided, however, that Borrowers and their Restricted
Subsidiaries shall not have the right to use such Net Cash


4



--------------------------------------------------------------------------------





Proceeds to make such replacements, purchases, or construction in excess of
$100,000 in any given fiscal year. Nothing contained in this Section 2.4(f)(ii)
shall permit any Borrower or any other Loan Party or any of their Restricted
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 7.4.
(iii)    Extraordinary Receipts. Within 3 Business Days after the date of
receipt by any Borrower or any of its Restricted Subsidiaries of any
Extraordinary Receipts, such Borrower shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f)(vi) in an amount
equal to 100% of such Extraordinary Receipts, net of any reasonable expenses
incurred in collecting such Extraordinary Receipts.
(iv)    Indebtedness. Within 3 Business Days after the date of incurrence by any
Borrower or any of its Restricted Subsidiaries of any Indebtedness (other than
Permitted Indebtedness), such Borrower shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.4(f)(vi) in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
with such incurrence. The provisions of this Section 2.4(f)(iv) shall not be
deemed to be implied consent to any such incurrence otherwise prohibited by the
terms and conditions of this Agreement.
(v)    Application of Mandatory Payments. Each prepayment pursuant to Section
2.4(f)(i)-(iv) above shall, (A) so long as no Event of Default shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of the Advances until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then outstanding Letter of
Credit Usage, and (B) if an Event of Default shall have occurred and be
continuing, be applied in the manner set forth in Section 10.5.
(vi)    Application of Payments to Floating Rate Advances and Fixed Rate
Advances. All payments shall be applied first to any unpaid Floating Rate
Advances, and once paid, to outstanding Fixed Rate Advances. If more than one
Fixed Rate Advance is outstanding, any payments applied to Fixed Rate Advances
shall be applied to such Fixed Rate Advances in the order and in the amounts as
Lender may deem appropriate, unless Administrative Borrower specifies at the
time of payment how such payments are to be applied.
2.5    [Intentionally Omitted].
2.6    Interest Rates: Rates, Payments, and Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), the principal
amount of all Obligations (except for undrawn Letters of Credit and Bank
Products) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof at a per annum rate
equal to the Interest Rate plus the Interest Rate Margin.
(b)    Fixed Rate Advances.
(i)    Fixed Rates for Fixed Rate Interest Periods; Quotation of Rates. Lender
will quote Administrative Borrower a fixed interest rate based on the Daily
Three Month


5



--------------------------------------------------------------------------------





LIBOR rate plus the Interest Rate Margin (a “Fixed Rate”) for a three (3) month
term (each a “Fixed Rate Interest Period”, as more fully defined in Schedule
1.1), which Fixed Rate Interest Period will commence on the Business Day on
which the request was made, provided that the request is received by Lender no
later than 9:00 a.m. Pacific Time three Business Days prior to the Business Day
that the Advance is to be funded as a Fixed Rate Advance or continued as or
converted into a Fixed Rate Advance. If the Administrative Borrower does not
promptly accept the quoted Fixed Rate, then the quote shall expire and any
subsequent request for a quote shall be subject to redetermination by Lender.
(ii)    Procedure for Requesting and Renewing Fixed Rate Advances. Subject to
all of the other terms and conditions of this Agreement, Administrative Borrower
may request a Fixed Rate Advance, or convert a Floating Rate Advance to a Fixed
Rate Advance, or renew an existing Fixed Rate Advance, provided that Lender
receives the request no later than 9:00 a.m. Pacific Time three Business Days
prior to the first day of the new Fixed Rate Interest Period. Each request shall
specify the principal amount to be advanced at the Fixed Rate, or to be
converted from the Floating Rate, or to be renewed, and shall be confirmed in
writing an Authenticated Record if requested by Lender. Each Fixed Rate Advance
shall be in multiples of $1,000,000 and in the minimum amount of at least
$1,000,000. No more than four (4) separate Fixed Rate Advances may be
outstanding at any time. No Fixed Rate Advances may be made through the Loan
Management Service.
(iii)    Expiration of Fixed Rate Advances. Unless a Fixed Rate Advance is
renewed, paid, or prepaid on or before the expiration of the related Fixed Rate
Interest Period, each Fixed Rate Advance shall automatically be converted to a
Floating Rate Advance upon the expiration of the Fixed Rate Interest Period. An
expiring Fixed Rate Advance may not be renewed for a new Fixed Rate Interest
Period if a Default or Event of Default is then existing.
(iv)    Taxes and Regulatory Costs. Borrowers shall pay Lender with respect to
any Fixed Rate Advance, all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority that are related to Daily Three Month LIBOR,
and (ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage applicable to Lender, the assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar costs imposed by any domestic or
foreign governmental authority or resulting from compliance by Lender with any
request or directive (whether or not having the force of law) from any central
bank or other governmental authority that are related to Daily Three Month LIBOR
but not otherwise included in the calculation of Daily Three Month LIBOR. In
determining which of these amounts are attributable to an existing Fixed Rate
Advance that is based on Daily Three Month LIBOR, any reasonable allocation made
by Lender among its operations shall be deemed conclusive and binding.
(v)    Fixed Rate Advance Breakage Fees. Borrowers may prepay any Fixed Rate
Advance at any time in any amount, whether voluntarily or by acceleration;
provided, however, that if the Fixed Rate Advance is prepaid, Borrowers shall
pay Lender upon demand a Fixed Rate Advance breakage fee equal to the sum of the
discounted monthly differences for each


6



--------------------------------------------------------------------------------





month from the month of prepayment through the month in which the Fixed Rate
Interest Period matures, calculated as follows for each such month:
(i)    Determine the amount of interest that would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the applicable Fixed Rate Interest
Period.
(ii)    Subtract from the amount determined in (i) above the amount of interest
that would have accrued for the same month on the amount of principal prepaid
for the remaining term of the Fixed Rate Interest Period at a rate equal to
Daily Three Month LIBOR in effect on the date of prepayment for new loans
extended at a Fixed Rate.
(iii)    If the result obtained in (ii) for any month is greater than zero,
discount that difference by the Daily Three Month LIBOR used in (ii) above.
Borrowers acknowledges that prepayment of any Fixed Rate Advance may result in
Lender incurring additional costs, expenses or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses or liabilities.
Borrowers agree to pay the above-described Fixed Rate Advance breakage fee and
agree that this amount represents a reasonable estimate of the Fixed Rate
Advance breakage costs, expenses and/or liabilities of Lender.
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at any time following the Termination Date,
(i)    The principal amount of all Obligations (except for undrawn Letters of
Credit and Bank Products) that have been charged to the Loan Account pursuant to
the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to two (2) percentage points above the per annum rate otherwise
applicable thereunder, and
(ii)    the Letter of Credit fee provided for in Section 2.12 shall be increased
by two (2) percentage points above the per annum rate otherwise applicable
hereunder, except with respect to Letters of Credit for which Lender has
received Letter of Credit Collateralization (but only so long as no Event of
Default has occurred and is continuing).
(d)    Payment. Except to the extent provided to the contrary in Section 2.12,
all interest, all Letter of Credit fees, all other fees payable hereunder or
under any of the other Loan Documents, all costs and expenses payable hereunder
or under any of the other Loan Documents, and all Lender Expenses shall be due
and payable, in arrears, on the first day of each month; provided that interest
accruing on any Fixed Rate Advance shall be due and payable monthly on the last
day of each month, and on the last day of the Fixed Rate Interest Period
applicable thereto. Each Borrower hereby authorizes Lender, from time to time
without prior notice to Borrowers, to charge all interest, Letter of Credit
fees, and all other fees payable hereunder or under any of the other Loan
Documents (in each case, as and when due and payable), all costs and expenses
payable hereunder or under any of the other Loan Documents (in each case, as and
when accrued or incurred), all Lender Expenses (as and when accrued or
incurred), and all fees and costs provided for in Section 2.12 (as


7



--------------------------------------------------------------------------------





and when accrued or incurred), and all other payment obligations as and when due
and payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to any Bank Product Provider in respect of Bank
Products) to the Loan Account, which amounts shall thereupon constitute Advances
hereunder and, shall accrue interest at the rate then applicable to Advances.
Any interest, fees, costs, expenses, Lender Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement
that are charged to the Loan Account shall thereafter constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances.
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Interest Rate is changed from time to time hereafter, the rates
of interest hereunder based upon the Interest Rate automatically and immediately
shall be increased or decreased by an amount equal to such change in the
Interest Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, as of the date of this
Agreement, Borrowers are and shall be liable only for the payment of such
maximum amount as is allowed by law, and payment received from Borrowers in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
2.7    Designated Account. Borrowers agree to establish and maintain one or more
Designated Accounts, each in the name of a single Borrower, for the purpose of
receiving the proceeds of the Advances requested by Borrowers and made by Lender
hereunder. Unless otherwise agreed by Lender and Borrowers, any Advance
requested by Borrowers and made by Lender hereunder shall be made to the
applicable Designated Account.
2.8    Maintenance of Loan Account; Statements of Obligations. Lender shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
in which will be recorded all Advances made by Lender to Borrowers or for
Borrowers’ account, the Letters of Credit issued or arranged by Lender for
Borrowers’ account, and all other payment Obligations hereunder or under the
other Loan Documents, including accrued interest, fees and expenses, and Lender
Expenses. In accordance with Section 2.4 and Section 2.5, the Loan Account will
be credited with all payments received by Lender from Borrowers or for
Borrowers’ account. All monthly statements delivered by Lender to the Borrowers
regarding the Loan Account, including with respect to principal, interest, fees,
and including an itemization of all charges and expenses constituting Lender
Expenses owing, shall be subject to subsequent adjustment by Lender but shall,
absent manifest error, be conclusively presumed to be correct and accurate and
constitute an account stated between


8



--------------------------------------------------------------------------------





Borrowers and Lender unless, within 30 days after receipt thereof by Borrowers,
Borrowers shall deliver to Lender written objection thereto describing the error
or errors contained in any such statements.
2.9    Maturity Termination Dates. Lender’s obligations under this Agreement
shall continue in full force and effect for a term ending on the earliest of (i)
July 12, 2021 (the “Maturity Date”) or (ii) the date Borrowers terminate the
Revolving Credit Facility, or (iii) the date the Revolving Credit Facility
terminates pursuant to Section 10.2 following an Event of Default (the earliest
of these dates, the “Termination Date”). The foregoing notwithstanding, Lender
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default. Each Borrower jointly and severally promises to pay the
Obligations (including principal, interest, fees, costs, and expenses, including
Lender Expenses) in full on the Termination Date (other than the Hedge
Obligations, which shall be paid in accordance with the applicable Hedge
Agreement).
2.10    Effect of Maturity. On the Termination Date, all obligations of Lender
to provide additional credit hereunder shall automatically be terminated and all
of the Obligations (other than Hedge Obligations which shall be terminated in
accordance with the applicable Hedge Agreement) shall immediately become due and
payable without notice or demand and Borrowers shall immediately repay all of
the Obligations in full. No termination of the obligations of Lender (other than
cash payment in full of the Obligations and termination of the obligations of
Lender to provide additional credit hereunder) shall relieve or discharge any
Loan Party of its duties, obligations, or covenants hereunder or under any other
Loan Document and Lender’s Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full in cash and Lender’s obligations to provide additional credit hereunder
shall have been terminated. Provided that there are no suits, actions,
proceedings or claims pending or threatened against any Indemnified Person under
this Agreement with respect to any Indemnified Liabilities, Lender shall, at
Borrowers’ expense, release or terminate any filings or other agreements that
perfect the Security Interest, upon Lender’s receipt of each of the following,
in form and content satisfactory to Lender: (i) cash payment in full of all
Obligations and completed performance by Borrowers with respect to their other
obligations under this Agreement (including Letter of Credit Collateralization
with respect to all outstanding Letter of Credit Usage), (ii) evidence that any
obligation of Lender to make Advances to any Borrower or provide any further
credit to any Borrower has been terminated, (iii) a general release of all
claims against Lender and its Affiliates by each Borrower and each Loan Party
relating to Lender’s performance and obligations under the Loan Documents, and
(iv) an agreement by each Borrower, each Guarantor, and any new lender to
Borrowers to indemnify Lender and its Affiliates for any payments received by
Lender or its Affiliates that are applied to the Obligations as a final payoff
that may subsequently be returned or otherwise not paid for any reason. With
respect to any outstanding Hedge Obligations which are not so paid in full, the
Bank Product Provider may require Borrowers to cash collateralize the then
existing Hedge Obligations in an amount acceptable to Lender prior to releasing
or terminating any filings or other agreements that perfect the Security
Interest.
2.11    Termination or Reduction by Borrowers.


9



--------------------------------------------------------------------------------





(a)    Borrowers may terminate the Credit Facility or reduce the Maximum
Revolver Amount at any time prior to the Maturity Date, if they (i) deliver a
notice to Lender of their intentions at least 30 days prior to the proposed
action, (ii) pay to Lender the applicable termination fee, reduction fee or
prepayment fee set forth in Schedule 2.12, and (iii) pay the Obligations (other
than the outstanding Hedge Obligations, which shall be paid in accordance with
the applicable Hedge Agreement) in full or down to the reduced Maximum Revolver
Amount, as applicable. Any reduction in the Maximum Revolver Amount shall be in
multiples of $1,000,000, with a minimum reduction of at least $1,000,000. Each
such termination, reduction or prepayment shall be irrevocable. Once reduced,
the Maximum Revolver Amount may not be increased.
(b)    The applicable termination fee, reduction fee and prepayment fee set
forth in Schedule 2.12 shall be presumed to be the amount of damages sustained
by Lender as a result of an early termination, reduction or prepayment, as
applicable and each Borrower agrees that it is reasonable under the
circumstances currently existing (including, but not limited to, the borrowings
that are reasonably expected by Borrowers hereunder and the interest, fees and
other charges that are reasonably expected to be received by Lender hereunder).
In addition, Lender shall be entitled to such early termination fee upon the
occurrence of any Event of Default described in Sections 9.4 and 9.5 hereof,
even if Lender does not exercise its right to terminate this Agreement, but
elects, at its option, to provide financing to Borrowers or permit the use of
cash collateral during an Insolvency Proceeding. The early termination fee,
reduction fee and prepayment fee, as applicable, provided for in Schedule 2.12
shall be deemed included in the Obligations.
2.12    Fees. Borrowers shall pay to Lender the fees set forth on Schedule 2.12
attached hereto.
2.13    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of a Borrower made in accordance herewith, Lender agrees to issue a requested
Letter of Credit for the account of such Borrower. By submitting a request to
Lender for the issuance of a Letter of Credit, such Borrower shall be deemed to
have requested that Lender issue the requested Letter of Credit. Each request
for the issuance of a Letter of Credit, or the amendment, renewal, or extension
of any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to Lender via hand delivery, telefacsimile, or other
electronic method of transmission reasonably in advance of the requested date of
issuance, amendment, renewal, or extension. Each such request shall be in form
and substance reasonably satisfactory to Lender, and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Letter of Credit Agreements as Lender may request or
require.


10



--------------------------------------------------------------------------------





(b)    Lender shall have no obligation to issue, amend, renew or extend a Letter
of Credit if, after giving effect to the requested issuance, amendment, renewal,
or extension, the Letter of Credit Usage would exceed the lesser of:
(i)    the lesser of (x) the Borrowing Base at such time less the outstanding
amount of Advances at such time, and (y) the Maximum Revolver Amount less the
outstanding amount of Advances, less Reserves (in accordance with Section 2.1(c)
at such time, less the outstanding amount of “Obligations” owing under or in
connection with the Ex-Im Credit Agreement, or
(ii)    $5,000,000.
(c)    Lender shall have no obligation to issue a Letter of Credit if (i) any
order, judgment, or decree of any Governmental Authority or arbitrator shall, by
its terms, purport to enjoin or restrain Lender from issuing such Letter of
Credit or any law applicable to Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over Lender shall prohibit or request that Lender refrain from the issuance of
letters of credit generally or such Letter of Credit in particular, or (ii) the
issuance of such Letter of Credit would violate one or more policies of Lender
applicable to letters of credit generally.
(d)    Each Letter of Credit shall be in form and substance reasonably
acceptable to Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars, and shall expire on a date no more than
12 months after the date of issuance or last renewal of such Letter of Credit,
which date shall be no later than the Maturity Date; provided that the expiry
date of a Letter of Credit may extend beyond the Maturity Date, subject to the
following additional terms and conditions: (i) the expiry date shall not be
later than one (1) year beyond the Maturity Date; and (ii) no later than the
Termination Date, Borrowers shall provide Lender with Letter of Credit
Collateralization for outstanding Letters of Credit that exist as of the
Termination Date. If Lender makes a payment under a Letter of Credit, Borrowers
shall pay the Lender an amount equal to the applicable Letter of Credit
Disbursement on the date such Letter of Credit Disbursement is made and, in the
absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be an Advance hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 4 or this Section 2.13) and, initially, shall bear interest at the rate
then applicable to Advances. If a Letter of Credit Disbursement is deemed to be
an Advance hereunder, Borrowers’ obligation to pay the amount of such Letter of
Credit Disbursement to Lender shall be automatically converted into an
obligation to pay Lender such resulting Advance.
(e)    Each of the Borrowers hereby agrees to indemnify, save, defend, and hold
Lender harmless from any damage, loss, cost, expense, or liability, and
reasonable attorneys fees and expenses incurred by Lender arising out of or in
connection with any Letter of Credit; provided, that Borrowers shall not be
obligated hereunder to indemnify Lender for any damage, loss, cost, expense, or
liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of Lender.


11



--------------------------------------------------------------------------------





(f)    Lender and each Borrower agree that, in paying any drawing under a Letter
of Credit, Lender shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. Neither Lender nor any correspondent, participant or assignee of
Lender shall be liable to any Loan Party for (i) any action taken or omitted in
the absence of gross negligence or willful misconduct; (ii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Agreement. Each Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, that this assumption is not intended to,
and shall not, preclude Borrowers from pursuing such rights and remedies as they
may have against the beneficiary or transferee at law or under any other
agreement. Neither Lender nor any correspondent, participant or assignee of
Lender shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.13(g) or for any action, neglect or
omission under or in connection with any Letter of Credit or Letter of Credit
Agreement, including in connection with the issuance or any amendment of any
Letter of Credit, the failure to issue or amend any Letter of Credit, the
honoring or dishonoring of any demand under any Letter of Credit, or the
following of any Borrower’s instructions or those contained in the Letter of
Credit or any modifications, amendments, or supplements thereto, and such action
or neglect or omission will bind Borrowers. In furtherance and not in limitation
of the foregoing, Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary (or Lender may refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit and may disregard any requirement in a Letter
of Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and Lender shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. Lender shall not be responsible for the wording of
any Letter of Credit (including any drawing conditions or any terms or
conditions that are ineffective, ambiguous, inconsistent, unduly complicated or
reasonably impossible to satisfy), notwithstanding any assistance Lender may
provide to Borrowers with drafting or recommending text for any letter of credit
application or with the structuring of any transaction related to any Letter of
Credit, and each Borrower hereby acknowledges and agrees that any such
assistance will not constitute legal or other advice by Lender or any
representation or warranty by Lender that any such wording or such Letter of
Credit will be effective. Without limiting the foregoing, Lender may, as it
deems appropriate, use in any Letter of Credit any portion of the language
prepared by any Borrower and contained in the Letter of Credit Agreements
relative to drawings under such Letter of Credit. Each Borrower hereby
acknowledges and agrees that Lender shall not be responsible for delays, errors,
or omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.


12



--------------------------------------------------------------------------------





(g)    The obligation of each Borrower to reimburse Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document,
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower, any Subsidiary of a Borrower or any other Loan Party may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction,
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,
(iv)    any payment by Lender under such Letter of Credit against presentation
of a draft or certificate that does not substantially or strictly comply with
the terms of such Letter of Credit (including, without limitation, any
requirement that presentation be made at a particular place or by a particular
time of day), or any payment made by Lender under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, any Borrower, any Subsidiary
of a Borrower or any other Loan Party, or
(vi)    the fact that any Default or Event of Default shall have occurred and be
continuing.
(h)    Each Borrower acknowledges and agrees that any and all fees, charges,
costs, or commissions in effect from time to time of Lender relating to Letters
of Credit, upon the payment or negotiation of any drawing under any Letter of
Credit, or upon the occurrence of any other activity with respect to any Letter
of Credit (including the transfer, amendment, or cancellation of any Letter of
Credit), shall be Lender Expenses for purposes of this Agreement and shall be
reimbursable promptly, but in any event, within 1 Business Day after the date on
which such fees, charges, costs, or commissions are first incurred or accrued by
Borrowers to Lender.
(i)    If by reason of (i) any change after the Restatement Effective Date in
any applicable law, treaty, rule, or regulation or any change in the
interpretation or application thereof by any Governmental Authority, or (ii)
compliance by Lender with any direction, request, or


13



--------------------------------------------------------------------------------





requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors of the Federal Reserve System as from time to time in effect
(and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on Lender any other condition regarding any
Letter of Credit, and the result of the foregoing is to increase, directly or
indirectly, the cost to Lender of making, participating in, or maintaining any
Letter of Credit or to reduce the amount receivable in respect thereof, then,
and in any such case, Lender may, at any time within a reasonable period after
the additional cost is incurred or the amount received is reduced, notify
Borrowers, and Borrowers shall pay within 30 days after demand therefor, such
amounts as Lender may specify to be necessary to compensate Lender for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Advances hereunder; provided that (A) Borrowers shall not be
required to provide any compensation pursuant to this Section 2.13(i) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Lender of any amount due pursuant to this Section
2.13(i), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
(j)    Unless otherwise expressly agreed by Lender and Borrowers, when a Letter
of Credit is issued, (i) the rules of ISP98 and Uniform Customs shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs shall
apply to each commercial Letter of Credit.
(k)    In the event of a direct conflict between the provisions of this Section
2.13 and any provision contained in any Letter of Credit Agreement, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.13 shall control and
govern.
2.14    Illegality; Impracticability; Increased Costs. In the event that (i) any
change in market conditions or any law, regulation, treaty, or directive, or any
change therein or in the interpretation or application thereof make it unlawful
or impractical for Lender to fund or maintain extensions of credit with interest
based upon Daily Three Month LIBOR or to continue such funding or maintaining,
or to determine or charge interest rates based upon Daily Three Month LIBOR,
(ii) Lender determines that by reasons affecting the London interbank Eurodollar
market, adequate and reasonable means do not exist for ascertaining Daily Three
Month LIBOR, or (iii) Lender determines that the interest rate based on the
Daily Three Month LIBOR will not adequately and fairly reflect the cost to
Lender of maintaining or funding Advances at the interest rate based upon Daily
Three Month LIBOR, Lender shall give notice of such changed circumstances to
Borrowers and (i) interest on the principal amount of such extensions of credit
thereafter shall accrue interest at a rate equal to the Prime Rate plus the
Interest Rate Margin, and (ii) Borrowers shall not be entitled to elect


14



--------------------------------------------------------------------------------





Daily Three Month LIBOR until Lender determines that it would no longer be
unlawful or impractical to do so or that such increased costs would no longer be
applicable.
2.15    Capital Requirements. If, after the date hereof, Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital or reserve requirements for banks or bank holding companies,
or any change in the interpretation, implementation, or application thereof by
any Governmental Authority charged with the administration thereof, including
those changes resulting from the enactment of the Dodd-Frank Wall Street Reform
and Consumer Protection Act and Basel III, regardless of the date enacted,
adopted or issued, or (ii) compliance by Lender or its parent bank holding
company with any guideline, request or directive of any such entity regarding
capital adequacy (whether or not having the force of law), has the effect of
reducing the return on Lender’s or such holding company’s capital as a
consequence of Lender’s loan commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by Lender to
be material, then Lender may notify Borrowers thereof. Following receipt of such
notice, Borrowers agree to pay Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by Lender of a statement in the amount and setting forth
in reasonable detail Lender’s calculation thereof and the assumptions upon which
such calculation was based (which statement shall be deemed true and correct
absent manifest error). In determining such amount, Lender may use any
reasonable averaging and attribution methods. Failure or delay on the part of
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of Lender’s right to demand such compensation; provided that Borrowers
shall not be required to compensate Lender pursuant to this Section for any
reductions in return incurred more than 180 days prior to the date that Lender
notifies Borrowers of such law, rule, regulation or guideline giving rise to
such reductions and of Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
2.16    Extent of Each Borrower’s Liability, Contribution.
(a)    Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender
the prompt payment and performance of, all Obligations under this Agreement and
all agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until cash payment in
full of the Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Borrower is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
any of Lender’s Liens or to preserve rights against, any security


15



--------------------------------------------------------------------------------





or guaranty for the Obligations or any action, or the absence of any action, by
Lender in respect thereof (including the release of any security or guaranty);
(d) the insolvency of any Borrower; (e) any election by Lender in an Insolvency
Proceeding for the application of Section 1111(b)(2) of the Bankruptcy Code; (f)
any borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code or otherwise; (g) the disallowance of
any claims of Lender against any Borrower for the repayment of any Obligations
under Section 502 of the Bankruptcy Code or otherwise; or (h) any other action
or circumstances that might otherwise constitute a legal or equitable discharge
or defense of a surety or guarantor, except cash payment in full of all
Obligations.
(b)    Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 2.16 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.
(c)    If any Borrower makes a payment under this Section 2.16 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 2.16 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law. Notwithstanding the foregoing, no such Guarantor Payment shall be
made to the extent the guaranty contemplated by this Agreement hereunder as to
any Guarantor would be held or determined to be void, invalid or unenforceable
on account of the amount of its aggregate liability under this Guaranty, in
which case, notwithstanding any other provision of this guaranty to the
contrary, the aggregate amount of such liability of such Borrower shall, without
any further action by the affected Borrower, the Lender, or any other person, be
automatically limited and reduced to the highest amount which is valid and
enforceable.
(d)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Lender with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to Lender hereunder or under any of the
Bank Product Agreements are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid


16



--------------------------------------------------------------------------------





in full in cash before any payment or distribution of any character, whether in
cash, securities or other property, shall be made to any other Borrower
therefor.
(e)    Nothing contained in this Section 2.16 shall limit the liability of any
Borrower to pay extensions of credit made directly or indirectly to that
Borrower (including revolving loans advanced to any other Borrower and then
re-loaned or otherwise transferred to, or for the benefit of, such Borrower),
Obligations relating to Letters of Credit issued to support such Borrower’s
business, and all accrued interest, fees, expenses and other related Obligations
with respect thereto, for which such Borrower shall be primarily liable for all
purposes hereunder. Lender shall have the right, at any time in its discretion,
to condition an extension of credit hereunder upon a separate calculation of
borrowing availability for each Borrower and to restrict the disbursement and
use of such extensions of credit to such Borrower.
2.17    DASAN Zhone Solutions, Inc. as Agent for Borrowers. Each Borrower hereby
irrevocably appoints DASAN Zhone Solutions, Inc. as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Lender shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Lender with all notices with respect to
Advances, Letters of Credit and other extensions of credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement, and (b) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances, Letters of Credit and other
extensions of credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender shall not
incur liability to any Borrower as a result hereof. Each Borrower expects to
derive benefit, directly or indirectly, from the handling of the Loan Account
and the Collateral in a combined fashion since the successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group. To induce Lender to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify Lender and hold Lender harmless
against any and all liability, expense, loss or claim of damage or injury, made
against Lender by any Borrower or by any third party whosoever, arising from or
incurred by reason of (a) the handling of the Loan Account and Collateral of
Borrowers as herein provided, or (b) Lender’s relying on any instructions of the
Administrative Borrower, except that Borrowers will have no liability to Lender
under this Section 2.17 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of Lender.
3.    SECURITY INTEREST.
3.1    Grant of Security Interest. Each Borrower and each Guarantor hereby
unconditionally grants, assigns, and pledges to Lender for the benefit of Lender
and each Bank Product Provider, to secure payment and performance of the
Obligations, a continuing security


17



--------------------------------------------------------------------------------





interest (hereinafter referred to as the “Security Interest”) in all of such
Borrower’s and such Guarantor’s right, title, and interest in and to the
Collateral, as security for the payment and performance of all Obligations.
Following request by Lender, each Borrower and each Guarantor shall grant Lender
a Lien and security interest in all Commercial Tort Claims that it may have
against any Person. The Security Interest created hereby secures the payment and
performance of the Obligations, whether now existing or arising hereafter.
Without limiting the generality of the foregoing, this Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by any Borrower and/or any Guarantor to Lender or any other Bank Product
Provider, but for the fact that they are unenforceable or not allowable (in
whole or in part) as a claim in an Insolvency Proceeding involving any Borrower
or Guarantor due to the existence of such Insolvency Proceeding.
3.2    Loan Parties Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Loan Party shall remain liable under the contracts and
agreements included in the Collateral, including the Pledged Operating
Agreements and the Pledged Partnership Agreements, to perform all of the duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Lender of any of the rights hereunder shall not
release any Loan Party from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) Lender shall not
have any obligation or liability under such contracts and agreements included in
the Collateral by reason of this Agreement, nor shall Lender be obligated to
perform any of the obligations or duties of any Loan Party thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder. Until
an Event of Default shall occur, except as otherwise provided in this Agreement
or any other Loan Document, the Loan Parties shall have the right to possession
and enjoyment of the Collateral for the purpose of conducting the ordinary
course of their respective businesses, subject to and upon the terms hereof and
of this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, it is the intention of the parties hereto that record and
beneficial ownership of the Pledged Interests, including all voting, consensual,
dividend, and distribution rights, shall remain in the Loan Parties until (i)
the occurrence and continuance of an Event of Default and (ii) Lender has
notified Loan Parties of Lender’s election to exercise such rights with respect
to the Pledged Interests pursuant to Section 10.
3.3    Assignment of Insurance. As additional security for the Obligations, each
Borrower and each Guarantor hereby assigns to Lender for the benefit of Lender
and each Bank Product Provider all rights of such Borrower and such Guarantor
under every policy of insurance covering the Collateral and all other assets and
property of each Borrower and each Guarantor (including, without limitation
business interruption insurance and proceeds thereof) and all business records
and other documents relating to it, and all monies (including proceeds and
refunds) that may be payable under any policy, and each Borrower and each
Guarantor hereby directs the issuer of each policy to pay all such monies
directly and solely to Lender. At any time, whether or not a Default or Event of
Default shall have occurred, Lender may (but need not), in Lender’s or any
Borrower’s or any Guarantor’s name, execute and deliver proofs of claim, receive
payment of proceeds and endorse checks and other instruments representing
payment of the policy of insurance, and adjust, litigate, compromise or release
claims against the issuer of any policy. Any monies received under any insurance
policy assigned to Lender, other than liability insurance policies, or received
as payment of any award or compensation for condemnation or taking by eminent
domain, shall be


18



--------------------------------------------------------------------------------





paid to Lender and, as determined by Lender in its Permitted Discretion, either
be applied to prepayment of the Obligations or disbursed to Borrowers under
payment terms reasonably satisfactory to Lender for application to the cost of
repairs, replacements, or restorations of the affected Collateral which shall be
effected with reasonable promptness and shall be of a value at least equal to
the value of the items or property destroyed.
3.4    Financing Statements. Each Borrower and each Guarantor authorizes Lender
to file financing statements describing Collateral to perfect Lender’s and each
Bank Product Provider’s Security Interest in the Collateral, and Lender may
describe the Collateral as “all personal property” or “all assets” or describe
specific items of Collateral including without limitation any Commercial Tort
Claims to the extent permitted by applicable law. All financing statements filed
before the date of this Agreement to perfect the Security Interest were
authorized by such Borrower and each Guarantor and are hereby ratified.
3.5    Excluded Collateral. Notwithstanding anything contained in this Agreement
to the contrary, the term “Collateral” shall not include: (i) voting Stock of
any CFC, solely to the extent that (y) such Stock represents more than 65% of
the outstanding voting Stock of such CFC, and (z) pledging or hypothecating more
than 65% of the total outstanding voting Stock of such CFC would result in
material adverse tax consequences; or (ii) any rights or interest in any
contract, lease, permit, license, or license agreement covering real or personal
property of any Loan Party if under the terms of such contract, lease, permit,
license, or license agreement, or applicable law with respect thereto, the grant
of a security interest or lien therein is prohibited as a matter of law or under
the terms of such contract, lease, permit, license, or license agreement and
such prohibition or restriction has not been waived or the consent of the other
party to such contract, lease, permit, license, or license agreement has not
been obtained (provided, that, (A) the foregoing exclusions of this clause (ii)
shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is unenforceable under Section 9-406, 9-407, 9-408,
or 9-409 of the Code or other applicable law, or (2) to apply to the extent that
any consent or waiver has been obtained that would permit Lender’s security
interest or lien notwithstanding the prohibition or restriction on the pledge of
such contract, lease, permit, license, or license agreement and (B) the
foregoing exclusions of clauses (i) and (ii) shall in no way be construed to
limit, impair, or otherwise affect any of Lender’s continuing security interests
in and liens upon any rights or interests of any Loan Party in or to (1) monies
due or to become due under or in connection with any described contract, lease,
permit, license, license agreement, or Stock (including any Accounts or Stock),
or (2) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, license agreement, or Stock); (iii) any
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral; or (iv) any Stock owned by DNS in
each of Dasan India Private Limited, Dasan Network Solutions Japan, Inc., Dasan
Vietnam Co., Ltd., and D-Mobile Limited.
4.    CONDITIONS.


19



--------------------------------------------------------------------------------





4.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of Lender to make the initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Lender, of each of the
conditions precedent set forth on Exhibit B.
4.2    Conditions Precedent to all Extensions of Credit. The obligation of
Lender to make any Advances hereunder (or to extend any other credit hereunder)
at any time shall be subject to the following conditions precedent:
(a)    the representations and warranties of each Borrower and each other Loan
Party contained in this Agreement or in the other Loan Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall continue to be
true and correct as of such earlier date); and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.
Any request for an extension of credit shall be deemed to be a representation by
each Borrower and each other Loan Party that the statements set forth in this
Section 4.2 are correct as of the time of such request and (ii) if such
extension of credit is a request for an Advance or a Letter of Credit,
sufficient Availability exists for such Advance or Letter of Credit pursuant to
Section 2.1(a) and Section 2.13.
4.3    Conditions Subsequent. The obligation of Lender to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of the conditions subsequent set forth
on Exhibit C (the failure by any Borrower or any other Loan Party to so perform
or cause to be performed such conditions subsequent as and when required by the
terms thereof, shall constitute an Event of Default).
5.    REPRESENTATIONS AND WARRANTIES.
In order to induce Lender to enter into this Agreement, each Borrower and each
Guarantor makes the representations and warranties to Lender set forth on
Exhibit D. Each of such representations and warranties shall be true, correct,
and complete, in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Restatement
Effective Date, and shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the date of the making of each Advance
or other extension of credit made thereafter, as though made on and as of the
date of such Advance or other extension of credit (except to the extent that
such representations and warranties relate solely to an earlier date in which
case such representations and warranties shall continue to be true and correct
as of such earlier date) and such representations and warranties shall survive
the execution and delivery of this Agreement.


20



--------------------------------------------------------------------------------





6.    AFFIRMATIVE COVENANTS.
Each Borrower and each Guarantor covenants and agrees that, until termination of
this Agreement and payment in full of the Obligations, each Borrower and each
Guarantor shall, and shall cause its respective Restricted Subsidiaries (or each
Subsidiary in the case of Section 6.17) to, comply with each of the following:
6.1    Financial Statements, Reports, Certificates. Deliver to Lender copies of
each of the financial statements, reports, and other items set forth on Schedule
6.1 no later than the times specified therein. In addition, DASAN Zhone
Solutions, Inc. agrees that no Restricted Subsidiary of DASAN Zhone Solutions,
Inc. will have a fiscal year different from that of its own. Each Borrower
agrees to maintain a system of accounting that enables such Borrower to produce
financial statements in accordance with GAAP. Each Loan Party shall also (a)
keep a reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Restricted Subsidiaries’ sales, and (b)
maintain its billing systems/practices substantially as in effect as of the
Restatement Effective Date and shall only make material modifications following
prior notice to Lender.
6.2    Collateral Reporting. Provide Lender with each of the reports set forth
on Schedule 6.2 at the times specified therein. In addition, each Borrower
agrees to use commercially reasonable efforts in cooperation with Lender to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule
(including, if requested by Lender, the use of Lender’s Commercial Electronic
Office (CEO© portal)).
6.3    Existence. Except as otherwise permitted under Section 7.3 or Section
7.4, at all times maintain and preserve in full force and effect (a) its
existence (including being in good standing in its jurisdiction of organization)
and (b) all rights and franchises, licenses and permits material to its
business; provided, however, that no Loan Party or any of its Restricted
Subsidiaries shall be required to preserve any such right or franchise, licenses
or permits if such Person’s board of directors (or similar governing body) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not material
disadvantageous to such Person or to the Lender.
6.4    Maintenance of Properties. Maintain and preserve all of its assets that
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear, tear and casualty excepted and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
such assets could not reasonably be expected to result in a Material Adverse
Change), and comply with the material provisions of all material leases to which
it is a party as lessee, so as to prevent the loss or forfeiture thereof, unless
such provisions are the subject of a Permitted Protest.
6.5    Taxes.
(a)    Cause all assessments and taxes imposed, levied, or assessed against any
Loan Party or its Restricted Subsidiaries, or any of their respective assets or
in respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of


21



--------------------------------------------------------------------------------





any extension period, except to the extent that the validity of such assessment
or tax shall be the subject of a Permitted Protest and so long as, in the case
of an assessment or tax that has or may become a Lien against any of the
Collateral, (i) such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such assessment or tax, and (ii) any
such other Lien is at all times subordinate to Lender’s Liens.
(b)    Each Loan Party will and will cause each of its Restricted Subsidiaries
to make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon request, furnish Lender with proof reasonably satisfactory
to Lender indicating that such Loan Party and its Restricted Subsidiaries have
made such payments or deposits.
6.6    Insurance. At Borrowers’ expense, maintain insurance respecting each of
the Loan Parties’ and their Restricted Subsidiaries’ assets wherever located,
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as ordinarily are insured against by other Persons engaged in the same or
similar businesses. Borrowers also shall maintain (with respect to each of the
Loan Parties and their Restricted Subsidiaries) business interruption, general
liability, flood insurance, for Collateral located in a flood plain, product
liability insurance, director’s and officer’s liability insurance, fiduciary
liability insurance, and employment practices liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation. All such
policies of insurance shall be with responsible and reputable insurance
companies acceptable to Lender and in such amounts as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
reasonably satisfactory to Lender; provided that in any event the amount of
business interruption insurance shall not be less than $46,000,000 at any time.
All property insurance policies covering the Collateral are to be made payable
to Lender for the benefit of Lender, as its interests may appear, in case of
loss, pursuant to a lender loss payable endorsement acceptable to Lender and are
to contain such other provisions as Lender may reasonably require to fully
protect the Lender’s interest in the Collateral and to any payments to be made
under such policies. All certificates of property and general liability
insurance are to be delivered to Lender, with the lender loss payable (but only
in respect of Collateral) and additional insured endorsements (with respect to
general liability coverage) in favor of Lender and shall provide for not less
than 30 days (10 days in the case of non-payment) prior written notice to Lender
of the exercise of any right of cancellation. If Borrowers fail to maintain such
insurance, Lender may arrange for such insurance, but at Borrowers’ expense and
without any responsibility on Lender’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrowers shall give Lender prompt notice of any loss
exceeding $50,000 covered by their casualty or business interruption insurance.
Upon the occurrence of an Event of Default, Lender shall have the sole right to
file claims under any property and general liability insurance policies in
respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.


22



--------------------------------------------------------------------------------





6.7    Inspection. Permit Lender and each of Lender’s duly authorized
representatives to visit any of its properties and inspect any of its assets or
books and records, to conduct appraisals and valuations, to examine and make
copies of its books and records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers and employees
at such reasonable times and intervals as Lender may designate and, so long as
no Default or Event of Default exists, with reasonable prior notice to
Borrowers. So long as no Event of Default has occurred and is continuing,
Borrower shall only be responsible for reimbursing Lender for Lender’s costs and
expenses incurred for up to three (3) such inspections plus one (1) appraisal of
Borrowers’ inventory during any calendar year (in each case in addition to any
inspections or appraisals conducted prior to the Restatement Effective Date).
6.8    Account Verification. Permit Lender, in Lender’s name or in the name of a
nominee of Lender, to verify the validity, amount or any other matter relating
to any Account, by mail, telephone, facsimile transmission or otherwise.
Further, at the request of Lender, Borrowers shall send requests for
verification of Accounts or send notices of assignment of Accounts to Account
Debtors and other obligors.
6.9    Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.
6.10    Environmental.
(a)    Keep any property either owned or operated by any Borrower or any other
Loan Party or its Restricted Subsidiaries free of any Environmental Liens or
post bonds or other financial assurances satisfactory to Lender and in an amount
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens;
(b)    Comply, in all material respects, with Environmental Laws and provide to
Lender documentation of such compliance which Lender reasonably requests;
(c)    Promptly notify Lender of any release of which any Borrower or any other
Loan Party has knowledge of a Hazardous Material in any reportable quantity from
or onto property owned or operated by any Loan Party or its Restricted
Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law; and
(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Lender with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of any Loan Party or its Restricted Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against any Loan Party or its Restricted Subsidiaries, and (iii) written
notice of a violation, citation, or other administrative order from a
Governmental Authority.
6.11    Disclosure Updates.


23



--------------------------------------------------------------------------------





(a)    Promptly and in no event later than 5 Business Days after obtaining
knowledge thereof or after the occurrence thereof, whichever is earlier, notify
Lender:
(i)    if any written information, exhibit, or report furnished to Lender
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. Any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto;
(ii)    of all actions, suits, or proceedings brought by or against any Loan
Party or any of its Restricted Subsidiaries before any court or Governmental
Authority which reasonably could be expected to result in a Material Adverse
Change, provided that, in any event, such notification shall not be later than 5
days after service of process with respect thereto on any Loan Party;
(iii)    of (x) any disputes or claims by any Borrower’s customers exceeding
$100,000 individually or $300,000 in the aggregate during any fiscal year; or
(y) Goods returned to or recovered by any Borrower outside of the ordinary
course of business with a fair market value exceeding, individually or in the
aggregate, $50,000;
(iv)    of any material loss or damage to any Collateral or any substantial
adverse change in the
Collateral;
(v)    of a violation of any law, rule or regulation, the non-compliance with
which reasonably could be expected to result in a Material Adverse Change;
(vi)    of the occurrence of an ERISA Event; or
(vii)    of the occurrence of any Change of Control.
(b)    Immediately upon obtaining knowledge thereof or after the occurrence
thereof, notify Lender of any event or condition which constitutes a Default or
an Event of Default and provide a statement of the action that such Borrower
proposes to take with respect to such Default or Event of Default.
Upon request of Lender, each Loan Party shall deliver to Lender any other
materials, reports, records or information reasonably requested relating to the
operations, business affairs, financial condition of any Loan Party or its
Restricted Subsidiaries or the Collateral.
6.12    Collateral Covenants.
(a)    Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or


24



--------------------------------------------------------------------------------





Chattel Paper, in each case, having an aggregate value or face amount of
$100,000 or more for all such Negotiable Collateral, Investment Related
Property, or Chattel Paper, the Loan Parties shall promptly (and in any event
within 5 Business Days after receipt thereof), notify Lender thereof, and if and
to the extent that perfection or priority of Lender’s Security Interest is
dependent on or enhanced by possession, the applicable Loan Party, promptly (and
in any event within 5 Business Days) after request by Lender, shall execute such
other documents and instruments as shall be requested by Lender or, if
applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to Lender, together
with such undated powers (or other relevant document of assignment or transfer
acceptable to Lender) endorsed in blank as shall be requested by Lender, and
shall do such other acts or things deemed necessary or desirable by Lender to
enhance, perfect and protect Lender’s Security Interest therein;
(b)    Chattel Paper.
(i)    Promptly (and in any event within 2 Business Days) after request by
Lender, each Loan Party shall take all steps reasonably necessary to grant
Lender control of all electronic Chattel Paper of any Loan Party in accordance
with the Code and all “transferable records” as that term is defined in Section
16 of the Uniform Electronic Transaction Act and Section 201 of the federal
Electronic Signatures in Global and National Commerce Act as in effect in any
relevant jurisdiction, to the extent that the individual or aggregate value or
face amount of such electronic Chattel Paper equals or exceeds $50,000; and
(ii)    If any Loan Party retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of Lender, such Chattel Paper and instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of Wells Fargo Bank,
National Association, as Lender”;
(c)    Control Agreements.
(i)    Except to the extent otherwise provided by Section 7.11, each Loan Party
shall obtain a Control Agreement, from each bank (other than Lender) maintaining
a Deposit Account for such Loan Party;
(ii)    Except to the extent otherwise provided by Section 7.11, each Loan Party
shall obtain a Control Agreement, from each issuer of uncertificated securities,
securities intermediary, or commodities intermediary issuing or holding any
financial assets or commodities to or for any Loan Party; and
(iii)    Except to the extent otherwise provided by Section 7.11, each Loan
Party shall cause Lender to obtain “control”, as such term is defined in the
Code, with respect to all of such Loan Party’s investment property;
(d)    Letter-of-Credit Rights. If the Loan Parties (or any of them) are or
become the beneficiary of letters of credit having a face amount or value of
$50,000 or more in the aggregate, then the applicable Loan Party or Loan Parties
shall promptly (and in any event within 2 Business


25



--------------------------------------------------------------------------------





Days after becoming a beneficiary), notify Lender thereof and, promptly (and in
any event within 2 Business Days) after request by Lender, enter into a
tri-party agreement with Lender and the issuer or confirming bank with respect
to letter-of-credit rights assigning such letter-of-credit rights to Lender and
directing all payments thereunder to the Collection Account unless otherwise
directed by Lender, all in form and substance satisfactory to Lender;
(e)    Commercial Tort Claims. If the Loan Parties (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $50,000 or more in the aggregate for all Commercial Tort Claims, then
the applicable Loan Party or Loan Parties shall promptly (and in any event
within 2 Business Days of obtaining such Commercial Tort Claim), notify Lender
upon incurring or otherwise obtaining such Commercial Tort Claims and, promptly
(and in any event within 2 Business Days) after request by Lender, amend
Schedule 5.6(d) to the Information Certificate to describe such Commercial Tort
Claims in a manner that reasonably identifies such Commercial Tort Claims and
which is otherwise reasonably satisfactory to Lender, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by Lender to give Lender a first
priority, perfected security interest in any such Commercial Tort Claim, which
Commercial Tort Claim shall not be subject to any other Liens;
(f)    Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $100,000, if any Account or
Chattel Paper of any Loan Party arises out of a contract or contracts with the
United States of America or any State or any department, agency, or
instrumentality thereof, Loan Parties shall promptly (and in any event within 2
Business Days of the creation thereof) notify Lender thereof and, promptly (and
in any event within 2 Business Days) after request by Lender, execute any
instruments or take any steps reasonably required by Lender in order that all
moneys due or to become due under such contract or contracts shall be assigned
to Lender, for the benefit of Lender, and shall provide written notice thereof
under the Assignment of Claims Act or other applicable law;
(g)    Intellectual Property.
(i)    Upon the request of Lender, in order to facilitate filings with the PTO
and the United States Copyright Office, each Loan Party shall execute and
deliver to Lender one or more Copyright Security Agreements or Patent and
Trademark Security Agreements to further evidence Lender’s Lien on such Loan
Party’s Patents, Trademarks, Copyrights, or Intellectual Property Licenses, and
the General Intangibles of such Loan Party relating thereto or represented
thereby;
(ii)    Each Loan Party shall have the duty, with respect to Intellectual
Property and Intellectual Property Licenses that are necessary in the conduct of
such Loan Party’s business, to use commercially reasonable efforts to protect
and diligently enforce and defend at such Loan Party’s expense its Intellectual
Property and Intellectual Property Licenses, including (A) to diligently enforce
and defend, including promptly suing for infringement, misappropriation, or
dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and filing for opposition, interference, and
cancellation against conflicting Intellectual Property


26



--------------------------------------------------------------------------------





rights or rights in Intellectual Property of any Person, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, (D) to take all reasonable and necessary action
to preserve and maintain all of such Loan Party’s Trademarks, Patents,
Copyrights, Intellectual Property Licenses, and its rights therein, including
paying all maintenance fees and filing of applications for renewal, affidavits
of use, and affidavits of noncontestability, and (E) to require all employees,
consultants, and contractors of each Loan Party who were involved in the
creation or development of such Intellectual Property to sign agreements
containing assignment to such Loan Party of Intellectual Property rights created
or developed and obligations of confidentiality. No Loan Party shall abandon any
Intellectual Property or Intellectual Property License that is necessary in the
conduct of such Loan Party’s business. Each Loan Party shall take the steps
described in this Section 6.12(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any other Loan Party is now or later
becomes entitled that is necessary in the conduct of such Loan Party’s business;
(iii)    Each Loan Party acknowledges and agrees that Lender shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Loan Party. Without limiting the generality of this Section
6.12(g)(iii), each Loan Party acknowledges and agrees that Lender shall not be
under any obligation to take any steps necessary to preserve rights in the
Collateral consisting of Intellectual Property or Intellectual Property Licenses
against any other Person, but Lender may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of the Loan
Parties and shall be chargeable to the Loan Account; and
(iv)    No Loan Party shall enter into any Intellectual Property License to
receive any license or rights in any Intellectual Property of any other Person
unless such Loan Party has used commercially reasonable efforts to permit the
assignment of or grant of a security interest in such Intellectual Property
License (and all rights of such Loan Party thereunder) to Lender (and any
transferees of Lender);
(h)    Investment Related Property.
(i)    Upon the occurrence and during the continuance of an Event of Default,
following the request of Lender, all sums of money and property paid or
distributed in respect of the Investment Related Property that are received by
any Loan Party shall be held by the Loan Parties in trust for the benefit of
Lender segregated from such Loan Party’s other property, and such Loan Party
shall deliver it promptly to Lender in the exact form received; and
(ii)    Each Loan Party shall cooperate with Lender in obtaining all necessary
approvals and making all necessary filings under federal, state, local, or
foreign law to effect the perfection of the Security Interest on the Investment
Related Property or to effect any sale or transfer thereof;


27



--------------------------------------------------------------------------------





(i)    Real Property; Fixtures. Upon the acquisition by any Loan Party of any
fee interest in Real Property with a fair market value in excess of $100,000,
such Loan Party will promptly (and in any event within 2 Business Days of
acquisition) notify Lender of the acquisition of such Real Property and will
grant to Lender a first priority Mortgage on each fee interest in Real Property
now or hereafter owned by such Loan Party, which Real Property shall not be
subject to any other Liens except Permitted Liens, and shall deliver such other
documentation and opinions, in form and substance satisfactory to Lender, in
connection with the grant of such Mortgage as Lender shall request in its
Permitted Discretion, including appraisals, title insurance policies and
endorsements, surveys, financing statements, fixture filings, flood insurance,
flood insurance certifications and environmental audits and such Loan Party
shall pay all recording costs, intangible taxes and other fees and costs
(including reasonable attorneys fees and expenses) incurred in connection
therewith. All such appraisals, title insurance policies and endorsements,
environmental audits and surveys shall be prepared or issued by parties
reasonably acceptable to Lender. To the extent permitted by applicable law, all
of the Collateral shall remain personal property regardless of the manner of its
attachment or affixation to real property;
(j)    Controlled Accounts.
(i)    At all times, each Loan Party shall (A) establish and maintain at Lender
all Cash Management Services, including all deposit accounts and lockbox
services. Such Cash Management Services maintained by each Loan Party shall be
of a type and on terms reasonably satisfactory to Lender;
(ii)    Until such time as the Loan Parties have established all of their Cash
Management Services with Lender, each Loan Party shall maintain Cash Management
Services of a type and on terms reasonably satisfactory to Lender at one or more
of the banks set forth on Schedule 6.12(j) to the Information Certificate (each
a “Controlled Account Bank”), and shall take reasonable steps to ensure that all
of its and its Restricted Subsidiaries’ Account Debtors forward payment of the
amounts owed by them directly to such Controlled Account Bank, and (B) deposit
or cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all of their Collections
(including those sent directly by their Account Debtors to a Loan Party) into a
bank account of such Loan Party (each, a “Controlled Account”) at one of the
Controlled Account Banks; and
(iii)    If requested by Lender, each Loan Party shall maintain Control
Agreements with the applicable Controlled Account Bank, in form and substance
reasonably acceptable to Lender. Each such Control Agreement shall provide,
among other things, that (A) the Controlled Account Bank will comply with any
instructions originated by Lender directing the disposition of the collected
funds in such Controlled Account without further consent by the applicable Loan
Party, (B) the Controlled Account Bank waives, subordinates, or agrees not to
exercise any rights of setoff or recoupment or any other claim against the
applicable Controlled Account other than for payment of its service fees and
other charges directly related to the administration of such Controlled Account
and for returned checks or other items of payment, and (C) the Controlled
Account Bank will forward, by daily standing wire transfer, all amounts in the
applicable Controlled Account to the Collection Account;


28



--------------------------------------------------------------------------------





(k)    Pledged Interests.
(i)    If any Loan Party shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Restatement Effective Date, it shall
promptly (and in any event within 2 Business Days after acquiring or obtaining
such Collateral) deliver to Lender a duly executed Pledged Interests Addendum
identifying such Pledged Interests;
(ii)    Each Loan Party shall promptly deliver to Lender a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;
(iii)    No Loan Party shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests if the
same is prohibited pursuant to the Loan Documents;
(iv)    As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Loan Party hereby covenants that the Pledged Interests issued pursuant to such
agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by such Loan
Party in a securities account. In addition, none of the Pledged Operating
Agreements, the Pledged Partnership Agreements, or any other agreements
governing any of the Pledged Interests issued under any Pledged Operating
Agreement or Pledged Partnership Agreement, provide or shall provide that such
Pledged Interests are securities governed by Section 8 of the Uniform Commercial
Code as in effect in any relevant jurisdiction; and
(l)    Motor Vehicles. Promptly, upon the request of Lender (which request may
be made at any time), each Loan Party shall deliver to Lender, an original
certificate of title for each such motor vehicle together with a signed motor
vehicle title application (or similar document) naming Lender as first lien
holder with respect to such motor vehicle and will cause such title certificates
to be filed (with the Lender’s Lien noted thereon) in the appropriate state
motor vehicle filing office.
6.13    Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 6.1, upon the request of Lender,
provide Lender with copies of (a) each Material Contract of any Loan Party or
any of its Restricted Subsidiaries entered into since the delivery of the
previous Compliance Certificate, and (b) each material amendment or modification
of any Material Contract of any Loan Party or any of its Restricted Subsidiaries
entered into since the delivery of the previous Compliance Certificate. Borrower
shall maintain all Material Contracts of any Loan Party or any of its Restricted
Subsidiaries in full force and effect and shall not default in the payment or
performance of its obligations thereunder, except in respect of a bona fide
dispute as to such contract.
6.14    Location of Inventory and Equipment. Keep each Loan Party’s Inventory
and Equipment (other than vehicles and Equipment out for repair) only at the
locations identified on Schedule 5.29 to the Information Certificate and keep
their chief executive offices only at the


29



--------------------------------------------------------------------------------





locations identified on Schedule 5.6(b) to the Information Certificate;
provided, however, that Borrowers may amend Schedule 5.29 to the Information
Certificate so long as such amendment occurs by written notice to Lender not
less than 10 days prior to the date on which such Inventory or Equipment is
moved to such new location, and so long as, at the time of such written
notification, the applicable Loan Party provides Lender a Collateral Access
Agreement with respect thereto if such location is not owned by such Loan Party.
6.15    Formation of Subsidiaries. At the time that any Loan Party forms any
direct or indirect Restricted Subsidiary or acquires any direct or indirect
Restricted Subsidiary after the Restatement Effective Date, such Loan Party
shall (a) within 10 days of such formation or acquisition (or such later date as
permitted by Lender in its Permitted Discretion) cause any such new Restricted
Subsidiary to provide to Lender a joinder to this Agreement and a Guaranty,
together with such other security documents (including mortgages with respect to
any Real Property owned in fee of such new Restricted Subsidiary with a fair
market value of at least $250,000), as well as appropriate financing statements
(and with respect to all property subject to a mortgage, fixture filings), all
in form and substance reasonably satisfactory to Lender (including being
sufficient to grant Lender a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Restricted Subsidiary), (b)
within 10 days of such formation or acquisition (or such later date as permitted
by Lender in its Permitted Discretion) provide to Lender a pledge agreement and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Restricted Subsidiary
reasonably satisfactory to Lender, and (c) within 10 days of such formation or
acquisition (or such later date as permitted by Lender in its Permitted
Discretion) provide to Lender all other documentation, including one or more
opinions of counsel reasonably satisfactory to Lender, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage). In addition to the foregoing, if any Loan Party (including any
Restricted Subsidiary that becomes a Loan Party) owns any first tier Subsidiary
(other than a DNS Subsidiary) that is not a Restricted Subsidiary, such Loan
Party shall arrange for the Stock of such first tier Subsidiary to be pledged to
Lender pursuant to a pledge agreement and appropriate certificates and powers or
financing statements reasonably satisfactory to Lender; provided that only 65%
of the total outstanding voting Stock of any first tier Subsidiary of a Loan
Party that is a CFC (and none of the Stock of any Subsidiary of such CFC) shall
be required to be pledged if pledging a greater amount would result in adverse
tax consequences or the costs to the Loan Parties of providing such pledge or
perfecting the security interests created thereby are unreasonably excessive (as
determined by Lender in consultation with Borrowers) in relation to the benefits
of Lender of the security or guarantee afforded thereby (which pledge, if
reasonably requested by Lender, shall be governed by the laws of the
jurisdiction of such Subsidiary). Any document, agreement, or instrument
executed or issued pursuant to this Section 6.15 shall be a Loan Document.
6.16    Further Assurances.
(a)    At any time upon the reasonable request of Lender, execute or deliver to
Lender any and all financing statements, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, mortgages, deeds of
trust, opinions of counsel, and all other


30



--------------------------------------------------------------------------------





documents (the “Additional Documents”) that Lender may reasonably request and in
form and substance reasonably satisfactory to Lender, to create, perfect, and
continue perfection or to better perfect Lender’s Liens in all of the assets of
each Loan Party (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of Lender in
any Real Property acquired by any Loan Party after the Restatement Effective
Date with a fair market value in excess of $100,000, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided that the foregoing shall not apply to any Loan Party or any
Subsidiary of a Loan Party that is a CFC if providing such documents would
result in adverse tax consequences or the costs to the Loan Parties (or any
Subsidiary of a Loan Party) of providing such documents are unreasonably
excessive (as determined by Lender in consultation with such Loan Party or such
Subsidiary) in relation to the benefits to Lender afforded thereby. To the
maximum extent permitted by applicable law, if a Borrower or any other Loan
Party refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time, not to exceed 30 days following
the request to do so, such Borrower and such other Loan Party hereby authorizes
Lender to execute any such Additional Documents in the applicable Borrower’s or
other Loan Party’s name, as applicable, and authorizes Lender to file such
executed Additional Documents in any appropriate filing office. In furtherance
and not in limitation of the foregoing, each Loan Party shall take such actions
as Lender may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of each Borrower and each other Loan Party and all of the
outstanding capital Stock of each Loan Party that is the Subsidiary of another
Loan Party (subject to exceptions and limitations contained in the Loan
Documents with respect to CFCs);
(b)    Each Borrower and each other Loan Party authorizes the filing by Lender
of financing or continuation statements, or amendments thereto, and such Loan
Party will execute and deliver to Lender such other instruments or notices, as
Lender may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby;
(c)    Each Borrower and each other Loan Party authorizes Lender at any time and
from time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect, (ii)
describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by Part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance of such financing
statement. Each Borrower and each other Loan Party also hereby ratifies any and
all financing statements or amendments previously filed by Lender in any
jurisdiction; and
(d)    Each Borrower and each other Loan Party acknowledges that no Loan Party
is authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection with this
Agreement without the prior written consent of Lender, subject to such Loan
Party’s rights under Section 9-509(d)(2) of the Code.
6.17    OFAC; SANCTIONS; ANTI-CORRUPTION LAWS; ANTI-MONEY LAUNDERING LAWS. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of


31



--------------------------------------------------------------------------------





the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries and Affiliates to comply with all Sanctions, Anti-Corruption Laws
and Anti-Money Laundering Laws.
7.    NEGATIVE COVENANTS.
Each Borrower and each other Loan Party covenants and agrees that, until
termination of all of the commitments of Lender hereunder to provide any further
extensions of credit and payment in full of the Obligations, the Loan Parties
will not and will not permit any of their Restricted Subsidiaries to do any of
the following:
7.1    Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
7.2    Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
7.3    Restrictions on Fundamental Changes.
(a)    Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Stock, except for (i) any merger between Loan Parties, provided that a Borrower
must be the surviving entity of any such merger to which it is a party, and (ii)
any merger between Restricted Subsidiaries of a Borrower that are not Loan
Parties, or any merger of a Restricted Subsidiary of Borrower into a Loan Party,
so long as such Loan Party is the surviving entity of any such merger to which
it is a party;
(b)    Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Restricted Subsidiaries of any Borrower with nominal assets and nominal
liabilities, (ii) the liquidation or dissolution of a Loan Party (other than a
Borrower) or any of its wholly-owned Restricted Subsidiaries so long as all of
the assets (including any interest in any Stock) of such liquidating or
dissolving Loan Party or Restricted Subsidiary are transferred to a Loan Party
that is not liquidating or dissolving, or (iii) the liquidation or dissolution
of a Restricted Subsidiary of a Borrower that is not a Loan Party (other than
any such Restricted Subsidiary the Stock of which (or any portion thereof) is
subject to a Lien in favor of Lender) so long as all of the assets of such
liquidating or dissolving Restricted Subsidiary are transferred to a Restricted
Subsidiary of a Borrower that is not liquidating or dissolving;
(c)    Suspend or cease operation of a substantial portion of its or their
business, except as permitted pursuant to clauses 7.3(a) or (b) above or in
connection with the transactions permitted pursuant to Section 7.4; or


32



--------------------------------------------------------------------------------





(d)    Other than in order to consummate a Permitted Acquisition, form or
acquire any direct or indirect Subsidiary.
7.4    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 7.3 or 7.12, Loan Parties shall not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, any of the Collateral or any other asset except as expressly
permitted by this Agreement. Lender shall not be deemed to have consented to any
sale or other disposition of any of the Collateral or any other asset except as
expressly permitted in this Agreement or the other Loan Documents.
7.5    Change Name. Change any Borrower’s or any other Loan Party’s or any of
its Restricted Subsidiaries’ name, organizational identification number, state
of organization, organizational identity or “location” for purposes of Section
9¬307 of the Code, except on not less than thirty (30) days prior written notice
to Lender and subject to compliance with any other requirements of this
Agreement or the other Loan Documents.
7.6    Nature of Business. Make any change in the nature of its or their
business as conducted on the date of this Agreement or acquire any properties or
assets that are not reasonably related to the conduct of such business
activities; provided, however, that the foregoing shall not prevent any other
Loan Party or any of its Restricted Subsidiaries from engaging in any business
that is reasonably related or ancillary to its or their business.
7.7    Prepayments and Amendments.
(a)    Except in connection with Refinancing Indebtedness permitted by Section
7.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or any of its Restricted Subsidiaries, other than
(A) the Obligations in accordance with this Agreement, and (B) Permitted
Intercompany Advances, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of:
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances, and (C)
Indebtedness permitted under clauses (c), (e), (f) and (k) of the definition of
Permitted Indebtedness;
(ii)    any Material Contract of any Loan Party or its Restricted Subsidiary
except to the extent that such amendment, modification, or change could not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the interests of Lender; or


33



--------------------------------------------------------------------------------





(iii)    the Governing Documents of any Loan Party or any of its Restricted
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of
Lender.
7.8    Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.
7.9    Restricted Junior Payments. Make any Restricted Junior Payment, other
than the following:
(a)    Any Loan Party (other than a Borrower) may make a dividend or
distribution to any other Loan Party; and
(b)    Any Borrower may make a dividend or distribution to another Borrower.
7.10    Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).
7.11    Investments; Controlled Investments.
(a)    Except for Permitted Investments, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment.
(b)    Other than amounts deposited into Deposit Accounts identified on Schedule
5.15 to the Information Certificate which are specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
each Loan Party’s or their Restricted Subsidiaries’ employees, make, acquire, or
permit to exist Permitted Investments consisting of cash, Cash Equivalents, or
amounts credited to Deposit Accounts or Securities Accounts unless such Borrower
and such other Loan Party or its Restricted Subsidiaries, as applicable, and the
applicable bank (as permitted solely pursuant to Section 6.12(j) or securities
intermediary have entered into Control Agreements with Lender governing such
Permitted Investments in order to perfect (and further establish) Lender’s Liens
in such Permitted Investments. Except as provided in Section 6.12(j), Borrowers
and such Loan Parties shall not and shall not permit their Restricted
Subsidiaries to establish or maintain any Deposit Account or Securities Account
with a banking institution other than Lender; provided that the Loan Parties and
their Restricted Subsidiaries may maintain accounts that are not subject to a
Control Agreement in favor of Lender that have a balance that does not exceed
$50,000 per account or $150,000 in the aggregate for all such accounts.
7.12    Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of any Borrower, any other
Loan Party, or any of their Subsidiaries except for:
(a)    those transactions set forth on Schedule 7.12(a);
(b)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between a Borrower or any other Loan Party or its
Subsidiaries, on the one hand,


34



--------------------------------------------------------------------------------





and any Affiliate of a Borrower, any other Loan Party or its Subsidiaries, on
the other hand, so long as such transactions (i) are fully disclosed to Lender
prior to the consummation thereof, if they involve one or more payments by a
Borrower or a Loan Party or its Subsidiaries in excess of $100,000 for any
single transaction or series of related transactions; provided that, to the
extent requested by Lender, the Loan Parties shall provide Lender with
information relating to any such transactions regardless of the size of such
transaction; and (ii) are no less favorable, taken as a whole, to the Borrowers
or the other Loan Parties or their Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate;
(c)    so long as it has been approved by a Loan Party’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of such Loan Party or its applicable Subsidiary;
(d)    the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party and
its Subsidiaries in the ordinary course of business and consistent with industry
practice;
(e)    transactions permitted by Section 7.3, Section 7.7, Section 7.9, or
Section 7.11, or any Permitted Intercompany Advance;
(f)    transactions pursuant to (x) the DASAN Loan Agreement to the extent not
otherwise prohibited by this Agreement, the DASAN Subordination Agreement, or
the other Loan Documents and not constituting an Event of Default, and (y) the
DNS Loan Agreement to the extent not otherwise prohibited by this Agreement and
not constituting an Event of Default;
(g)    transactions between DASAN Zhone Solutions, Inc. and DASAN expressly
contemplated by, and entered into pursuant to the terms of, the Merger
Agreement; and
(h)    transactions between or among DNS or any of its Subsidiaries, on the one
hand, and DASAN or any of its Affiliates (prior to giving effect to the Merger),
on the other hand, that were in existence prior to the consummation of the
Merger.
7.13    Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Restatement Effective Date, to pay fees, costs,
and expenses, including Lender Expenses, incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, general corporate and working capital purposes for their lawful and
permitted purposes (including that no part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System).
7.14    Limitation on Issuance of Stock. Except for the issuance or sale of (i)
common stock or Permitted Preferred Stock by the Borrowers or the other Loan
Parties and (ii) other Stock that is not Prohibited Preferred Stock by DASAN
Zhone Solutions, Inc. as compensation to its


35



--------------------------------------------------------------------------------





employees, directors or consultants in the ordinary course of business, issue or
sell or enter into any agreement or arrangement for the issuance and sale of any
of their Stock; provided that, after giving effect to any issuance of Stock
permitted under clause (ii) above, no such employee, director or consultant
shall own more than 5% of the aggregate Stock of Dasan Zhone Solutions, Inc.
7.15    Consignments. Consign the Inventory of any Loan Party or its Restricted
Subsidiaries or sell any such Inventory on bill and hold, sale or return, sale
on approval, or other conditional terms of sale, except as set forth on Schedule
7.15 to the Information Certificate.
7.16    Inventory and Equipment with Bailees. Store the Inventory or Equipment
of any Loan Party or its Restricted Subsidiaries at any time now or hereafter
with a bailee, warehouseman, or similar party, except as set forth on Schedule
7.16 to the Information Certificate.
7.17    Cash Balances. Allow the aggregate amount of cash and Cash Equivalents
held by or for the benefit of Restricted Subsidiaries of the Loan Parties (other
than the Loan Parties themselves) to be greater than $1,000,000 at any time.
8.    FINANCIAL COVENANTS.
Each Borrower covenants and agrees that, until termination of all obligations of
Lender to provide extensions of credit hereunder and payment in full of the
Obligations, Borrowers will comply with each of the following financial
covenants:
(a)    Minimum Liquidity. Have Liquidity of at least the following:
Minimum Liquidity
Applicable Period/Test Date
$3,000,000
At all times

(b)    Minimum Excess Availability. Have Excess Availability under this
Agreement plus Excess Availability under the Ex-Im Credit Agreement of at least
the following:
Minimum Excess Availability (under both this Agreement and the Ex-Im Credit
Agreement)
Applicable Period/Test Date
$1,500,000
At all times; provided that Borrowers do not need to comply with this minimum
Excess Availability test during the period beginning on the last day of each
fiscal quarter through and including the third Business Day of the immediately
following fiscal quarter.

(c)    Minimum EBITDA. [Intentionally Omitted].


36



--------------------------------------------------------------------------------





(d)    Minimum Fixed Charge Coverage Ratio. If Excess Availability is less than
$4,000,000 at any time during any calendar month, Borrowers shall achieve a
minimum Fixed Charge Coverage Ratio for the most recent twelve-month period
ending at the end of the most recently ended calendar month prior to the date
that Excess Availability was less than $4,000,000 of not less than 1.20 to 1.0.
9.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
9.1    If any Borrower fails to pay (i) when due and payable, or when declared
due and payable, all or any portion of the Obligations consisting of principal,
or (ii) within three (3) Business Days after the date when due and payable,
interest, fees, charges or other amounts due Lender or any Bank Product
Provider, reimbursement of Lender Expenses, or other amounts (other than any
portion thereof constituting principal) constituting Obligations (including any
portion thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding);
9.2    If any Loan Party or any of its Restricted Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 4.3 6.1, 6.2, 6.3 (solely if any Loan Party is not in good
standing in its jurisdiction of organization), 6.5(b), 6.6, 6.7 (solely if any
Loan Party refuses to allow Lender or its representatives or agents to visit
such Loan Party’s properties, inspect its assets or books or records, examine
and make copies of its books and records, or discuss such Loan Party’s affairs,
finances, and accounts with officers and employees of such Loan Party), 6.8,
6.11, 6.12; 6.13 or 6.14, of this Agreement, (ii) Section 7 of this Agreement,
or (iii) Section 8 of this Agreement;
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 6.3 (other than if a Loan Party is not in good standing in its
jurisdiction of organization), 6.5(a) (other than F.I.C.A., F.U.T.A., federal
income taxes and any other taxes or assessments the non-payment of which may
result in a lien having priority over Lender’s Liens), 6.9, 6.10, and 6.15 of
this Agreement and such failure continues for a period of 15 days after the
earlier of (i) the date on which such failure shall first become known to or
should have been known by any officer of such Loan Party or (ii) the date on
which written notice thereof is given to such Loan Party by Lender; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is unable to be cured or is the subject of
another provision of this Section 9 (in which event such other provision of this
Section 9 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to or should have been known by any officer of such Loan Party or (ii) the date
on which written notice thereof is given to such Loan Party by Lender;


37



--------------------------------------------------------------------------------





9.3    If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $75,000, or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Restricted Subsidiaries, or with respect to
any of their respective assets, and either (a) there is a period of 30
consecutive days at any time after the entry of any such judgment, order, or
award during which (1) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (2) a stay of enforcement thereof is not in effect, or (b)
enforcement proceedings are commenced upon such judgment, order, or award;
9.4    If an Insolvency Proceeding is commenced by a Loan Party or any of its
Restricted Subsidiaries;
9.5    If an Insolvency Proceeding is commenced against a Loan Party or any of
its Restricted Subsidiaries and any of the following events occur: (a) such Loan
Party or such Restricted Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its Restricted
Subsidiary, or (e) an order for relief shall have been issued or entered
therein; provided that Lender shall have no obligation to provide any extension
of credit to Borrowers during such 60 calendar day period;
9.6    If any Loan Party or any of its Restricted Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business or affairs of such Loan Party and its
Restricted Subsidiaries, taken as a whole;
9.7    If there is (a) a default (after giving effect to any applicable grace,
cure or notice period) in one or more agreements to which a Loan Party or any of
its Restricted Subsidiaries is a party with one or more third Persons relative
to a Loan Party’s or any of its Restricted Subsidiaries’ Indebtedness involving
an aggregate amount of $250,000 or more, and such default (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
such Loan Party’s or its Restricted Subsidiary’s obligations thereunder, or (b)
a default in or an involuntary early termination of one or more Hedge Agreements
to which any Loan Party is a party;
9.8    If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
9.9    If the obligation of any Guarantor under a Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement or the Guaranty), or if any Guarantor fails to
perform any obligation under a Guaranty, or repudiates


38



--------------------------------------------------------------------------------





or revokes or purports to repudiate or revoke any obligation under a Guaranty,
or any individual Guarantor dies or becomes incapacitated, or any other
Guarantor ceases to exist for any reason;
9.10    If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent of Permitted Liens which are permitted purchase money Liens
or the interests of lessors under Capital Leases, first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, or (b)
with respect to Collateral the aggregate value of which, for all such
Collateral, does not exceed at any time, $100,000;
9.11    [Intentionally Omitted];
9.12    [Intentionally Omitted];
9.13    Any officer is indicted for a felony offense under state or federal law,
or a Loan Party hires an officer who has been convicted of any such felony
offense;
9.14    If any Loan Party fails to pay any indebtedness or obligation, which
individually or in the aggregate has principal balance outstanding in excess of
$100,000, owed to Lender or its Affiliates which is unrelated to the Credit
Facility or this Agreement as it becomes due and payable or the occurrence of
any default or event of default under any agreement between any Loan Party and
Lender or its Affiliates unrelated to the Loan Documents, in each case after
giving effect to any applicable grace, cure, or notice period;
9.15    The validity or enforceability of any Loan Document shall at any time
for any reason be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Restricted Subsidiary, or by any Governmental
Authority having jurisdiction over a Loan Party or its Restricted Subsidiary,
seeking to establish the invalidity or unenforceability thereof, or a Loan Party
or its Restricted Subsidiary shall deny that such Loan Party or its Restricted
Subsidiary has any liability or obligation purported to be created under any
Loan Document;
9.16    (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $200,000, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $200,000; or
9.17    Any “Event of Default” occurs under any of the Ex-Im Loan Documents.
So long as any Loan Party has any obligations to Lender under this Agreement,
the Events of Default contained in this Agreement shall control and the events
of default set forth under Section 13 of the Standby Letter of Credit Agreement
and Section 14 of the Commercial Letter of Credit Agreement, each executed by
the Borrowers and Lender, shall be deemed replaced by the Events of Default set
forth in this Section 9; provided that upon termination of this Agreement the
events


39



--------------------------------------------------------------------------------





of default set forth under Section 13 of the Standby Letter of Credit Agreement
and Section 14 of the Commercial Letter of Credit Agreement automatically shall
be reinstated as set forth in such respective Sections.
10.    RIGHTS AND REMEDIES.
10.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Lender may (in each case under clauses (a) or (b) by
written notice to Borrowers; provided that no such notice shall be required with
respect to Events of Default under Section 9.4 or Section 9.5), in addition to
any other rights or remedies provided for hereunder or under any other Loan
Document or by applicable law, do any one or more of the following:
(a)    declare the Obligations (other than the Hedge Obligations, which may be
accelerated in accordance with the terms of the applicable Hedge Agreement),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by each
Borrower and each Loan Party;
(b)    declare the funding obligations of Lender under this Agreement
terminated, whereupon such funding obligations shall immediately be terminated
together with any obligation of Lender hereunder to make Advances or issue
Letters of Credit;
(c)    give notice to an Account Debtor or other Person obligated to pay an
Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to Lender for security and must be paid directly to
Lender and Lender may collect the Accounts, General Intangible and Negotiable
Collateral of each Borrower and each other Loan Party directly, and any
collection costs and expenses shall constitute part of the Obligations under the
Loan Documents;
(d)    in Lender’s name or in Borrowers’ name, as Borrowers’ agent and
attorney-in-fact, notify the United States Postal Service to change the address
for delivery of Borrowers’ mail to any address designated by Lender, otherwise
intercept Borrowers’ mail, and receive, open and dispose of Borrowers’ mail,
applying all Collateral as permitted under this Agreement and holding all other
mail for Borrowers’ account or forwarding such mail to Borrowers’ last known
address;
(e)    without notice to or consent from any Borrower, and without any
obligation to pay rent or other compensation, take exclusive possession of all
locations where Borrowers conduct their business or have any rights of
possession and use the locations to store, process, manufacture, sell, use, and
liquidate or otherwise dispose of items that are Collateral, and for any other
incidental purposes deemed appropriate by Lender in good faith; and


40



--------------------------------------------------------------------------------





(f)    exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law.
10.2    Additional Rights and Remedies. Without limiting the generality of the
foregoing, each Borrower expressly agrees that:
(a)    Lender, without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon any Borrower, any Loan Party or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the Code or any other applicable law),
may take immediate possession of all or any portion of the Collateral and (i)
require Loan Parties to, and each Borrower and each other Loan Party hereby
agrees that it will at its own expense and upon request of Lender forthwith,
assemble all or part of the Collateral as directed by Lender and make it
available to Lender at one or more locations designated by Lender where such
Borrower or Loan Party conducts business, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Lender’s or Loan Party’s offices or
elsewhere, for cash, on credit, and upon such other terms as Lender may deem
commercially reasonable. Each Borrower and each other Loan Party agrees that, to
the extent notice of sale shall be required by law, at least 10 days notice to
such Borrower or such other Loan Party of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification and such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code. Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Lender may adjourn any public or
private sale from time to time, and such sale may be made at the time and place
to which it was so adjourned. Each Borrower and each other Loan Party agrees
that the internet shall constitute a “place” for purposes of Section 9-610(b) of
the Code. Each Borrower and each other Loan Party agrees that any sale of
Collateral to a licensor pursuant to the terms of a license agreement between
such licensor and such Borrower or such Loan Party is sufficient to constitute a
commercially reasonable sale (including as to method, terms, manner, and time)
within the meaning of Section 9-610 of the Code;
(b)    Lender may, in addition to other rights and remedies provided for herein,
in the other Loan Documents, or otherwise available to it under applicable law
and without the requirement of notice to or upon any Loan Party or any other
Person (which notice is hereby expressly waived to the maximum extent permitted
by the Code or any other applicable law), (i) with respect to any Loan Party’s
Deposit Accounts in which Lender’s Liens are perfected by control under Section
9-104 of the Code, instruct the bank maintaining such Deposit Account for the
applicable Loan Party to pay the balance of such Deposit Account to or for the
benefit of Lender, and (ii) with respect to any Loan Party’s Securities Accounts
in which Lender’s Liens are perfected by control under Section 9-106 of the
Code, instruct the securities intermediary maintaining such Securities Account
for the applicable Loan Party to (A) transfer any cash in such Securities
Account to or for the benefit of Lender, or (B) liquidate any financial assets
in such Securities Account that are customarily sold on a recognized market and
transfer the cash proceeds thereof to or for the benefit of Lender;


41



--------------------------------------------------------------------------------





(c)    any cash held by Lender as Collateral and all cash proceeds received by
Lender in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Obligations in the
order set forth in Section 10.5 of this Agreement. In the event the proceeds of
Collateral are insufficient to satisfy all of the Obligations in full, each
Borrower and each other Loan Party shall remain jointly and severally liable for
any such deficiency; and
(d)    the Obligations arise out of a commercial transaction, and that if an
Event of Default shall occur Lender shall have the right to an immediate writ of
possession without notice of a hearing. Lender shall have the right to the
appointment of a receiver for each Loan Party or for the properties and assets
of each Loan Party, and each Borrower and each other Loan Party hereby consents
to such rights and such appointment and hereby waives any objection such
Borrower or such Loan Party may have thereto or the right to have a bond or
other security posted by Lender.
Notwithstanding the foregoing or anything to the contrary contained in Section
10.1, upon the occurrence of any Default or Event of Default described in
Section 9.4 or Section 9.5, in addition to the remedies set forth above, without
any notice to any Borrower or any other Person or any act by Lender, all
obligations of Lender to provide any further extensions of credit hereunder
shall automatically terminate and the Obligations (other than the Hedge
Obligations), inclusive of all accrued and unpaid interest thereon and all fees
and all other amounts owing under this Agreement or under any of the other Loan
Documents, shall automatically and immediately become due and payable and each
Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by each Borrower.
10.3    Lender Appointed Attorney in Fact. Each Borrower and each other Loan
Party hereby irrevocably appoints Lender its attorney-in-fact, with full
authority in the place and stead of such Borrower and such Loan Party and in the
name of such Borrower or such Loan Party or otherwise, at such time as an Event
of Default has occurred and is continuing, to take any action and to execute any
instrument which Lender may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including:
(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Borrower or such other Loan
Party;
(b)    to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;
(c)    to file any claims or take any action or institute any proceedings which
Lender may deem necessary or desirable for the collection of any of the
Collateral of such Borrower or such other Loan Party or otherwise to enforce the
rights of Lender with respect to any of the Collateral;


42



--------------------------------------------------------------------------------





(d)    to repair, alter, or supply Goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to Borrower in respect of
any Account of such Borrower;
(e)    to use any Intellectual Property or Intellectual Property Licenses of
such Borrower or such other Loan Party including but not limited to any labels,
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, or advertising matter, in preparing for sale, advertising for sale,
or selling Inventory or other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Borrower or such other Loan
Party;
(f)    to take exclusive possession of all locations where each Borrower or
other Loan Party conducts its business or has rights of possession, without
notice to or consent of any Borrower or any Loan Party and to use such locations
to store, process, manufacture, sell, use, and liquidate or otherwise dispose of
items that are Collateral, without obligation to pay rent or other compensation
for the possession or use of any location, except to the extent required by the
terms of any applicable Collateral Access Agreement;
(g)    Lender shall have the right, but shall not be obligated, to bring suit in
its own name or in the applicable Loan Party’s name, to enforce the Intellectual
Property and Intellectual Property Licenses and, if Lender shall commence any
such suit, the appropriate Borrower or such other Loan Party shall, at the
request of Lender, do any and all lawful acts and execute any and all proper
documents reasonably required by Lender in aid of such enforcement; and
(h)    to the extent permitted by law, such Borrower and each other Loan Party
hereby ratifies all that such attorney-in-fact shall lawfully do or cause to be
done by virtue hereof. This power of attorney is coupled with an interest and
shall be irrevocable until this Agreement is terminated and all Obligations have
been paid in full in cash.
10.4    Remedies Cumulative. The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by Lender
of one right or remedy shall be deemed an election, and no waiver by Lender of
any Event of Default shall be deemed a continuing waiver. No delay by Lender
shall constitute a waiver, election, or acquiescence by it.
10.5    Crediting of Payments and Proceeds. In the event that the Obligations
(other than the Hedge Obligations, which may be accelerated in accordance with
the terms of the applicable Hedge Agreement) have been accelerated pursuant to
Section 10.1 or the Lender has exercised any remedy set forth in this Agreement
or any other Loan Document, all payments received by Lender upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied in
such manner as Lender shall determine in its discretion and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.
10.6    Marshaling. Lender shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the


43



--------------------------------------------------------------------------------





Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising. To the extent that it lawfully may,
Borrower and each other Loan Party hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Lender’s rights and remedies under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Borrower hereby irrevocably waives the benefits of all such
laws.
10.7    License. Each Borrower and each other Loan Party hereby grants to Lender
a non-exclusive, worldwide and royalty-free license to use or otherwise exploit
all Intellectual Property rights and rights in Intellectual Property Licenses of
such Borrower and such Loan Party for the purpose of: (a) completing the
manufacture of any in-process materials following any Event of Default so that
such materials become saleable Inventory, all in accordance with the same
quality standards previously adopted by such Borrower or such other Loan Party
for its own manufacturing; and (b) selling, leasing or otherwise disposing of
any or all Collateral following any Event of Default.
10.8    Disposition of Pledged Interests by Lender. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Loan Party understands that in connection with such
disposition, Lender may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market. Each Loan Party, therefore, agrees that: (a) if Lender
shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Interests or any portion thereof to be sold at a private sale, Lender shall have
the right to rely upon the advice and opinion of any nationally recognized
brokerage or investment firm (but shall not be obligated to seek such advice and
the failure to do so shall not be considered in determining the commercial
reasonableness of such action) as to the best manner in which to offer the
Pledged Interest or any portion thereof for sale and as to the best price
reasonably obtainable at the private sale thereof; and (b) such reliance shall
be conclusive evidence that Lender has handled the disposition in a commercially
reasonable manner.
10.9    Voting and Other Rights in Respect of Pledged Interests. Upon the
occurrence and during the continuation of an Event of Default, (i) Lender may,
at its option, and with two (2) Business Days prior notice to such Borrower or
such other Loan Party, and in addition to all rights and remedies available to
Lender under any other agreement, at law, in equity, or otherwise, exercise all
voting rights, or any other ownership or consensual rights (including any
dividend or distribution rights) in respect of the Pledged Interests owned by
any Borrower or any other Loan Party, but under no circumstances is Lender
obligated by the terms of this Agreement to exercise such rights, and (ii) if
Lender duly exercises its right to vote any of such Pledged Interests, each
Borrower and


44



--------------------------------------------------------------------------------





each other Loan Party hereby appoints Lender, such Borrower’s and such Loan
Party’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Lender deems advisable for or against all
matters submitted or which may be submitted to a vote of shareholders, partners
or members, as the case may be. The power-of-attorney and proxy granted hereby
is coupled with an interest and shall be irrevocable. For so long as such
Borrower or such other Loan Party shall have the right to vote the Pledged
Interests owned by it, such Borrower and such other Loan Party covenants and
agrees that it will not, without the prior written consent of Lender, vote or
take any consensual action with respect to such Pledged Interests which would
materially adversely affect the rights of Lender or the value of the Pledged
Interests.
11.    WAIVERS; INDEMNIFICATION.
11.1    Demand; Protest; etc. Each Borrower and each other Loan Party waives
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guarantees
at any time held by Lender on which such Loan Party may in any way be liable.
11.2    The Lender’s Liability for Collateral. Each Borrower and each other Loan
Party hereby agrees that: (a) so long as Lender complies with its obligations,
if any, under the Code, Lender shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by each Borrower
and such Loan Parties.
11.3    Indemnification. Each Borrower and each other Loan Party shall pay,
indemnify, defend, and hold the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery, enforcement, performance, or
administration (including any restructuring, forbearance or workout with respect
hereto) of this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of each Borrower and each other
Loan Party’s and its respective Subsidiaries’ compliance with the terms of the
Loan Documents, (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, (c) in connection with the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (d) with respect to the failure by any Borrower or
any other Loan Party to perform or observe any of the provisions hereof or any


45



--------------------------------------------------------------------------------





other Loan Document, (e) in connection with the exercise or enforcement of any
of the rights of Lender hereunder or under any other Loan Document, and (f) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any other Loan Party or any of its Subsidiaries or any Environmental
Actions, Environmental Liabilities or Remedial Actions related in any way to any
such assets or properties of such Loan Party or any of its Subsidiaries (each
and all of the foregoing, the “Indemnified Liabilities”). The foregoing to the
contrary notwithstanding, no Borrower or any other Loan Party shall have any
obligation to any Indemnified Person under this Section 11.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, or attorneys. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which a
Borrower or any other Loan Party was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by such Borrower or Loan Party with
respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
12.    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or telefacsimile. In the case of notices or demands to Borrowers, any
other Loan Party or Lender, as the case may be, they shall be sent to the
respective address set forth below:


46



--------------------------------------------------------------------------------





If to Borrowers
 
or Guarantors:
c/o DASAN ZHONE SOLUTIONS, INC.
 
7195 Oakport Street
 
Oakland, California 94621
 
Attn: Chief Financial Officer
 
Fax No.: 510.777.7593
 
 
If to Lender:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
2450 Colorado Avenue, Suite 3000W
 
Santa Monica, California 90404
 
Attn: Relationship Manager— DASAN Zhone Solutions, Inc.
 
Fax No.: 866.512.5929
 
 
with courtesy copies to
 
(which shall not constitute
 
Notice for purposes of this
 
Section 12)
Morgan, Lewis & Bockius LLP
 
300 S. Grand Avenue, Suite 2200
 
Los Angeles, California 90071
 
Attn: J. Michael Jack
 
Fax No.: 213.612.2501

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment). Any notice given by Lender to any Borrower as provided
in this Section 12 shall be deemed sufficient notice as to all Borrowers,
regardless of whether each Borrower is sent a separate copy of such notice or
whether each Borrower is specifically identified in such notice.
13.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR


47



--------------------------------------------------------------------------------





RELATED HERETO OR THERETO AS WELL AS ALL CLAIMS, CONTROVERSIES OR DISPUTES
ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER, EACH OTHER LOAN PARTY, AND LENDER WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, EACH
OTHER LOAN PARTY, AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE, OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH, A
“CLAIM”). EACH BORROWER, EACH OTHER LOAN PARTY, AND LENDER REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE LENDER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


48



--------------------------------------------------------------------------------





(e)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) FORECLOSURE OR ANY SIMILAR REMEDY OF ANY SECURITY INTERESTS IN
REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF
OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL,
OR ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(b). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.
(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND


49



--------------------------------------------------------------------------------





A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE
PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL
HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER,
PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE
BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.
(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.
14.    ASSIGNMENTS; SUCCESSORS.
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that no Borrower or any
other Loan Party may assign this Agreement or any rights or duties hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lender


50



--------------------------------------------------------------------------------





shall release any Borrower or any other Loan Party from its Obligations. Lender
may assign this Agreement and the other Loan Documents in whole or in part and
its rights and duties hereunder or grant participations in the Obligations
hereunder and thereunder and no consent or approval by any Borrower or any other
Loan Party is required in connection with any such assignment or participation.
15.    AMENDMENTS; WAIVERS.
No failure by Lender to exercise any right, remedy, or option under this
Agreement or any other Loan Document, or delay by Lender in exercising the same,
will operate as a waiver thereof. No waiver by Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Lender on any occasion shall affect or diminish Lender’s rights thereafter to
require strict performance by Borrowers or any other Loan Party of any provision
of this Agreement. Lender’s rights under this Agreement and the other Loan
Documents will be cumulative and not exclusive of any other right or remedy that
Lender may have.
16.    TAXES.
16.1    No Setoff. All payments made by any Borrower or any other Loan Party
hereunder or under any note or other Loan Document will be made without setoff,
counterclaim, or other defense. In addition, all such payments will be made free
and clear of, and without deduction or withholding for, any present or future
Taxes, and in the event any deduction or withholding of Taxes is required, each
Borrower shall comply with the next sentence of this Section 16(a). If any Taxes
are so levied or imposed, each Borrower agrees to pay the full amount of such
Taxes and such additional amounts as may be necessary so that every payment of
all amounts due under this Agreement, any note, or Loan Document, including any
amount paid pursuant to this Section 16(a) after withholding or deduction for or
on account of any Taxes, will not be less than the amount provided for herein;
provided, however, that Borrowers shall not be required to increase any such
amounts if the increase in such amount payable results from Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Each Borrower will furnish to Lender as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by such Borrower.
16.2    Taxes. Each Borrower agrees to pay any present or future stamp, value
added or documentary taxes or any other excise or property taxes, charges, or
similar levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
17.    GENERAL PROVISIONS.
17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, each Loan Party and Lender.
17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.


51



--------------------------------------------------------------------------------





17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender or any Loan Party, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5    Debtor-Creditor Relationship. The relationship between the Lender, on
the one hand, and the Loan Parties, on the other hand, is solely that of
creditor and debtor. Lender shall not have (and shall not be deemed to have) any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with the Loan Documents or the transactions contemplated thereby, and there is
no agency or joint venture relationship between Lender, on the one hand, and the
Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.
17.6    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.
17.7    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Borrower or any Guarantor or the transfer to Lender of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of such Borrower or Guarantor automatically shall
be revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made and all of Lender’s Liens in the Collateral shall
be automatically reinstated without further action.
17.8    Confidentiality.
(a)    Lender agrees that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Lender in a confidential manner, and shall not be


52



--------------------------------------------------------------------------------





disclosed by Lender to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to Lender and to employees, directors and officers of Lender (the Persons in
this clause (i), “Lender Representatives”) on a “need to know” basis in
connection with this Agreement and the transactions contemplated hereby and on a
confidential basis, (ii) to Subsidiaries and Affiliates of Lender, provided that
any such Subsidiary or Affiliate shall have agreed to receive such information
hereunder subject to the terms of this Section 17.8, (iii) as may be required by
regulatory authorities, (iv) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation; provided that (x) prior
to any disclosure under this clause (iv), the disclosing party agrees to provide
Borrowers with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrowers pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Lender or Lender Representatives), (viii)
in connection with any assignment, participation or pledge of any Lender’s
interest under this Agreement, provided that prior to receipt of Confidential
Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information hereunder subject to the terms
of this Section, (ix) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; (x) to equity owners of each Loan
Party, (xi) in connection with, and to the extent reasonably necessary for, the
exercise of any secured creditor remedy under this Agreement or under any other
Loan Document, and (xii) to Ex-Im Bank.
(b)    Anything in this Agreement to the contrary notwithstanding, Lender may
use the name, logos, and other insignia of the Loan Parties and the Maximum
Revolving Amount provided hereunder in any “tombstone” or comparable
advertising, on its website or in other marketing materials of Lender.
17.9    Lender Expenses. Each Borrower and each other Loan Party agrees to pay
the Lender Expenses on the earlier of (a) the first day of the month following
the date on which such Lender Expenses were first incurred, or (b) the date on
which demand therefor is made by Lender and each Borrower and each other Loan
Party agrees that its obligations contained in this Section 17.9 shall survive
payment or satisfaction in full of all other Obligations.


53



--------------------------------------------------------------------------------





17.10    Setoff. Lender may at any time, in its sole discretion and without
demand or notice to anyone, set off any liability owed to any Borrower or any
Guarantor by Lender against any of the Obligations, to the extent the same is
then due and payable, or following the occurrence and during the continuance of
an Event of Default.
17.11    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Lender
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the obligation of Lender to provide extensions of credit hereunder
has not expired or been terminated.
17.12    Patriot Act. Lender hereby notifies the Loan Parties that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Patriot Act. In addition, if
Lender is required by law or regulation or internal policies to do so, it shall
have the right to periodically conduct (a) Patriot Act searches, OFAC/PEP
searches, and customary individual background checks for the Loan Parties, and
(b) OFAC/PEP searches and customary individual background checks of the Loan
Parties’ senior management and key principals, and each Borrower and each other
Loan Party agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Expenses hereunder and be for the account of Borrowers.
17.13    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.14    Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
(and shall be bound by obligations hereunder as to confidentiality, limitation
of remedies and compliance with law, if applicable) for purposes of any
reference in a Loan Document to the parties for whom Lender is acting. Lender
hereby agrees to act as agent for such Bank Product Providers and, by virtue of
entering into a Bank Product Agreement, the applicable Bank Product Provider
shall be automatically deemed to have appointed Lender as its agent and to have
accepted the benefits of


54



--------------------------------------------------------------------------------





the Loan Documents; it being understood and agreed that the rights and benefits
of each Bank Product Provider under the Loan Documents consist exclusively of
such Bank Product Provider’s being a beneficiary of the Liens and security
interests (and, if applicable, guarantees) granted to Lender and the right to
share in payments and collections of the Collateral as more fully set forth
herein and in the other Loan Documents. In addition, each Bank Product Provider,
by virtue of entering into a Bank Product Agreement, shall be automatically
deemed to have agreed that Lender shall have the right, but shall have no
obligation, to establish, maintain, relax, or release Reserves in respect of the
Bank Product Obligations and that if Reserves are established there is no
obligation on the part of Lender to determine or ensure whether the amount of
any such reserve is appropriate or not. Notwithstanding anything to the contrary
in this Agreement or any other Loan Document, no provider or holder of any Bank
Product shall have any voting or approval rights hereunder solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any other Loan Party.
17.15    Amendment and Restatement.
(a)    On the Restatement Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect, except (A) to
evidence (i) the incurrence by Borrowers of the “Obligations” under and as
defined in the Existing Credit Agreement, (ii) the representations and
warranties made by the Borrowers and other Loan Parties prior to the Restatement
Effective Date and (iii) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Restatement
Effective Date, and (B) the security interest granted under the Loan Documents
shall continue in full force and effect and shall continue to be governed by the
Loan Documents (as amended or amended and restated). This Agreement is not in
any way intended to constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement or evidence payment of all or any
portion of such obligations and liabilities.
(b)    All of the “Obligations” incurred under and as defined in the Existing
Credit Agreement shall be renewed and continued under, and subject to the terms
and conditions of, this Agreement.
(c)    Each Loan Party acknowledges and confirms that it has no defense, set
off, claim or counterclaim against the Lender with regard to the indebtedness,
liabilities and obligations created under the Existing Credit Agreement and
other Loan Documents and the Liens and security interests granted pursuant to
the Loan Documents secure the indebtedness, liabilities and obligations of each
such Loan Party to the Lender under the Existing Credit Agreement, as amended
and restated hereby.
(d)    On and after the Restatement Effective Date (i) the Loan Documents and
all agreements, instruments and documents executed or delivered in connection
with any of the foregoing shall each be deemed to be amended to the extent
necessary to give effect to the provisions of this Agreement, (ii) all
references to the Existing Credit Agreement in the Loan Documents (other than
this Agreement) shall be deemed to refer to the Existing Credit Agreement, as
amended and


55



--------------------------------------------------------------------------------





restated hereby, (iii) all references to any Article, Section or sub-clause of
the Existing Credit Agreement in any Loan Document (other than this Agreement)
shall be deemed to be references to the corresponding provisions of this
Agreement and (iv) except as the context otherwise provides, on or after the
Restatement Effective Date, all references to this Agreement herein (including
for purposes of indemnification and reimbursement of fees) shall be deemed to be
references to the Existing Credit Agreement, as amended and restated hereby.
(e)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver, whether or not similar and,
except as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
otherwise specifically amended hereby or any other Loan Document.
17.16    DNS. DNS agrees (i) that it shall be deemed to be a party to the
Intercompany Subordination Agreement as a “Company” thereunder, and (ii) each
reference to “Guarantor” and “Loan Party” in any Loan Document shall be deemed
to include DNS.
[Signature page follows]




56



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.
BORROWERS:
 
 
 
DASAN ZHONE SOLUTIONS, INC.
 
 
 
By:
Michael Golomb
 
Name:
Michael Golomb
 
Title:
CFO
 
 
 
 
ZTI MERGER SUBSIDIARY III, INC.
 
 
 
By:
Michael Golomb
 
Name:
Michael Golomb
 
Title:
CFO
 
 
 
GUARANTORS:
 
 
 
PREMISYS COMMUNICATIONS, INC.
 
 
 
By:
Michael Golomb
 
Name:
Michael Golomb
 
Title:
CFO
 
 
 
 
ZHONE TECHNOLOGIES INTERNATIONAL, INC.
 
 
 
By:
Michael Golomb
 
Name:
Michael Golomb
 
Title:
CFO
 
 
 
 
PARADYNE NETWORKS, INC.
 
 
 
By:
Michael Golomb
 
Name:
Michael Golomb
 
Title:
CFO
 
 
 
 
PARADYNE CORPORATION
 
 
 
By:
Michael Golomb
 
Name:
Michael Golomb
 
Title:
CFO
 
 
 



[Amended and Restated Credit and Security Agreement (domestic) Signature Page]



--------------------------------------------------------------------------------






DASAN NETWORK SOLUTIONS, INC.
 
By:
Michael Golomb
Name:
Michael Golomb
Title:
CFO
 
 



[Amended and Restated Credit and Security Agreement (domestic) Signature Page]



--------------------------------------------------------------------------------







LENDER:
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
By:
Harry L. Joe
 
Name:
Harry L. Joe
 
Title:
Authorized Signatory





[Amended and Restated Credit and Security Agreement (domestic) Signature Page]



--------------------------------------------------------------------------------






Schedule 1.1
a.    Definitions. As used in this Agreement, the following terms shall have the
following definitions:
“Account” means an account (as that term is defined in Article 9 of the Code).
“Account Debtor” means an account debtor (as that term is defined in the Code).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by any Borrower or any of its Restricted Subsidiaries in a Permitted
Acquisition; provided, however, that such Indebtedness (a) is either Purchase
Money Indebtedness or a Capital Lease with respect to Equipment or mortgage
financing with respect to Real Property, (b) was in existence prior to the date
of such Permitted Acquisition, and (c) was not incurred in connection with, or
in contemplation of, such Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.
“Additional Documents” has the meaning specified therefor in Section 6.15 of
this Agreement.
“Administrative Borrower” means DASAN Zhone Solutions, Inc., a Delaware
corporation, in its capacity as Administrative Borrower on behalf of itself and
the other Borrowers pursuant to Section 2.17 hereof and its successors and
assigns in such capacity.
“Advances” has the meaning specified therefor in Section 2.1(a) of this
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.12 of this Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of the
board of directors or equivalent governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person, (b)
each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person; provided that as to
any Affiliate of Lender, each of the foregoing references to 10% shall be deemed
to refer to 50%.
“Agreement” means the Amended and Restated Credit and Security Agreement to
which this Schedule 1.1 is attached.


Schedule 1.1
Page 1



--------------------------------------------------------------------------------





“Allocable Amount” has the meaning specified therefor in Section 2.16.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrowers
to Lender.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of this Agreement (after
giving effect to all then outstanding Obligations).
“Average Excess Availability” means, as of the end of each calendar quarter, the
average daily amount (calculated for such calendar quarter) of Excess
Availability under this Agreement, plus Excess Availability under the Ex-Im
Credit Agreement, as calculated by Lender.
“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries by a Bank Product
Provider: (a) commercial credit cards, (b) commercial credit card processing
services, (c) debit cards, (d) stored value cards, (e) purchase cards (including
so-called “procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products, including, without limitation,
all Cash Management Documents.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Lender) to be held by Lender for the
benefit of the Bank Product Provider in an amount determined by Lender as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Hedge Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by a Loan Party or its Subsidiaries to
Lender or another Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and (b) all Hedge Obligations.


Schedule 1.1
Page 2



--------------------------------------------------------------------------------





“Bank Product Provider” means Lender or any of its Affiliates that provide Bank
Products to a Loan Party.
“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of Reserves that Lender has determined it is necessary or appropriate to
establish (based upon Lender’s reasonable determination of their credit and
operating risk exposure to Borrowers and their Subsidiaries in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Board of Directors” means the board of directors (or comparable managers) of a
Borrower or any other Loan Party or any committee thereof duly authorized to act
on behalf of the board of directors (or comparable managers).
“Books” means books and records (including a Borrower’s or any other Loan
Party’s Records indicating, summarizing, or evidencing such Borrower’s or such
other Loan Party’s assets (including the Collateral) or liabilities, such
Borrower’s or such other Loan Party’s Records relating to such Borrower’s or
such other Loan Party’s business operations or financial condition, or such
Borrower’s or such other Loan Party’s Goods or General Intangibles related to
such information).
“Borrowers” means DASAN Zhone Solutions, Inc., a Delaware corporation, and ZTI
Merger Subsidiary III, Inc., a Delaware corporation, and any other Person that
joins this Agreement as a Borrower (with the consent and agreement of Lender),
jointly and severally.
“Borrowing” means a borrowing consisting of Advances (i) requested by Borrowers,
(ii) made automatically pursuant to Section 2.3(c) without the request of
Borrowers, (iii) made by Lender pursuant to Section 2.6(d), or (iv) a Protective
Advance.
“Borrowing Base” means, as of any date of determination, the result of:
(a)    85% (less the amount, if any, of the Dilution Reserve, if applicable) of
the amount of Eligible Accounts, plus
(b)    upon satisfaction of the Inventory Borrowing Base Conditions (as
determined by Lender), the lowest of:
(i)    $7,000,000;
(ii)    up to 50% (as determined by Lender) of the Value of Eligible Inventory
consisting of raw materials and finished goods; or


Schedule 1.1
Page 3



--------------------------------------------------------------------------------





(iii)    85% times the most recently determined Net Liquidation Percentage times
the Value of Eligible Inventory consisting of raw materials and finished goods,
minus
(c)    the aggregate amount of Reserves, if any, established by Lender.
Notwithstanding the foregoing, the amount under clause (b) of this definition
and the amount included under clause (b) of the definition of “Borrowing Base”
that appears in the Ex-Im Credit Agreement shall not exceed, in the aggregate,
$7,000,000.
“Borrowing Base Certificate” means a form of borrowing base certificate in form
and substance acceptable to Lender.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close pursuant to the rules and
regulations of the Federal Reserve System and, if such day relates to a Fixed
Rate Advance, a day on which dealings are carried on in the London interbank
eurodollar market.
“Capital Expenditures” means for any relevant measurement period the aggregate
of all expenditures by the Borrowers and their Restricted Subsidiaries (other
than DNS) during such period that are capital expenditures as determined in
accordance with GAAP, whether such expenditures are paid in cash or financed.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than


Schedule 1.1
Page 4



--------------------------------------------------------------------------------





$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“Cash Management Documents” means the agreements governing each of the Cash
Management Services of Lender utilized by a Borrower, which agreements shall
currently include the Master Agreement for Treasury Management Services or other
applicable treasury management services agreement, the “Acceptance of Services”,
the “Service Description” governing each such treasury management service used
by a Borrower, and all replacement or successor agreements which govern such
Cash Management Services of Lender.
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
“Change of Control” means that:
(a)    (i) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act) other than any Permitted Holder becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 20%, or more, of the Stock of DASAN Zhone Solutions, Inc. having
the right to vote for the election of members of the Board of Directors, or (ii)
a Permitted Holder becomes the beneficial owner, directly or indirectly, of 65%,
or more, of the Stock of DASAN Zhone Solutions, Inc. having the right to vote
for the election of members of the Board of Directors; or
(b)    a majority of the members of the Board of Directors do not constitute
Continuing Directors; or
(c)    DASAN Zhone Solutions, Inc. shall fail to directly own and control 100%
of the Stock of ZTI Merger Subsidiary III, Inc., Paradyne Networks, Inc., and
DNS; or
(d)    Paradyne Networks, Inc. shall fail to directly own and control 100% of
the Stock of Paradyne Corporation; or
(e)    ZTI Merger Subsidiary III, Inc. shall fail to directly own and control
100% of the Stock of Premisys Communications, Inc. and Zhone Technologies
International, Inc.
Notwithstanding the foregoing, the following shall not be considered a “Change
of Control”:


Schedule 1.1
Page 5



--------------------------------------------------------------------------------





(i)    any merger or consolidation permitted under Section 7.3(a)(i) or Section
7.3(a)(ii); and
(ii)    any Restricted Subsidiary may merge with or consolidate into another
Restricted Subsidiary or a Borrower (provided that if a Borrower is part of such
merger, such Borrower shall be the surviving entity).
“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.
“Code” means the California Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “Code” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies. To the extent that defined terms set forth herein shall have different
meanings under different Articles under the Uniform Commercial Code, the meaning
assigned to such defined term under Article 9 of the Uniform Commercial Code
shall control.
“Collateral” means all of each Borrower’s and each Guarantor’s now owned or
hereafter acquired:
(a)    Accounts;
(b)    Books;
(c)    Chattel Paper;
(d)    Deposit Accounts;
(e)    Goods, including Equipment and Fixtures;
(f)    General Intangibles;
(g)    Inventory;
(h)    Investment Related Property;
(i)    Negotiable Collateral;
(j)    Supporting Obligations;
(k)    Commercial Tort Claims;
(l)    money, Cash Equivalents, or other assets of such Loan Party that now or
hereafter come into the possession, custody, or control of Lender (or its agent
or designee);


Schedule 1.1
Page 6



--------------------------------------------------------------------------------





(m)    the Real Property Collateral; and
(n)    all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to such Loan Party or Lender from time to time with respect to any of
the Investment Related Property.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Loan Party’s or its Restricted Subsidiaries’ Books, Equipment, Accounts or
Inventory, in each case, in favor of Lender with respect to the Collateral at
such premises or otherwise in the custody, control or possession of such lessor,
consignee or other Person and in form and substance reasonably satisfactory to
Lender.
“Collection Account” means the Deposit Account identified on Schedule A-1.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance Proceeds, cash Proceeds of asset sales, rental
Proceeds, and tax refunds).
“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of Borrowers to Lender.
“Confidential Information” has the meaning specified therefor in Section 17.8 of
this Agreement.
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of any Borrower or any other Loan Party as of
Restatement Effective Date, and (b) any individual who becomes a member of the
Board of Directors after the Restatement Effective Date if such individual was
approved, appointed or nominated for election to the Board


Schedule 1.1
Page 7



--------------------------------------------------------------------------------





of Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office as of the Restatement Effective Date in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of any Borrower or any other Loan Party and whose initial
assumption of office resulted from such contest or the settlement thereof.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Lender, executed and delivered by each Borrower or any other
Loan Party, Lender, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account) or issuer
(with respect to uncertificated securities).
“Controlled Account” has the meaning specified therefor in Section 6.12(j) of
this Agreement.
“Controlled Account Bank” has the meaning specified therefor in Section 6.12 (j)
of this Agreement.
“Copyrights” means any and all rights in any works of authorship, including (i)
copyrights and moral rights, (ii) copyright registrations and recordings thereof
and all applications in connection therewith including those listed on Schedule
5.26(a) to the Information Certificate, (iii) any damages and payments for past,
present, or future infringements thereof, (iv) the right to sue for past,
present, and future infringements thereof, and (v) all of each Borrower’s and
each Loan Party’s rights corresponding thereto throughout the world.
“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by a Borrower or another Loan Party and Lender, in form and
substance acceptable to Lender.
“Credit Facility” means the Revolving Credit Facility.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
“Daily Three Month LIBOR” means the rate per annum for United States dollar
deposits quoted by Lender for the purpose of calculating the effective Interest
Rate for loans that reference Daily Three Month LIBOR as the Inter-Bank Market
Offered Rate in effect from time to time for the 3 month delivery of funds in
amounts approximately equal to the principal amount of such loans. Borrowers
understand and agree that Lender may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Lender in its discretion deems appropriate, including but not limited
to the rate offered for U.S. dollar deposits on the London Inter-Bank Market.
When interest is determined in relation to Daily Three Month LIBOR, each change
in the interest rate shall become effective each Business Day that Lender
determines that Daily Three Month LIBOR has changed.
“DASAN” means DASAN Networks, Inc., a company incorporated under the laws of
Korea.


Schedule 1.1
Page 8



--------------------------------------------------------------------------------





“DASAN Loan Agreement” means that certain Loan Agreement, dated as of September
9, 2016, between DASAN and DASAN Zhone Solutions, Inc., as the same may be
amended, restated, replaced, modified or supplemented from time to time in
accordance with the terms thereof and the terms of this Agreement and the DASAN
Subordination Agreement.
“DASAN Subordination Agreement” means that certain Subordination Agreement,
dated as of September 9, 2016, made by DASAN for the benefit of Lender and
acknowledged by DASAN Zhone Solutions, Inc., as the same may be amended,
modified, or supplemented from time to time.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the operating Deposit Account of Borrowers at Lender
identified on Schedule D-1.
“Dilution” means, as of any date of determination, a percentage that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, deductions, or other dilutive items as
determined by Lender with respect to Borrowers’ Accounts, by (b) Borrowers’
billings with respect to Accounts.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
“DNS” means Dasan Network Solutions, Inc., a California corporation.
“DNS Loan Agreement” means that certain Loan Agreement, dated as of February 15,
2016, between DASAN and DNS, as the same may be amended, restated, replaced,
modified or supplemented from time to time in accordance with the terms thereof
and the terms of this Agreement.
“DNS Subsidiary” means (a) any Subsidiary of DNS existing as of October 7, 2016,
(b) Dasan India Private Limited, and (c) D-Mobile Limited.
“Dollars” or “$” means United States dollars.
“EBITDA” means, with respect to any fiscal period, Borrowers’ consolidated net
income (or loss) (excluding the consolidated net income (or loss) of DNS and any
DNS Subsidiary), minus non-cash or extraordinary gains and related tax effects,
interest income, non-operating income and income tax benefits and decreases in
any change in LIFO reserves, plus non-cash extraordinary losses, non-cash stock
compensation expenses, Interest Expense, fees and expenses paid in cash in
relation to performing the requirement of this Agreement, income taxes,
depreciation and amortization, and increases in any change in LIFO reserves for
such period, in each case determined on a consolidated basis in accordance with
GAAP.


Schedule 1.1
Page 9



--------------------------------------------------------------------------------





“Eligible Accounts” means those Accounts created by each Borrower in the
ordinary course of its business, that arise out of such Borrower’s sale of Goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Lender in Lender’s Permitted Discretion. In determining the amount to
be included, Eligible Accounts shall be calculated net of customer deposits,
credits and unapplied cash. Eligible Accounts shall not include the following:
(a)    For Accounts that have original 30-day (or less) payment terms, any such
Accounts that the Account Debtor has failed to pay on or prior to the date that
is the earlier of (i) 90 days after the original invoice date, or (ii) 60 days
after the original due date;
(b)    For Accounts that have original payment terms greater than 30 days, any
such Accounts that the Account Debtor has failed to pay on or prior to the date
that is the earlier of (i) 60 days after the original due date, or (ii) 120 days
after the original invoice date;
(c)    Accounts owed by an Account Debtor (or its Affiliates) where 25% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) or (b) above or clauses (i) or (s) below;
(d)    Accounts with respect to which the Account Debtor is an Affiliate, agent
or equity owner of such Borrower or an employee or agent of such Borrower or any
Affiliate of such Borrower;
(e)    Accounts arising in a transaction wherein Goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
or any other terms by reason of which the payment by the Account Debtor may be
conditional or contingent;
(f)    Accounts that are not payable in Dollars, or Accounts that are not due
and payable in the United States;
(g)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada (excluding
the Province of Quebec), or (ii) is not organized under the laws of the United
States or any state thereof or Canada (excluding the Province of Quebec), or
(iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(x) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Lender (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Lender and is directly drawable by Lender, or
(y) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Lender;
(h)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of


Schedule 1.1
Page 10



--------------------------------------------------------------------------------





Accounts with respect to which such Borrower has complied, to the reasonable
satisfaction of Lender, with the Assignment of Claims Act, 31 USC §3727), or
(ii) any state of the United States;
(i)    Accounts with respect to which the Account Debtor is a creditor of such
Borrower, has or has asserted a right of setoff, or has disputed its obligation
to pay all or any portion of the Account, to the extent of such claim, right of
setoff, or dispute;
(j)    That portion of Accounts which reflect a reasonable reserve for warranty
claims or returns or amounts which are owed to account debtors, including those
for rebates, allowances, co-op advertising, new store allowances or other
deductions;
(k)    Accounts owing by a single Account Debtor or group of Affiliated Account
Debtors whose total obligations owing to Borrower exceed 25% of the aggregate
amount of all otherwise Eligible Accounts; provided that the portion of the
Accounts not in excess of the foregoing percentage may be deemed Eligible
Accounts;
(l)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
such Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor;
(m)    Accounts, the collection of which, Lender, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition;
(n)    Accounts representing royalties, credit card sales, or “C.O.D.” sales;
(o)    Accounts that are not subject to a valid and perfected first priority
Lender’s Lien or that are subject to any other Lien, unless such other lien is a
Permitted Lien and the holder of such Permitted Lien has entered into an
intercreditor agreement with Lender reasonably acceptable to Lender;
(p)    Accounts that consist of progress billings (such that the obligation of
the Account Debtors with respect to such Accounts is conditioned upon such
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto) or retainage invoices;
(q)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity;
(r)    that portion of Accounts which represent finance charges, service
charges, sales taxes or excise taxes;
(s)    that portion of Accounts which has been restructured, extended, amended
or otherwise modified;
(t)    bill and hold invoices;


Schedule 1.1
Page 11



--------------------------------------------------------------------------------





(u)    Accounts which have not been invoiced;
(v)    Accounts arising from services not yet rendered and/or goods not yet
shipped;
(w)    Accounts arising from drop shipments not supported by the Account
Debtor’s confirmation of receipt of the goods;
(x)    Accounts constituting (i) Proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;
(y)    Accounts acquired in connection with a Permitted Acquisition, until the
completion of an examination of such Accounts, in each case, reasonably
satisfactory to Lender (which examination may be conducted prior to the closing
of such Permitted Acquisition);
(z)    Accounts arising from advertising, event and trade show participation
with customers, and the associated costs subsidization provided by a
co-Borrower;
(aa)    Accounts deemed to be “Eligible Accounts” under the Ex-Im Credit
Agreement; and
(bb)    Accounts or that portion of Accounts otherwise deemed ineligible by
Lender in its Permitted Discretion. Any Accounts which are not Eligible Accounts
shall nonetheless constitute Collateral.
“Eligible Inventory” means Inventory consisting of first quality raw materials
and finished goods held for sale in the ordinary course of each Borrower’s
business, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Lender in Lender’s Permitted Discretion. An item of Inventory shall not
be included in Eligible Inventory if:
(a)    such Borrower does not have good and marketable title thereto;
(b)    it consists of work-in-process Inventory, components which are not part
of finished goods, supplies used or consumed in such Borrower’s business, or
Goods that constitute spare parts, fabricated parts, maintenance parts,
packaging and shipping materials, or sample inventory or customer supplied parts
or Inventory;
(c)    such Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of such Borrower);
(d)    it is not located at one of the locations in the continental United
States set forth on Schedule 5.29 to the Information Certificate;


Schedule 1.1
Page 12



--------------------------------------------------------------------------------





(e)    it is stored at locations holding less than 10% of the aggregate value of
such Borrower’s Inventory;
(f)    it is in-transit to or from a location of such Borrower (other than in
transit from one location set forth on Schedule 5.29 to the Information
Certificate to another location set forth on Schedule 5.29 to the Information
Certificate);
(g)    it is located on real property leased by such Borrower or in a warehouse
or otherwise in the possession of a Person (other than the Borrower), in each
case, unless it is subject to a Collateral Access Agreement executed by the
lessor, warehouseman, or other Person, as the case may be, and unless it is
segregated or otherwise separately identifiable from Goods of others, if any,
stored on the premises;
(h)    it is the subject of a bill of lading or other document of title;
(i)    it is on consignment from any consignor; or on consignment to any
consignee or subject to any bailment unless the consignee or bailee has (i)
executed an agreement with Lender, and (ii) provided evidence acceptable to
Lender that the applicable Borrower has properly perfected a first priority
security interest in such consigned Inventory and has properly notified in
writing the other creditors of consignee who hold an interest in such Inventory
of Borrower’s security interest in such Inventory, and (iii) the applicable
Borrower has taken such other actions with respect to such consigned Inventory
as Lender may reasonably request;
(k)    it consists of Goods returned or rejected by such Borrower’s customers;
(l)    it consists of Goods that are damaged, contaminated, tainted,
discontinued, rejected, defective, obsolete or slow moving (as determined by
Lender);
(m)    Inventory that such Borrower has returned, has attempted to return, is in
the process of returning or intends to return to the vendor of such Inventory;
(n)    it consists of Goods that are restricted or controlled, or regulated
items;
(o)    it consists of Goods that are bill and hold Goods;
(p)    it consists of damaged or defective Goods or “seconds”;
(q)    it is subject to third party trademark, licensing or other proprietary
rights, unless Lender is satisfied that such Inventory can be freely sold by
Lender on and after the occurrence of an Event of a Default despite such third
party rights;
(r)    it consists of customer-specific Inventory not supported by purchase
orders;
(s)    it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Lender (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition);


Schedule 1.1
Page 13



--------------------------------------------------------------------------------





(t)    it comprises Inventory deemed to be “Eligible Inventory” under the Ex-Im
Credit Agreement; or
(u)    Inventory otherwise deemed ineligible by Lender in its Permitted
Discretion.
Any Inventory which is not Eligible Inventory shall nonetheless constitute
Collateral.
“Eligible Letter of Credit Inventory” means Inventory which would otherwise be
Eligible Inventory (other than for its location) as to which: (i) the Inventory
is purchased with and subject to a Letter of Credit issued hereunder; (ii) the
Inventory is then in transit (whether by vessel, air or land) from a location
outside of the United States of America or Canada (other than the Province of
Quebec)) to a location permitted hereunder and for which Lender shall have
received such evidence thereof as Lender may reasonably require; (iii) the title
of the Inventory has passed to, and such Inventory is owned by, a Borrower and
for which Lender shall have received such evidence thereof as Lender may
reasonably require; (iv) Lender has received each of the following: (A) a copy
of the certificate of marine cargo insurance in connection therewith in which
Lender has been named as an additional insured and lender loss payee in a manner
reasonably acceptable to Lender and (B) a copy of the invoice, packing slip and
manifest with respect thereto; (v) the Inventory is either (A) subject to a
negotiable bill of lading: (1) that is consigned to Lender either directly or by
means of endorsements), (2) that was issued by the carrier in respect of such
Inventory, and (3) is either in the possession of the customs broker, freight
forwarder or other third party handling the shipping and delivery of such
Inventory acting on behalf of Lender or (B) subject to a negotiable cargo
receipt and is not the subject of a bill of lading (other than a negotiable bill
of lading consigned to, and in the possession of a consolidator or Lender, or
their respective agents) and such negotiable cargo receipt is (1) consigned to
Lender either directly or by means of endorsements, (2) issued by a consolidator
in respect of such Inventory, and (3) either in the possession of Lender or the
customs broker, freight forwarder or other third party handling the shipping and
delivery of such Inventory acting on behalf of Lender; (vi) such Inventory is
insured against types of loss, damage, hazards, and risks, and in amounts,
reasonably satisfactory to Lender; and (vii) such Inventory shall not have been
in transit for more than ninety (90) days.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Restricted Subsidiary of a Loan Party, or any
of their predecessors in interest, (b) from adjoining properties or businesses,
or (c) from or onto any facilities which received Hazardous Materials generated
by any Loan Party, any Restricted Subsidiary of a Loan Party, or any of their
predecessors in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan


Schedule 1.1
Page 14



--------------------------------------------------------------------------------





Party or any of its Restricted Subsidiaries, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 and
430 of the IRC, any Person subject to ERISA that is a party to an arrangement
with any Loan Party or any of its Subsidiaries and whose employees are
aggregated with the employees of a Loan Party or its Subsidiaries under IRC
Section 414(o).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the IRC or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.
“Event of Default” has the meaning specified therefor in Section 9 of this
Agreement.


Schedule 1.1
Page 15



--------------------------------------------------------------------------------





“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables and
other obligations of each Borrower and Restricted Subsidiaries (other than DNS)
aged in excess of 60 days beyond their terms as of the end of the immediately
preceding month (except if and to the extent paid prior to the date of
determination), and all book overdrafts and fees of each Borrower and Restricted
Subsidiaries (other than DNS), in each case as determined by Lender in its
Permitted Discretion.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Ex-Im Credit Agreement” means that certain Amended and Restated Credit and
Security Agreement (Ex-Im Subfacility), among Lender, the Borrowers, and the
Guarantors, of even date with this Agreement.
“Ex-Im Loan Documents” means the Ex-Im Credit Agreement and all other documents,
agreements, instruments, and certificates now or hereafter executed or provided
in connection with the Ex-Im Credit Agreement.
“Existing Lender” means Silicon Valley Bank.
“Extraordinary Receipts” means any payments received by any Borrower, any other
Loan Party, or any of their Restricted Subsidiaries not in the ordinary course
of business (and not consisting of proceeds described in Section 2.4(f)(ii) of
the Agreement) consisting of (a) proceeds of judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action, and
(b) indemnity payments (other than to the extent such indemnity payments are (i)
immediately payable to a Person that is not an Affiliate of any Borrower, any
other Loan Party, or any of their Restricted Subsidiaries, or (ii) received by
any Borrower, and other Loan Party, or any of their Restricted Subsidiaries as
reimbursement for any payment previously made to such Person).
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Fixed Charge Coverage Ratio” means, with respect to Borrowers and their
Restricted Subsidiaries (other than DNS) for any measurement period, the ratio
of (i) EBITDA for such period, minus (a) Non-Financed Capital Expenditures made
(to the extent not already incurred in a prior period) or incurred during such
period, and (b) cash taxes paid during such period, to the extent greater than
zero to (ii) Fixed Charges for such period.”
“Fixed Charges” means, with respect to any measurement period and with respect
to Borrowers and their Restricted Subsidiaries determined on a consolidated
basis in accordance with GAAP (excluding the Fixed Charges of DNS and any DNS
Subsidiary), the sum, without duplication, of: (a) cash Interest Expense paid
during such period (other than interest paid-in-kind, amortization of financing
fees, and other non-cash Interest Expense), and (b) scheduled principal payments
paid in cash in respect of Indebtedness paid during such period, including cash
payments with respect to Capital Leases.
“Fixed Rate” has the meaning specified therefor in Section 2.16.


Schedule 1.1
Page 16



--------------------------------------------------------------------------------





“Fixed Rate Advance” means any Advance that accrues interest hereunder at an
interest rate that has been fixed for a Fixed Rate Interest Period in accordance
with this Agreement.
“Fixed Rate Interest Period” means a three (3) month period that commences on
(and includes) the Business Day on which either a Fixed Rate Advance is made or
continued or on which a Floating Rate Advance is converted to a Fixed Rate
Advance, and ending on (but excluding) the Business Day numerically
corresponding to that date three (3) months thereafter, during which period the
outstanding principal amount of the Fixed Rate Advance shall bear interest at
the Fixed Rate; provided, however, that:
(a)    If a Fixed Rate Interest Period would otherwise end on a day which is not
a Business Day, then it shall end on the next Business Day, unless that day is
the first Business Day of a month, in which case the Fixed Rate Interest Period
shall end on the last Business Day of the preceding month;
(b)    No Fixed Rate Interest Period may have a term that extends beyond the
Maturity Date; and
(c)    No Fixed Rate Interest Period may be selected if any part of the Fixed
Rate Advance must contractually be prepaid prior to the end of the Fixed Rate
Interest Period.
“Fixtures” means fixtures (as that term is defined in the Code).
“Floating Rate Advance” means an Advance that accrues interest at the floating
interest rate provided for in this Agreement (and which has not been fixed for a
Fixed Rate Interest Period).
“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof, or the District of Columbia.
“Funding Date” means the date on which a Borrowing occurs.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than


Schedule 1.1
Page 17



--------------------------------------------------------------------------------





Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, Goods,
Investment Related Property, Negotiable Collateral, and oil, gas, or other
minerals before extraction.
“Goods” means goods (as that term is defined in the Code).
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
“Guarantor Payment” has the meaning specified therefor in Section 2.16.
“Guarantors” means (a) Premisys Communications, Inc., a Delaware corporation,
Zhone Technologies International, Inc., a Delaware corporation; Paradyne
Networks, Inc., a Delaware corporation, Paradyne Corporation, a Delaware
corporation, and DNS, and (b) each other Person that becomes a guarantor after
the Restatement Effective Date pursuant to Section 6.15 of this Agreement, and
“Guarantor” means any one of them.
“Guaranty” means any guaranty that may be executed and delivered from time to
time by a Guarantor in favor of Lender in form and substance reasonably
satisfactory to Lender.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of any Loan Party or its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with Lender or another Bank
Product Provider.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers


Schedule 1.1
Page 18



--------------------------------------------------------------------------------





acceptances, or other financial products, (c) all obligations of such Person as
a lessee under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of such Person, irrespective of whether such
obligation or liability is assumed, (e) all obligations of such Person to pay
the deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations of such Person owing under Hedge Agreements
(which amount shall be calculated based on the amount that would be payable by
such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Prohibited Preferred Stock of such Person, and (h) any
obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness described in clause (d) above shall be
the lower of the amount of the obligation and the fair market value of the
assets of such Person securing such obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 11.3 of
this Agreement. “Indemnified Person” has the meaning specified therefor in
Section 11.3 of this Agreement.
“Information Certificate” shall mean the Information Certificate completed and
executed by the Loan Parties attached hereto as Exhibit E.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.
“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.
“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any income, royalties,
damages and payments arising therefrom, (B) any software license agreements
(other than license agreements for commercially available off-the-shelf software
that is generally available to the public which have been licensed to a Loan
Party pursuant to end-user licenses), (C) the license agreements listed on
Schedule 5.26(a)


Schedule 1.1
Page 19



--------------------------------------------------------------------------------





to the Information Certificate, if any, and (D) the right to use any of the
licenses or other similar rights described in this definition in connection with
the enforcement of the Lender’s rights under the Loan Documents.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of March 13, 2012, executed and delivered by each of the
other Loan Parties, and Lender, the form and substance of which is reasonably
satisfactory to Lender.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers and their Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (excluding Interest Expense of DNS
and any DNS Subsidiary).
“Interest Rate” means an interest rate equal to Daily Three Month LIBOR, which
interest rate shall change whenever Daily Three Month LIBOR changes; provided
that if the Fixed Rate is applicable to any Obligation, “Interest Rate” shall
mean the Fixed Rate applicable to such Obligations.
“Interest Rate Margin” means, as of any date of determination and with respect
to Advances based upon the Prime Rate, Floating Rate Advances, or Fixed Rate
Advances, as applicable, the applicable margin set forth in the following table
that corresponds to the Average Excess Availability of Borrowers for the most
recently completed calendar quarter; provided further, that any time an Event of
Default has occurred and is continuing, the Interest Rate Margin shall be set at
the margin in the row styled “Level I”:
Level
Average Excess Availability
Interest Rate Margin
I
Less than or equal to an amount equal to 25% of Maximum Revolver Amount
2.50 percentage points
II
Greater than an amount equal to 25% of Maximum Revolver Amount, but less than or
equal to an amount equal to 35% of Maximum Revolver Amount
2.25 percentage points
III
Greater than an amount equal to 35% of Maximum Revolver Amount
2.00 percentage points

The Interest Rate Margin shall be re-determined as of the first day of each
calendar quarter based on the Average Excess Availability for the calendar
quarter immediately preceding each such new calendar quarter.
“Inventory” means inventory (as that term is defined in the Code).
“Inventory Borrowing Base Conditions” means the following (the satisfaction of
which shall be determined by Lender in Lender’s sole discretion): (i) Lender
shall have received an appraisal of Borrowers’ Inventory, which appraisal shall
have been prepared by an appraiser and


Schedule 1.1
Page 20



--------------------------------------------------------------------------------





be in form and substance satisfactory to Lender in Lender’s sole discretion;
(ii) no Event of Default shall have occurred and be continuing; (iii) Lender
shall have received internal credit approval for the inclusion of Eligible
Inventory into the Borrowing Base; and (iv) Lender shall have elected to include
Eligible Inventory in the Borrowing Base in Lender’s sole discretion.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $50,000 in the aggregate during any fiscal year of
Borrowers, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) any and all of the following (regardless
of whether classified as investment property under the Code): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.
Notwithstanding the foregoing, any Stock owned by DNS in each of Dasan India
Private Limited, Dasan Network Solutions Japan, Inc., Dasan Vietnam Co., Ltd.,
and D-Mobile Limited shall not be deemed to be Investment Related Property.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Lender” has the meaning specified therefor in the preamble to this Agreement
and its successors and assigns.
“Lender’s Liens” mean the Liens granted by Borrowers and the other Loan Parties
to Lender under the Loan Documents.
“Lender Expenses” means all (a) reasonable costs or expenses (including taxes,
and insurance premiums) required to be paid by any Loan Party or any of its
Restricted Subsidiaries under any of the Loan Documents that are paid, advanced,
or incurred by Lender, (b) reasonable out-of-pocket fees or charges paid or
incurred by Lender in connection with Lender’s transactions with any Loan Party
or any of its Restricted Subsidiaries under any of the Loan Documents,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
judgment lien, litigation, bankruptcy and Code searches and including searches
with the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation contained in this Agreement),
real estate surveys, real estate title insurance policies and endorsements, and
environmental audits, (c) Lender’s customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of Borrowers (whether by wire transfer or
otherwise), together with any out of pocket costs


Schedule 1.1
Page 21



--------------------------------------------------------------------------------





and expenses incurred in connection therewith, (d) out-of-pocket charges paid or
incurred by Lender resulting from the dishonor of checks payable by or to any
Loan Party, (e) reasonable out-of-pocket costs and expenses paid or incurred by
Lender to correct any default or enforce any provision of the Loan Documents, or
during the continuance of an Event of Default, in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) reasonable out-of-pocket
examination fees and expenses (including reasonable travel, meals, and lodging)
of Lender related to any inspections or examinations to the extent of the fees
and charges (and up to the amount of any limitation) contained in this
Agreement, (g) reasonable out-of-pocket costs and expenses of third party claims
or any other suit paid or incurred by Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or Lender’s relationship with any Loan Party or any of its Restricted
Subsidiaries, (h) Lender’s reasonable costs and expenses (including reasonable
attorneys’ fees) incurred in advising, structuring, drafting, reviewing,
administering (including reasonable travel, meals, and lodging), or amending the
Loan Documents, (i) Lender’s reasonable costs and expenses (including reasonable
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Restricted Subsidiaries or in exercising rights or remedies
under the Loan Documents), or defending the Loan Documents, irrespective of
whether suit is brought, or in taking any Remedial Action concerning the
Collateral, and (j) usage charges, charges, fees, costs and expenses for
amendments, renewals, extensions, transfers, or drawings from time to time
imposed by Lender in respect of Letters of Credit and out-of-pocket charges,
fees, costs and expenses paid or incurred by Lender in connection with the
issuance, amendment, renewal, extension, or transfer of, or drawing under, any
Letter of Credit or any demand for payment thereunder.
“Lender-Related Persons” means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Lender Representatives” has the meaning specified therefor in Section 17.8(a)
of this Agreement.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Lender.
“Letter of Credit Agreements” means a Letter of Credit Application, together
with any and all related letter of credit agreements pursuant to which Lender
agrees to issue, amend, or extend a Letter of Credit, or pursuant to which
Borrowers agree to reimburse Lender for all Letter of Credit Disbursements, each
such application and related agreement to be in the form specified by Lender
from time to time.
“Letter of Credit Application” means an application requesting Lender to issue,
amend, or extend a Letter of Credit, each such application to be in the form
specified by Lender from time to time.


Schedule 1.1
Page 22



--------------------------------------------------------------------------------





“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Lender, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in this Agreement and the Letter of Credit Agreements will continue to
accrue while the Letters of Credit are outstanding) to be held by Lender for the
benefit of Lender in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) delivering to Lender the original of each Letter of Credit,
together with documentation executed by all beneficiaries under each Letter of
Credit in form and substance acceptable to Lender terminating all of such
beneficiaries’ rights under such Letters of Credit, or (c) providing Lender with
a standby letter of credit, in form and substance reasonably satisfactory to
Lender, from a commercial bank acceptable to Lender (in its sole discretion) in
an amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in this
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Lender pursuant to a
Letter of Credit.
“Letter of Credit Usage” means, as of any date of determination, the sum of (i)
the aggregate undrawn amount of all outstanding Letters of Credit, and (ii) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
an Advance under the Revolving Credit Facility.
“LIBOR Reserve Percentage” means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Lender for expected changes in such reserve percentage
during the applicable term of this Agreement.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Liquidity” means, as of any date of determination, the sum of: (i) Excess
Availability under this Agreement; plus (ii) without duplication of clause (i),
Excess Availability under the Ex-Im Credit Agreement; plus (iii) the aggregate
amount of Borrowers’ cash held in one or more deposit accounts maintained in the
United States at Wells Fargo Bank, National Association that is free and clear
of all Liens, other than Liens solely in favor of Lender, plus (iv) the
aggregate amount of Borrowers’ cash held in any deposit accounts for which
Lender has received a Control Agreement. For sake of clarity, for purposes of
determining the amount of Borrowers’ cash, no cash of any Subsidiary of any
Borrower (other than a Subsidiary that is itself a Borrower) shall be included
in such calculation.
“Loan Account” has the meaning specified therefor in Section 2.8 of this
Agreement.


Schedule 1.1
Page 23



--------------------------------------------------------------------------------





“Loan Documents” means this Agreement, any Borrowing Base Certificate, the
Control Agreements, the Cash Management Documents, the Copyright Security
Agreement, each Guaranty, the Intercompany Subordination Agreement, the DASAN
Subordination Agreement, the Letters of Credit, the Mortgages, the Patent and
Trademark Security Agreement, any note or notes executed by any Borrower in
connection with this Agreement and payable to Lender, any Letter of Credit
Applications and other Letter of Credit Agreements entered into by any Borrower
in connection with this Agreement, and any other instrument or agreement entered
into, now or in the future, by any Loan Party or any of its Restricted
Subsidiaries and Lender in connection with this Agreement, but specifically
excluding all Hedge Agreements.
“Loan Management Service” means Lender’s proprietary automated loan management
program currently known as “Loan Manager” and any successor service or product
of Lender which performs similar services.
“Loan Party” means any Borrower and any Guarantor.
“Lockbox” means “Lockbox” as defined and described in the Cash Management
Documents.
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of the Loan Parties and their Restricted Subsidiaries taken as a
whole, (b) a material impairment of Loan Parties’ and their Restricted
Subsidiaries’ ability to perform their obligations under the Loan Documents to
which it is a party or of the Lender’s ability to enforce the Obligations or
realize upon the Collateral, (c) a material impairment of the enforceability or
priority of Lender’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of any Loan Party or its Restricted
Subsidiaries, or (d) any claim against any Loan Party or its Restricted
Subsidiaries which if determined adversely to any Loan Party or any of its
Restricted Subsidiaries, would result in the occurrence of an event described in
clauses (a), (b) or (c) above.
“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Restricted Subsidiaries is a party
involving aggregate consideration payable to or by such Person or such
Restricted Subsidiary of $500,000 or more (other than purchase orders in the
ordinary course of the business of such Person or such Restricted Subsidiary),
and (ii) all other contracts or agreements, the loss of which could reasonably
be expected to result in a Material Adverse Change.
“Maturity Date” has the meaning specified therefor in Section 2.9 of this
Agreement.
“Maximum Revolver Amount” means $25,000,000; provided that such amount may be
(i) decreased by permanent reductions in such amount made in accordance with
Section 2.11 of this Agreement, or (ii) increased by up to $5,000,000 in the
aggregate, so long as the following conditions precedent have been satisfied
with respect to any such increase: (a) Borrowers have provided Lender with at
least thirty (30) days prior written notice of Borrowers’ desire to increase the
Maximum


Schedule 1.1
Page 24



--------------------------------------------------------------------------------





Revolver Amount (a “Line Increase Notice”), which notice shall specify the
amount of the desired increase in the Maximum Revolver Amount; (b) only two
increases shall be permitted, and each such increase shall be in the amount of
$2,500,000 each; provided that the Maximum Revolver Amount as increased shall
not exceed $30,000,000; (c) no Event of Default shall have occurred and be
continuing as of both the date of the request to increase the Maximum Revolver
Amount and as of the date that the Maximum Revolver Amount increase becomes
effective; (d) each such increase shall be subject to the approval of Lender
(and Lender’s credit committee) in Lender’s sole discretion; and (e) Borrowers
shall have paid to Lender a line increase fee equal to 0.1% of the amount of
each such increase, with such fee due and payable upon the effective date of
such increase (and, when paid, shall be deemed fully earned and non-refundable
under all circumstances). The effective date of the increase of the Maximum
Revolver Amount shall be thirty (30) days after receipt of the Line Increase
Notice by Lender, provided all of the foregoing conditions have been satisfied
as determined by Lender.
“Merger” means the merger of Dragon Acquisition Corporation, a California
corporation, with and into DNS, with DNS surviving as a wholly-owned subsidiary
of DASAN Zhone Solutions, Inc., as contemplated by the Merger Agreement.
“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
April 11, 2016, by and among Zhone Technologies, Inc. (now known as DASAN Zhone
Solutions, Inc.), Dragon Acquisition Corporation, a California corporation,
DASAN and DNS.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party in
favor of Lender, in form and substance reasonably satisfactory to Lender, that
encumber the Real Property Collateral.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).
“Net Cash Proceeds” means:
(a)    with respect to any sale or disposition by any Loan Party or any of its
Restricted Subsidiaries of assets, the amount of cash proceeds received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment of deferred consideration) by or on behalf such Loan Party
or its Restricted Subsidiaries, in connection therewith after deducting


Schedule 1.1
Page 25



--------------------------------------------------------------------------------





therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to Lender under the Agreement or
the other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Loan Party or such Restricted Subsidiary in
connection with such sale or disposition (other than those reasonable fees,
commissions and expenses owing to an Affiliate of such Loan Party) and (iii)
sales taxes paid or payable to any taxing authorities by such Loan Party or such
Restricted Subsidiary in connection with such sale or disposition, in each case
to the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid or payable to a Person that is not
an Affiliate of such Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction; and
(b)    with respect to the issuance or incurrence of any Indebtedness by any
Loan Party or any of its Restricted Subsidiaries, or the issuance by any Loan
Party or any of its Restricted Subsidiaries of any shares of its Stock, the
aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Loan Party or such Restricted
Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by such Loan Party or such Restricted Subsidiary in
connection with such issuance or incurrence, and (ii) sales or issuance taxes
paid or payable to any taxing authorities by such Loan Party or such Restricted
Subsidiary in connection with such issuance or incurrence, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of such Loan Party or any of its Restricted Subsidiaries, and are
properly attributable to such transaction.
“Net Liquidation Percentage” means the percentage of the cost of a Borrower’s
Inventory that is estimated to be recoverable in an orderly liquidation of such
Inventory as set forth in the most recent acceptable appraisal received by
Lender and upon which Lender may rely, net of all operating expenses and
associated costs and expenses of such liquidation, such percentage to be as
determined from time to time by an appraisal company selected or approved by
Lender.
“Non-Financed Capital Expenditures” means Capital Expenditures not financed by
the seller of the capital asset, by a third party lender or by means of any
extension of credit by Lender other than by means of an Advance under the
Revolving Credit Facility.
“Obligations” means (a) all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to this Agreement), obligations (including indemnification
obligations), fees, Lender Expenses (including any fees or expenses that accrue
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description


Schedule 1.1
Page 26



--------------------------------------------------------------------------------





owing by any Loan Party pursuant to or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any Borrower or any Loan Party is
required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, and (b) all Bank Product Obligations. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Overadvance Amount” has the meaning specified therefor in Section 2.4(f) of
this Agreement
“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(a) to the Information Certificate,
(ii) all continuations, divisionals, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) any damages and
payments for past, present, or future infringements thereof, (iv) the right to
sue for past, present, and future infringements thereof, and (v) all of each
Loan Party’s rights corresponding thereto throughout the world.
“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement executed and delivered by the applicable Loan Party, in form
and substance acceptable to Lender.
“Patriot Act” has the meaning specified therefor in Section 5.18 of this
Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the IRC and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the IRC and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the IRC and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of any Borrower or any of its Subsidiaries or any ERISA
Affiliate and covered by Title IV of ERISA.
“Permitted Acquisition” means (i) any Acquisition so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual and not hostile or contested in any manner;


Schedule 1.1
Page 27



--------------------------------------------------------------------------------





(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
any Borrower, any other Loan Party, or any of their Restricted Subsidiaries as a
result of such Acquisition, other than Indebtedness permitted under clauses (h)
or (i) of the definition of Permitted Indebtedness and no Liens will be
incurred, assumed, or would exist with respect to the assets of any Borrower,
and other Loan Party, or any of their Restricted Subsidiaries as a result of
such Acquisition other than Permitted Liens;
(c)    Borrowers have provided Lender with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrowers and Lender)
created by adding the historical combined financial statements of Borrowers
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, each Borrower (i) would have been in
compliance with the financial covenants in Section 8 of the Agreement for the 4
fiscal quarter period ended immediately prior to the proposed date of
consummation of such proposed Acquisition, and (ii) are projected to be in
compliance with the financial covenants in Section 8 for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition;
(d)    Borrowers have provided Lender with their due diligence package relative
to the proposed Acquisition, including forecasted balance sheets, profit and
loss statements, and cash flow statements of the Person or assets to be
acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Lender;
(e)    Borrowers shall have Excess Availability plus Qualified Cash in an amount
equal to or greater than $10,000,000 on a pro-forma basis for the 60 day period
immediately preceding the date of the proposed Acquisition and immediately after
giving effect to the consummation of the proposed Acquisition;
(f)    Borrowers have provided Lender with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the Acquisition
Agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Lender;
(g)    the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers’, the other Loan Parties’, and their Restricted
Subsidiaries’ total assets), or the Person whose Stock is being acquired, are
useful in or engaged in, as applicable, the business of Borrowers and their
Subsidiaries or a business reasonably related thereto;


Schedule 1.1
Page 28



--------------------------------------------------------------------------------





(h)    the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Stock is being acquired is organized in a jurisdiction located
within the United States;
(i)    the subject assets or Stock, as applicable, are being acquired directly
by a Borrower or another Loan Party, and, in connection therewith, such Borrower
or the applicable Loan Party shall have complied with Section 6.15 or 6.16, as
applicable, of the Agreement and, in the case of an acquisition of Stock, such
Borrower or the applicable Loan Party shall have demonstrated to Lender that the
new Loan Parties have received consideration sufficient to make any joinder
documents binding and enforceable against such new Loan Parties; and
(j)    the purchase consideration payable in respect of all Permitted
Acquisitions pursuant to this clause (i) (including, but not limited to, all
cash consideration, issuance of any stock, any deferred payment obligations, and
the assumption of Acquired Indebtedness) shall not exceed $5,000,000 in the
aggregate; provided, however, that the purchase consideration payable in respect
of any single Acquisition or series of related Acquisitions shall not exceed
$1,000,000 in the aggregate; and
(ii)    the Acquisition of DNS and its Subsidiaries pursuant to the Merger
Agreement.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
“Permitted Dispositions” means:
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business;
(b)    sales of Inventory in the ordinary course of business;
(c)    the granting of Permitted Liens;
(d)    the making of a Restricted Junior Payment that is expressly permitted to
be made pursuant to this Agreement;
(e)    dispositions of assets acquired by any Borrower or other Loan Party and
its Restricted Subsidiaries pursuant to a Permitted Acquisition consummated
within 12 months of the date of the proposed Disposition (the “Subject Permitted
Acquisition”) so long as (i) the consideration received for the assets to be so
disposed is at least equal to the fair market value thereof, (ii) the assets to
be so disposed are not necessary or economically desirable in connection with
the business of Borrowers, the other Loan Parties, and their Restricted
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the Subject Permitted Acquisition; and
(f)    the making of a Permitted Investment.


Schedule 1.1
Page 29



--------------------------------------------------------------------------------





“Permitted Holder” means DASAN or any Person that is a beneficial owner of Stock
of DASAN Zhone Solutions, Inc. solely through such Person’s ownership of Stock
of DASAN; provided that in no event shall any Loan Party or any Subsidiary of a
Loan Party constitute a Permitted Holder.
“Permitted Indebtedness” means:
(a)    Indebtedness evidenced by this Agreement, the other Loan Documents, the
Ex-Im Credit Agreement, or the Ex-Im Loan Documents;
(b)    Indebtedness set forth on Schedule 5.19 to the Information Certificate
and any Refinancing Indebtedness in respect of such Indebtedness;
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness;
(d)    endorsement of instruments or other payment items for deposit;
(e)    the incurrence by any Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such
Borrower’s and its Subsidiaries’ operations and not for speculative purposes;
(f)    Indebtedness incurred in respect of Bank Products other than pursuant to
Hedge Agreements;
(g)    Indebtedness composing Permitted Investments;
(h)    unsecured Indebtedness of any Loan Party that is incurred on the date of
the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is 12 months after the
Maturity Date, (iv) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Lender, and (v)
the only interest that accrues with respect to such Indebtedness is payable in
kind;
(i)    Acquired Indebtedness in an amount not to exceed $250,000 outstanding at
any one time;
(j)    unsecured Indebtedness incurred pursuant to the DASAN Loan Agreement in
an aggregate principal amount not to exceed $5,000,000 (together with accrued
and unpaid interest thereon), so long as such Indebtedness remains subject to
the DASAN Subordination Agreement; and


Schedule 1.1
Page 30



--------------------------------------------------------------------------------





(k)    unsecured Indebtedness incurred by DNS pursuant to the DNS Loan Agreement
in an aggregate principal amount not to exceed $1,800,000 at any time (together
with accrued and unpaid interest thereon).
“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Loan Party which is not a Loan Party
to another Subsidiary of a Loan Party which is not a Loan Party, (c) a
Subsidiary of a Loan Party which is not a Loan Party to a Loan Party, so long as
the parties thereto are party to the Intercompany Subordination Agreement.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents;
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(c)    advances made in connection with purchases of Goods or services in the
ordinary course of business;
(d)    Investments owned by any Loan Party or any of its Restricted Subsidiaries
on the Restatement Effective Date and set forth on Schedule P-1;
(e)    Permitted Intercompany Advances; provided that no Loan Party (other than
DNS) may make a loan to, or provide any form of credit support for the benefit
of, DNS which supports or assists with the payment by DNS of its obligations
under or in connection with the DNS Loan Agreement, and no such Loan Party
(other than DNS) shall otherwise directly or indirectly make any payments with
respect to, guarantee, or provide collateral support for the loan evidenced by
the DNS Loan Agreement;
(f)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;
(g)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (g) of
the definition of Permitted Indebtedness; and
(h)    Permitted Acquisitions.
“Permitted Liens” means
(a)    Liens granted to, or for the benefit of, Lender to secure the
Obligations;
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Lender’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests;


Schedule 1.1
Page 31



--------------------------------------------------------------------------------





(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 9.3
of the Agreement;
(d)    Liens set forth on Schedule P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Restatement Effective Date and any
Refinancing Indebtedness in respect thereof;
(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements;
(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof;
(g)    Liens solely on any cash earnest money deposits made by any Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition;
(h)    Liens assumed by any Borrower or its Restricted Subsidiaries in
connection with a Permitted Acquisition that secure Acquired Indebtedness; and
(i)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness.
“Permitted Preferred Stock” means and refers to any Preferred Stock issued by a
Borrower (and not by one or more of its Restricted Subsidiaries) that is not
Prohibited Preferred Stock.
“Permitted Protest” means the right of any Borrower, any other Loan Party, or
any of their respective Restricted Subsidiaries to protest any Lien (other than
any Lien that secures the Obligations), taxes (other than payroll taxes or taxes
that are the subject of a United States federal tax lien), or rental payment,
provided that (a) a reserve with respect to such obligation is established on
such Borrower’s, such other Loan Party’s, or any such Restricted Subsidiary’s
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by such Borrower, such other
Loan Party, or such Restricted Subsidiary, as applicable, in good faith, and (c)
Lender is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Lender’s
Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Restatement Effective Date in an
aggregate principal amount outstanding at any one time not in excess of
$250,000.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts,


Schedule 1.1
Page 32



--------------------------------------------------------------------------------





business trusts, or other organizations, irrespective of whether they are legal
entities, and governments and agencies and political subdivisions thereof.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of any Borrower or any of its Subsidiaries or any ERISA
Affiliate.
“Pledged Companies” means each Person listed on Schedule 5.2 to the Information
Certificate as a “Pledged Borrower”, together with each other Person, all or a
portion of whose Stock is acquired or otherwise owned by a Borrower or other
Loan Party after the Restatement Effective Date.
“Pledged Interests” means all of each Borrower’s right, title and interest in
and to all of the Stock now owned or hereafter acquired by such Borrower,
regardless of class or designation, including in each of the Pledged Companies,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, also including any certificates representing
the Stock, the right to receive any certificates representing any of the Stock,
all warrants, options, share appreciation rights and other rights, contractual
or otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing. Notwithstanding the
foregoing, any Stock owned by DNS in each of Dasan India Private Limited, Dasan
Network Solutions Japan, Inc., Dasan Vietnam Co., Ltd., and D-Mobile Limited
shall not be deemed to be Pledged Interests.
“Pledged Interests Addendum” means a Pledged Interests Addendum substantially in
the form of Exhibit F, which, when completed, executed, and delivered to Lender
by Borrowers and/or Guarantors, and approved and accepted by Lender, shall
become part of this Agreement.
“Pledged Operating Agreements” means all of each Borrower’s rights, powers, and
remedies under the limited liability company operating agreements of each of the
Pledged Companies that are limited liability companies.
“Pledged Partnership Agreements” means all of each Borrower’s rights, powers,
and remedies under the partnership agreements of each of the Pledged Companies
that are partnerships.
“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
“Prime Rate” means at any time the rate of interest most recently announced by
Lender at its principal office as its Prime Rate, with the understanding that
the Prime Rate is one of Lender’s base rates, and serves as the basis upon which
effective rates of interest are calculated for those loans making reference to
it, and is evidenced by its recording in such internal publication or


Schedule 1.1
Page 33



--------------------------------------------------------------------------------





publications as Lender may designate. Each change in the rate of interest shall
become effective on the date each Prime Rate change is announced by Lender.
“Proceeds” has the meaning specified therefor in Schedule 1.1, definition of
“Collateral”.
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).
“Projections” means each Borrower’s forecasted (a) balance sheets, (b) profit
and loss statements, (c) Availability projections, and (d) cash flow statements,
all prepared on a basis consistent with such Borrower’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions.
“Protective Advance” has the meaning specified therefor in Section 2.3(d).
“PTO” means the United States Patent and Trademark Office.
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of each Borrower and any other Loan Party
that is in Deposit Accounts or in Securities Accounts, or any combination
thereof, and which such Deposit Account or Securities Account is the subject of
a Control Agreement and is maintained by a branch office of the bank or
securities intermediary located within the United States.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party and the improvements thereto.
“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by any Loan Party.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount


Schedule 1.1
Page 34



--------------------------------------------------------------------------------





of premiums paid thereon and the fees and expenses incurred in connection
therewith and by the amount of unfunded commitments with respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of Lender,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender as those that
were applicable to the refinanced, renewed, or extended Indebtedness, and
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reserves” means, as of any date of determination, the sum of (a) an amount or
percent of a specified item or category of items that Lender establishes from
time to time in its Permitted Discretion to reduce Availability under the
Borrowing Base or the Maximum Revolver Amount to reflect (i) such matters,
events, conditions, contingencies or risks which affect or which may reasonably
be expected to affect the assets, business or prospects of a Borrower, any other
Loan Party or the Collateral or its value or the enforceability, perfection or
priority of Lender’s security interest in the Collateral (including, but not
limited to, seasonal returns, royalty obligations, and foreign credit insurance
deductible amounts), or (ii) Lender’s judgment (exercised in Lender’s Permitted
Discretion) that any collateral report or financial information relating to a
Borrower or any other Loan Party delivered to Lender is incomplete, inaccurate
or misleading in any material respect, plus (b) the Bank Product Reserve Amount,
plus (without duplication) (c) an amount equal to the aggregate amount of
indebtedness or other obligations owing by any of the Loan Parties to Lender
(other than the Obligations).
“Restatement Effective Date” has the meaning set forth in the introductory
paragraph of this Agreement.


Schedule 1.1
Page 35



--------------------------------------------------------------------------------





“Restricted Subsidiary” means any Subsidiary of a Loan Party other than (i) a
DNS Subsidiary, and (ii) any Foreign Subsidiary.
“Restricted Junior Payment” means (a) declaration or payment of any dividend or
the making any other payment or distribution on account of Stock issued by any
Loan Party (including any payment in connection with any merger or consolidation
involving any Loan Party) or to the direct or indirect holders of Stock issued
by any Loan Party in their capacity as such (other than dividends or
distributions payable in Stock (other than Prohibited Preferred Stock) issued by
any Loan Party, or (b) any purchase, redemption, or other acquisition or
retirement for value (including in connection with any merger or consolidation
involving any Loan Party) of any Stock issued by any Loan Party.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
“Revolving Credit Facility” means the revolving line of credit facility
described in Section 2.1 pursuant to which Lender provides Advances to Borrowers
and issues Letters of Credit for the account of Borrowers.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by the OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
governmental authority with jurisdiction over Lender or any Loan Party or any of
their respective Subsidiaries or Affiliates.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Interest” has the meaning specified therefor in Section 3.1 of this
Agreement.


Schedule 1.1
Page 36



--------------------------------------------------------------------------------





“Solvent” means, with respect to any Person on a particular date, that, (i) at
fair valuations, the sum of such Person’s assets (and including as assets for
this purpose all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) is greater than all of such
Person’s debts and including subordinated and contingent liabilities computed at
the amount which, such person has a reasonable basis to believe, represents an
amount which can reasonably be expected to become an actual or matured liability
(and including as to contingent liabilities arising pursuant to any guarantee
the face amount of such liability as reduced to reflect the probability of it
becoming a matured liability); and (ii) such Person is able to pay its debts as
they mature and has (and has a reasonable basis to believe it will continue to
have) sufficient capital (and not unreasonably small capital) to carry on its
business consistent with its practices as of the date hereof.
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Related Property.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude any tax imposed on the net
income or net profits of Lender (including any branch profits taxes), in each
case imposed by the jurisdiction (or by any political subdivision or taxing
authority thereof in which Lender is organized or the jurisdiction (or by any
political subdivision or taxing authority thereof) in which Lender’s principal
office is located in each case as a result of a present or former connection
between Lender and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from Lender having executed, delivered
or performed its obligations or received payment under, or enforced its rights
or remedies under this Agreement or any other Loan Document).
“Termination Date” has the meaning specified therefor in Section 2.9 of this
Agreement
“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 5.26(a) to the Information Certificate, (ii) all renewals thereof,
(iii) any damages and payments for past or future infringements or dilutions
thereof, (iv) the right


Schedule 1.1
Page 37



--------------------------------------------------------------------------------





to sue for past, present and future infringements and dilutions thereof, (v) the
goodwill of each Loan Party’s business symbolized by the foregoing or connected
therewith, and (vi) all of each Loan Party’s rights corresponding thereto
throughout the world.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“United States” means the United States of America.
“URL” means “uniform resource locator,” an internet web address.
“Value” means, as determined by Lender in good faith, with respect to Inventory,
the lower of (a) cost computed on a first-in first-out basis in accordance with
GAAP or (b) market value, provided that for purposes of the calculation of the
Borrowing Base, (i) the Value of the Inventory shall not include: (A) the
portion of the value of Inventory equal to the profit earned by any Affiliate on
the sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Lender, if any.
“Vendor” means a Person that sells Inventory to a Borrower.
“Voidable Transfer” has the meaning specified therefor in Section 17.7 of this
Agreement.
b.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if any
Borrower notifies Lender that such Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions) (an “Accounting Change”) occurring after the Restatement Effective
Date, or in the application thereof (or if Lender notifies any Borrower that
Lender requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Lender and Borrowers agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of the Lender and each Borrower after such Accounting
Change conform as nearly as possible to their respective positions as of the
date of this Agreement and, until any such amendments have been agreed upon, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. Whenever used herein, the term “financial statements” shall
include the footnotes and schedules thereto. Whenever the term “Borrower” is
used in respect of a financial covenant or a related definition, it shall be
understood to mean Borrowers and their respective Subsidiaries on a consolidated
basis, unless the context clearly requires otherwise.
c.    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein.


Schedule 1.1
Page 38



--------------------------------------------------------------------------------





d.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds (or, (a)
in the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any Lender Expenses that have accrued irrespective of whether
demand has been made therefor and the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements) other than
unasserted contingent indemnification Obligations. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.
e.    Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.




Schedule 1.1
Page 39



--------------------------------------------------------------------------------






Schedule 2.12
TO CREDIT AND SECURITY AGREEMENT
Borrowers shall pay to Lender each of the following fees:
On the Restatement Effective Date:
Closing Fee. A closing fee of $62,500 shall be paid by Borrowers to Lender on
the Restatement Effective Date, which fee when paid shall be deemed fully earned
and non-refundable under all circumstances.
Monthly:
(a) Unused Fee. An unused line fee of 0.25% per annum of the daily average of
the Maximum Revolver Amount reduced by the sum of the outstanding Advances and
the L/C Amount and the outstanding “Advances” and “L/C Amount” under the Ex-Im
Credit Agreement, from the date of this Agreement to and including the
Termination Date, which unused line fee shall be payable monthly in arrears on
the first day of each month and on the Termination Date.
(b) Collateral Monitoring Fee. [Intentionally Omitted].
(c) Cash Management Fees. Service fees to Lender for Cash Management Services
provided pursuant to the Cash Management Documents, Bank Product Agreements or
any other agreement entered into by the parties, in the amount prescribed in
Lender’s current service fee schedule.
(d) Letter of Credit Fees. A Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.13(e)) which shall accrue at
a rate equal to 1.25% per annum times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit, due and payable monthly in arrears on the
first day of each month and on the Termination Date. All fees upon the
occurrence of any other activity with respect to any Letter of Credit
(including, without limitation, the issuance, transfer, amendment, extension or
cancellation of any Letter of Credit and honoring of draws under any Letter of
Credit) determined in accordance with Lender’s standard fees and charges then in
effect for such activity.
(e) Minimum Interest Charge. [Intentionally Omitted].
Annually:
(a) Facility Fee. [Intentionally Omitted].
Other:
(a) Collateral Exam Reimbursement. Lender’s costs and expenses in connection
with any collateral exams, audits or inspections conducted by or on behalf of
Lender at the current rates established from time to time by Lender as its fee
for collateral exams, audits or inspections (which fees are currently $135.00
per hour per collateral examiner), together with all actual out-of-pocket costs
and expenses incurred in conducting any collateral exam, audit, or inspection;
but Borrowers shall not, with the exception of fees, costs, and expenses for
collateral exams, audits and inspections incurred following the occurrence of an
Event of Default, be required to reimburse Lender for more than three (3) such
collateral exams, audits and inspections, plus one (1) inventory appraisal,
during each calendar year (in addition to any collateral exams, audits,
inspections, and appraisals conducted prior to the Restatement Effective Date).
(b) Overadvance Fee. Borrowers shall pay a $500 Overadvance fee for each day
that an Overadvance Amount exists which was not agreed to by Lender in a Record
prior to its occurrence; provided that Lender’s acceptance of the payment of
such fees shall not constitute either consent to the Overadvance Amount or
waiver of any resulting Event of Default.





Schedule 2.12
Page 1



--------------------------------------------------------------------------------






Schedule 5.26(c)
Pledged Interests
Each Loan Party is and will at all times be the sole holder of record and the
legal and beneficial owner, free and clear of all Liens other than Permitted
Liens, of the Pledged Interests.


Schedule 5.26(c)
Page 1



--------------------------------------------------------------------------------






Schedule 6.1
TO CREDIT AND SECURITY AGREEMENT
DASAN Zhone Solutions, Inc. shall deliver to Lender, each of the financial
statements, reports, or other items set forth below at the following times in
form satisfactory to Lender:
As soon as available, but in any event within 30 days after the end of each
month
(a)
an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity covering its and
its Subsidiaries operations during such period and compared to the prior period
and plan, together with (if prepared by DASAN Zhone Solutions, Inc.) a
corresponding discussion and analysis of results from management; and
 
(b)
a Compliance Certificate along with the underlying calculations, including the
calculations to arrive at Liquidity and EBITDA, to the extent applicable.
As soon as available, but in any event within 120 days after the end of each
fiscal year
(a)
consolidated and consolidating financial statements of DASAN Zhone Solutions,
Inc. and its Subsidiaries for each such fiscal year, which such consolidated
statements shall be audited by independent certified public accountants
reasonably acceptable to Lender and certified, without any qualifications
(including any (A) “going concern” or like qualification or exception, (B)
qualification or exception as to the scope of such audit, or (C) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity and, if prepared,
such accountants’ letter to management); and
 
(b)
a Compliance Certificate along with the underlying calculations, including the
calculations to arrive at Liquidity and EBITDA, to the extent applicable.
As soon as available, but in any event no later than 45 days before the start of
each of DASAN Zhone Solutions, Inc.’s fiscal years
(a)
copies of DASAN Zhone Solutions, Inc.’s Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Lender, in
its Permitted Discretion, for the forthcoming fiscal year, on a monthly basis,
certified by its chief financial officer as being such officer’s good faith
estimate of the financial performance of DASAN Zhone Solutions, Inc. during the
period covered thereby.
For DASAN Zhone Solutions, Inc. as a reporting entity under SEC rules and
regulations, if and when filed by such entity (provided that with respect to
10-Q quarterly reports, such 10-Qs may be delivered to Lender within 5 days
after filing of the same)
(a)
Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports;
(b)
any other filings made by DASAN Zhone Solutions, Inc. with the SEC; and
(c)
any other information that is provided by DASAN Zhone Solutions, Inc. to its
shareholders generally.





Schedule 6.1
Page 1



--------------------------------------------------------------------------------






Schedule 6.2
TO CREDIT AND SECURITY AGREEMENT
Provide Lender with each of the documents set forth below at the following times
in form and substance satisfactory to Lender:


Schedule 6.2
Page 1



--------------------------------------------------------------------------------





Weekly on the first Business Day of each week or more frequently if Lender
requests*
(a)
a Borrowing Base Certificate;
(b)
an Account roll-forward with supporting details supplied from sales journals,
collection journals, credit registers and any other records;
(c)
notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to each Borrower’s Accounts; and
(d)
copies of invoices together with corresponding shipping and delivery documents
and credit memos together with corresponding supporting documentation with
respect to any invoice or credit memo in excess of an amount to be determined
from time to time by Lender.
Monthly (no later than the 15th day of each month) or more frequently if Lender
requests
(a)
Inventory system/perpetual reports specifying the cost of each Borrower’s
Inventory, by location and by category, with additional detail showing additions
to and deletions therefrom (delivered electronically in an acceptable format, if
a Borrower has implemented electronic reporting).
Monthly (no later than the 15th day of each month) or more frequently if Lender
requests
(a)
a monthly Account roll-forward, in a format acceptable to Lender in its
discretion;
(b)
a detailed listing and aging of each Borrower’s Accounts, together with a
reconciliation to the monthly Account roll-forward and supporting documentation
for any reconciling items noted (delivered electronically in an acceptable
format, if a Borrower has implemented electronic reporting);
(c)
a detailed calculation of those Accounts that are not eligible for the Borrowing
Base;
(d)
a detailed Inventory system/perpetual report (delivered electronically in an
acceptable format, if a Borrower has implemented electronic reporting);
(e)
a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base; and
(f)
a summary aging, by vendor, of each Borrower’s accounts payable (delivered
electronically in an acceptable format, if a Borrower has implemented electronic
reporting).
Monthly (no later than the 15th day of each month) or more frequently if Lender
requests
(a)
a reconciliation of Accounts aging, trade accounts payable aging, and Inventory
perpetual of each Borrower to the general ledger and the monthly financial
statements, including any book reserves related to each category.
Annually, or more frequently, if requested by Lender
(a)
a detailed list of each Borrower’s customers, with address and contact
information.
Upon request by Lender
(a)
copies of purchase orders and invoices for Inventory and Equipment acquired by
each;
 
(b)
backlog report; and
 
(c)
such other reports as to the Collateral or the financial condition of each
Borrower or other Loan Party, as Lender may reasonably request.

*Such items will be required monthly no later than the 15th day of each calendar
month, rather than weekly, so long as the following are satisfied: (i) the
Export Import Bank of the United States has approved monthly reporting for the
Borrowers, (ii) no Event of Default is existing; and (iii) at all times, Excess
Availability is equal to or greater than an amount equal to 20% of the Maximum
Revolver Amount. If Borrowers qualify for such monthly reporting, but Excess
Availability falls below an amount equal to 20% of the Maximum Revolver Amount
at any time, then such report will revert to weekly, and remain a weekly
requirement until


Schedule 6.2
Page 2



--------------------------------------------------------------------------------





such time as (x) no Event of Default is existing, and (y) Excess Availability
equals or exceeds an amount equal to 20% of the Maximum Revolver Amount at all
times for a period of at least 120 consecutive days.






Schedule 6.2
Page 3



--------------------------------------------------------------------------------






Schedule 7.12(a)
TRANSACTIONS WITH AFFILIATES
1. On September 9, 2016, DZS entered into a loan agreement with DASAN for a $5.0
million unsecured subordinated term loan facility. Under the loan agreement, DZS
is permitted to request drawdowns of one or more term loans in an aggregate
principal amount not to exceed $5.0 million. Such term loans mature in September
2021 and are pre-payable at any time by DZS without premium or penalty. The
interest rate under this facility is 4.6% per annum.
2. DZS borrowed $1.8 million from DASAN for capital investments in February
2016. This loan was due to mature in March 2018 with an option of renewal by
mutual agreement, and bore interest at a rate of 4.6% per annum, payable
annually. Effective February 27, 2018, DZS and DASAN amended the terms of this
loan to extend the repayment date from March 2018 to July 2019.
3. On March 27, 2018, DASAN Network Solutions, Inc., a company incorporated
under the laws of Korea and a wholly owned subsidiary of DZS (“DNS Korea”),
entered into a loan agreement with DASAN for a KRW 6.5 billion (or approximately
US$6.0 million) secured term loan. The term loan will mature on June 27, 2019,
bears interest at a rate of 4.6% per annum, is pre-payable at any time by DNS
Korea without premium or penalty, and is secured by certain accounts receivable
of DNS Korea.
4. Mr. Min Woo Nam, the Chairman of the Board of Directors of DZS, personally
guarantees certain credit facilities and letters of credit in favor of the
Subsidiaries of the Loan Parties in the aggregate principal amount of $6.8
million.
5. Subsidiaries of the Loan Parties have entered into various agreements and
transactions with DASAN in the ordinary course of business, including sales
agreements for finished goods.
6. DZS has also entered into an agreement with CHASAN Networks Co., Ltd., a
wholly owned subsidiary of DASAN, to provide manufacturing and research and
development services for DZS and its Subsidiaries, under which DZS is charged a
cost plus 7% fee for the manufacturing and development of certain deliverables.
7. DZS has entered into an agreement with Tomato Soft Ltd., a wholly owned
subsidiary of DASAN, to provide manufacturing and research and development
services for DZS and its Subsidiaries.
8. DZS has entered into an agreement with Tomato Soft (Xi'an) Ltd., a wholly
owned subsidiary of DASAN, to provide research and development services for DZS
and its Subsidiaries for the development of certain deliverables.
9. In addition, DNS Korea shares office space with DASAN and certain of DASAN's
subsidiaries. DNS Korea is party to certain a sharing agreement with DASAN and
certain of its subsidiaries for the shared office space and certain shared
administrative services.


Schedule 7.12(a)
Page 1



--------------------------------------------------------------------------------





10. DASAN has also provided payment guarantees relating to certain borrowings of
DZS and its Subsidiaries, pursuant to which DASAN receives a guarantee fee which
is calculated as 0.9% of the guaranteed amount.




Schedule 7.12(a)
Page 2



--------------------------------------------------------------------------------






EXHIBIT A
TO CREDIT AND SECURITY AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
[on Borrower’s letterhead]
To:
Wells Fargo Bank, National Association
 
2450 Colorado Ave., Suite 3000W
 
Santa Monica, CA 90404
 
Attn: Relationship Manager—DASAN Zhone Solutions, Inc.
 
 
 
Re:
Compliance Certificate dated [   ], [   ], 201[   ]
 
 

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit and Security
Agreement (the “Credit Agreement”) dated as of July 12, 2018, by and among WELLS
FARGO BANK, NATIONAL ASSOCIATION, (“Lender”), and DASAN ZHONE SOLUTIONS, INC.,
and ZTI MERGER SUBSIDIARY III, INC. (the “Borrowers”), and PREMISYS
COMMUNICATIONS, INC., ZHONE TECHNOLOGIES INTERNATIONAL, INC., PARADYNE NETWORKS,
INC., PARADYNE CORPORATION, and DASAN NETWORK SOLUTIONS, INC. (the
“Guarantors”). Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.
Pursuant to Schedule 6.1 of the Credit Agreement, the undersigned officer of
DASAN Zhone Solutions, Inc., a Delaware corporation, hereby certifies, on behalf
of itself and the other Borrowers and Guarantors, that:
1.    The financial information of Borrowers and its Subsidiaries furnished to
Lender pursuant to Section 6.1 of the Credit Agreement has been prepared in
accordance with GAAP (except for year-end adjustments and the lack of
footnotes), and fairly presents in all material respects the financial condition
of Borrowers and its Subsidiaries.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrowers and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 6.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default.
4.    The representations and warranties of Borrowers, the other Loan Parties,
and their Restricted Subsidiaries set forth in the Credit Agreement and the
other Loan Documents are true and correct


Exhibit A
Page 1



--------------------------------------------------------------------------------





in all material respects on and as of the date hereof (except to the extent they
relate to a specified date).
5.    Borrowers are in compliance with the applicable covenants contained in
Section 8 of the Credit Agreement as demonstrated on Schedule 1 hereof.
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this

[    ] day of [    ], 201[    ].
DASAN ZHONE SOLUTIONS, INC.
 
By:
 
Name:
 
Title:
 





Exhibit A
Page 2



--------------------------------------------------------------------------------






SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Financial Covenants
1.    Minimum Liquidity.
Borrowers’ Liquidity, as of ___________, 201___ is $____________, which
[does/does not] satisfy the minimum Liquidity requirement set forth in Section
8(a) of the Credit Agreement for such test date.
2.    Minimum Excess Availability.
Borrowers’ Excess Availability under this Agreement plus Excess Availability
under the Ex-Im Credit Agreement, as of ___________, 201___ is $____________,
which [does/does not] satisfy the minimum requirement set forth in Section 8(b)
of the Credit Agreement for such test date.
3.    Minimum Fixed Charge Coverage Ratio.
If, in accordance with Section 8(d) of the Credit Agreement, the Fixed Charge
Coverage Ratio is required to be tested, Borrowers’ Fixed Charge Coverage Ratio
for the twelve-month period ending _____________, ____, 20___ is _____ to 1.0,
which [is/is not] greater than or equal to required minimum Fixed Charge
Coverage Ratio of 1.20 to 1.0 set forth in Section 8(d) of the Credit Agreement
for such period.




Schedule 1 to Compliance Certificate



--------------------------------------------------------------------------------






EXHIBIT B
TO CREDIT AND SECURITY AGREEMENT
CONDITIONS PRECEDENT
The obligation of Lender to make any extensions of credit on or after the
Restatement Effective Date under this Agreement is subject to the fulfillment,
to the satisfaction of Lender, of each of the following conditions precedent:
(a)    the Restatement Effective Date shall occur on or before July 15, 2018;
(b)    Lender shall have received each of the following documents, in form and
substance satisfactory to Lender, duly executed, and each such document shall be
in full force and effect:
(i)    this Agreement and the other Loan Documents;
(ii)    a Confirmation of Subordinated Creditor from DASAN;
(iii)    the Ex-Im Loan Documents; and
(iv)    the approval of the Ex-Im Credit Agreement (and other Ex-Im Loan
Documents, as applicable) by the Export-Import Bank of the United States, to the
extent deemed necessary by Lender;
(c)    Lender shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Loan Party is a party, (ii) authorizing
specific officers of such Loan Party to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Loan Party;
(d)    Lender shall have received copies of such Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Restatement Effective
Date, certified as true, correct and complete by the Secretary of such Loan
Party;
(e)    Lender shall have received a certificate of status with respect to each
Loan Party, dated within 10 days of the Restatement Effective Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of each Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction;
(f)    Lender shall have received an opinion of each Loan Party’s counsel in
form and substance satisfactory to Lender;
(g)    Borrowers shall have paid all Lender Expenses incurred in connection with
the transactions evidenced by this Agreement to extent requested by Lender;
provided that Borrowers have received invoices for any such Lender Expenses
owing by Lender to any third party;


Exhibit B
Page 1



--------------------------------------------------------------------------------





(h)    all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Lender; and
(i)    Lender shall have received final credit approval for the Credit Facility
and the transactions described in this Agreement.




Exhibit B
Page 2



--------------------------------------------------------------------------------






EXHIBIT C
TO CREDIT AND SECURITY AGREEMENT
CONDITIONS SUBSEQUENT
1.    Within 30 days after the Restatement Effective Date (or such longer period
as permitted by Lender in Lender’s sole discretion), the Loan Parties shall (i)
arrange for all patents, trademarks, and copyrights that are registered in the
name of “Zhone Technologies, Inc.” to be changed to “Dasan Zhone Solutions,
Inc.” as the owner thereof, and (ii) provide evidence to Lender (reasonably
satisfactory to Lender) that such ownership (or name) change has been
effectuated.
2.     Within 30 days after the Restatement Effective Date (or such longer
period as permitted by Lender in Lender’s sole discretion), the Loan Parties
shall arrange for the following tax liens to be released or terminated and
provide satisfactory evidence to Lender of such releases or terminations: (i)
Marion County, Indiana, with respect to DNS; (ii) Leon County, Florida, with
respect to ZTI Merger Subsidiary III, Inc.; (iii) State of Colorado (or counties
thereof), with respect to Dasan Zhone Solutions, Inc.; and (iv) Dauphin County
Prothonotary, Harrisburg, Pennsylvania, with respect to Dasan Zhone Solutions,
Inc.
3.    Within 30 days after the Restatement Effective Date (or such longer period
as permitted by Lender in Lender’s sole discretion), the Loan Parties shall
arrange for the UCC-1 Financing Statement filed against Zhone Technologies, Inc.
by Arrow Electronics, Inc. with the Delaware Secretary of State, file number
20101264047, filed April 12, 2010, be terminated and provide satisfactory
evidence to Lender of such termination.


Exhibit C
Page 1



--------------------------------------------------------------------------------






EXHIBIT D
TO CREDIT AND SECURITY AGREEMENT
REPRESENTATIONS AND WARRANTIES
5.1    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
(b)    Set forth on Schedule 5.1(b) to the Information Certificate is a complete
and accurate description of the authorized capital Stock of each Loan Party, by
class, and, as of the Restatement Effective Date, a description of the number of
shares of each such class that are issued and outstanding. Other than as
described on Schedule 5.1(b) to the Information Certificate and other than Stock
(that is not Prohibited Preferred Stock) issued by DASAN Zhone Solutions, Inc.
as compensation to its employees, directors and consultants in the ordinary
course of business, there are no subscriptions, options, warrants, or calls
relating to any shares of any Loan Party’s capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its capital Stock or any security
convertible into or exchangeable for any of its capital Stock.
(c)    Set forth on Schedule 5.1(c) to the Information Certificate (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries (excluding the Loan Parties
themselves), showing: (i) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (ii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by each Loan Party. All of the outstanding capital Stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.
(d)    Except as set forth on Schedule 5.1(c) to the Information Certificate
there are no subscriptions, options, warrants, or calls relating to any shares
of any capital Stock of any Loan Party’s Subsidiaries (excluding the Loan
Parties themselves), including any right of conversion or exchange under any
outstanding security or other instrument. The Loan Party’s Subsidiaries
(excluding the Loan Parties themselves) are not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of such Loan Party’s Subsidiaries’ capital Stock or any security
convertible into or exchangeable for any such capital Stock.


Exhibit D
Page 1



--------------------------------------------------------------------------------





5.2    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Restricted Subsidiaries, the Governing
Documents of any Loan Party or its Restricted Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Restricted Subsidiaries, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Restricted Subsidiary
except to the extent that any such conflict, breach or default could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any Loan Party’s interest
holders or any approval or consent of any Person under any Material Contract of
any Loan Party, other than consents or approvals that have been obtained and
that are still in force and effect and except, in the case of Material
Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
5.3    Governmental Consents. Except for those approvals which have already been
obtained and are in full force and effect, no consent, approval, authorization,
or other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required (i) for the grant of a
Security Interest by such Loan Party in and to the Collateral pursuant to this
Agreement or for the execution, delivery, or performance of this Agreement by
such Loan Party, or (ii) for the exercise by Lender of the voting or other
rights provided for in this Agreement with respect to the Investment Related
Property or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with such disposition of
Investment Related Property by laws affecting the offering and sale of
securities generally. No Intellectual Property License of any Loan Party that is
necessary to the conduct of such Loan Party’s business requires any consent of
any other Person in order for such Loan Party to grant the security interest
granted hereunder in such Loan Party’s right, title or interest in or to such
Intellectual Property License.
5.4    Binding Obligations. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
5.5    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Restricted Subsidiaries has (a) good, sufficient and legal title to (in the case
of fee interests in Real Property), (b) valid leasehold interests in (in the
case of leasehold interests in real or personal property), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective assets reflected in their most recent financial statements delivered
pursuant to Section 6.1 and most


Exhibit D
Page 2



--------------------------------------------------------------------------------





recent collateral reports delivered pursuant to Section 6.2, in each case except
for assets disposed of since the date of such financial statements to the extent
permitted hereby. All of such assets are free and clear of Liens except for
Permitted Liens.
5.6    Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
(a)    The exact legal name of (within the meaning of Section 9-503 of the Code)
and jurisdiction of organization of each Loan Party and each of its Restricted
Subsidiaries is set forth on Schedule 5.6(a) to the Information Certificate (as
such Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).
(b)    The chief executive office of each Loan Party and each of its Restricted
Subsidiaries is located at the address indicated on Schedule 5.6(b) to the
Information Certificate (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under this Agreement).
(c)    Each Loan Party’s and each of its Restricted Subsidiaries’ tax
identification numbers and organizational identification numbers, if any, are
identified on Schedule 5.6(c) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).
(d)    As of the Restatement Effective Date, no Loan Party and no Restricted
Subsidiary of a Loan Party holds any Commercial Tort Claims that has a value
exceeding $50,000, except as set forth on Schedule 5.6(d) to the Information
Certificate.
5.7    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of any Loan Party, after due inquiry, threatened in writing against a Loan Party
or any of its Restricted Subsidiaries that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change.
(b)    Schedule 5.7(b) to the Information Certificate sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
with asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $250,000 that, as of the Restatement
Effective Date, is pending or, to the knowledge of any Loan Party, after due
inquiry, threatened against a Loan Party or any of its Restricted Subsidiaries,
of (i) the parties to such actions, suits, or proceedings, (ii) the nature of
the dispute that is the subject of such actions, suits, or proceedings, (iii)
the status, as of the Restatement Effective Date, with respect to such actions,
suits, or proceedings, and (iv) whether any liability of the Loan Parties’ and
their Restricted Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.
5.8    Compliance with Laws. No Loan Party nor any of its Restricted
Subsidiaries (a) is in violation of any applicable laws, rules, regulations,
executive orders, or codes (including Environmental Laws) that, individually or
in the aggregate, could reasonably be expected to result


Exhibit D
Page 3



--------------------------------------------------------------------------------





in a Material Adverse Change, or (b) is subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.
5.9    No Material Adverse Change. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrowers
to Lender have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since December
31, 2010, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Change with respect to
the Loan Parties and their Subsidiaries.
5.10    Fraudulent Transfer.
(a)    Each Loan Party is Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
5.11    Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.
5.12    Environmental Condition. Except as set forth on Schedule 5.12 to the
Information Certificate, (a) to each Loan Party’s knowledge, no Loan Party’s nor
any of its Restricted Subsidiaries’ properties or assets has ever been used by a
Loan Party, its Restricted Subsidiaries, or by previous owners or operators in
the disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to each Loan Party’s knowledge, after due
inquiry, no Loan Party’s nor any of its Restricted Subsidiaries’ properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site, (c) no
Loan Party nor any of its Restricted Subsidiaries has received notice that a
Lien arising under any Environmental Law has attached to any revenues or to any
Real Property owned or operated by a Loan Party or its Restricted Subsidiaries,
and (d) no Loan Party nor any of its Restricted Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.


Exhibit D
Page 4



--------------------------------------------------------------------------------





5.13    Intellectual Property. Each Loan Party and its Restricted Subsidiaries
own, or hold licenses in, all trademarks, trade names, copyrights, patents, and
licenses that are necessary to the conduct of its business as currently
conducted.
5.14    Leases. Each Loan Party and its Restricted Subsidiaries enjoy peaceful
and undisturbed possession under all leases material to their business and to
which they are parties or under which they are operating, and, subject to
Permitted Protests, all of such material leases are valid and subsisting and no
material default by the applicable Loan Party or its Restricted Subsidiaries
exists under any of them.
5.15    Deposit Accounts and Securities Accounts. Set forth on Schedule 5.15 to
the Information Certificate (as updated pursuant to Section 6.12(j)(iv)) is a
listing of all of the Loan Parties’ and their Restricted Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.
5.16    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about each Borrower’s industry)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about such Borrower’s
industry) hereafter furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Lender for the periods ending December 31, 2018 and December 31,
2019 represent, and as of the date on which any other Projections are delivered
to Lender, such additional Projections represent, each Borrower’s good faith
estimate, on the date such Projections are delivered, of the Loan Parties’ and
their Subsidiaries’ future performance for the periods covered thereby based
upon assumptions believed by Borrowers to be reasonable at the time of the
delivery thereof to Lender.
5.17    Material Contracts. Set forth on Schedule 5.17 to the Information
Certificate (as such Schedule may be updated from time to time in accordance
herewith) is a reasonably detailed description of the Material Contracts of each
Loan Party and its Restricted Subsidiaries as of the most recent date on which
Borrowers provided their Compliance Certificate pursuant to Section 6.1;
provided, however, that any Borrower may amend Schedule 5.17 to the Information
Certificate to add additional Material Contracts so long as such amendment
occurs by written notice to Lender on the date that such Borrower provides its
Compliance Certificate. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract of each Loan Party and its Restricted
Subsidiaries (other than those


Exhibit D
Page 5



--------------------------------------------------------------------------------





that have expired at the end of their normal terms) (a) is in full force and
effect and is binding upon and enforceable against the applicable Loan Party or
its Restricted Subsidiary and, to such Borrower’s knowledge, after due inquiry,
each other Person that is a party thereto in accordance with its terms, (b) has
not been otherwise amended or modified (other than amendments or modifications
permitted by Section 7.7(b)), and (c) is not in default due to the action or
inaction of the applicable Loan Party or its Restricted Subsidiary.
5.18    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
5.19    Indebtedness. Set forth on Schedule 5.19 to the Information Certificate
is a true and complete list of all Indebtedness of each Loan Party and each of
its Restricted Subsidiaries outstanding immediately prior to the Restatement
Effective Date that is to remain outstanding immediately after giving effect to
the closing hereunder on the Restatement Effective Date and such Schedule
accurately sets forth the aggregate principal amount of such Indebtedness as of
the Restatement Effective Date.
5.20    Payment of Taxes. Except as otherwise permitted under Section 6.5, all
tax returns and reports of each Loan Party and its Restricted Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Restricted Subsidiaries and upon
their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable. Each Loan Party and each of its
Restricted Subsidiaries have made adequate provision in accordance with GAAP for
all taxes not yet due and payable. No Borrower knows of any proposed tax
assessment against a Loan Party or any of its Restricted Subsidiaries that is
not being actively contested by such Loan Party or such Restricted Subsidiary
diligently, in good faith, and by appropriate proceedings; provided such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
5.21    Margin Stock. No Loan Party nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the loans made to Borrowers will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.


Exhibit D
Page 6



--------------------------------------------------------------------------------





5.22    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
5.23 OFAC; SANCTIONS; ANTI-CORRUPTION LAWS; ANTI-MONEY LAUNDERING LAWS. No Loan
Party or any of its Subsidiaries is in violation of any Sanctions. No Loan Party
nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of any Advance made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including Lender, Bank Product Provider, or other individual or entity
participating in any transaction).
5.24    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrowers, threatened against any Loan
Party or any of its Restricted Subsidiaries before any Governmental Authority
and no grievance or arbitration proceeding pending or threatened against any
Loan Party or any of its Restricted Subsidiaries which arises out of or under
any collective bargaining agreement and that could reasonably be expected to
result in a material liability, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
any Loan Party or any of its Restricted Subsidiaries that could reasonably be
expected to result in a material liability, or (iii) to the knowledge of
Borrowers, after due inquiry, no union representation question existing with
respect to the employees of any Loan Party or its Restricted Subsidiaries and no
union organizing activity taking place with respect to any of the employees of
any Loan Party or its Restricted Subsidiaries. No Loan Party or any of its
Restricted Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of Loan Parties and its Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements, except
to the extent such violations could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. All material
payments due from any Loan Party or its Restricted Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of such Loan Party, except where the
failure


Exhibit D
Page 7



--------------------------------------------------------------------------------





to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.
5.25    [Intentionally Omitted].
5.26    Collateral.
(a)    Real Property. Schedule 5.26(b) to the Information Certificate sets forth
all Real Property owned by any of the Loan Parties as of the Restatement
Effective Date.
(b)    Intellectual Property. As of the Restatement Effective Date, Schedule
5.26(a) to the Information Certificate provides a complete and correct list of:
(i) all registered Copyrights owned by any Loan Party, all applications for
registration of Copyrights owned by any Loan Party, and all other Copyrights
owned by any Loan Party and material to the conduct of the business of any Loan
Party; (ii) all Intellectual Property Licenses entered into by any Loan Party
pursuant to which (A) any Loan Party has provided any license or other rights in
Intellectual Property owned or controlled by such Loan Party to any other Person
or (B) any Person has granted to any Loan Party any license or other rights in
Intellectual Property owned or controlled by such Person that is material to the
business of such Loan Party, including any Intellectual Property that is
incorporated in any Inventory, software, or other product marketed, sold,
licensed, or distributed by such Loan Party; (iii) all Patents owned by any Loan
Party and all applications for Patents owned by any Loan Party; and (iv) all
registered Trademarks owned by any Loan Party, all applications for registration
of Trademarks owned by any Loan Party, and all other Trademarks owned by any
Loan Party and material to the conduct of the business of any Loan Party.
(i)    all employees and contractors of each Loan Party who were involved in the
creation or development of any Intellectual Property for such Loan Party that is
necessary to the business of such Loan Party have signed agreements containing
assignment of Intellectual Property rights to such Loan Party and obligations of
confidentiality;
(ii)    to each Loan Party’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Loan Party, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change;
(iii)    to each Loan Party’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Loan Party and necessary in to the conduct of its business are valid, subsisting
and enforceable and in compliance with all legal requirements, filings, and
payments and other actions that are required to maintain such Intellectual
Property in full force and effect; and
(iv)    each Loan Party has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Loan Party that are necessary in the business of such Loan
Party;


Exhibit D
Page 8



--------------------------------------------------------------------------------





(c)    Pledged Interests. (i) Except as set forth on Schedule 5.26(c) or except
for the Security Interest created hereby, each Loan Party is and will at all
times be the sole holder of record and the legal and beneficial owner, free and
clear of all Liens other than Permitted Liens, of the Pledged Interests
indicated in the Information Certificate as being owned by such Loan Party and,
when acquired by such Loan Party, any Pledged Interests acquired after the
Restatement Effective Date; (ii) all of the Pledged Interests are duly
authorized, validly issued, fully paid and non-assessable and the Pledged
Interests constitute or will constitute the percentage of the issued and
outstanding Stock of the Pledged Companies of such Loan Party identified in the
Information Certificate as supplemented or modified by any Joinder to this
Agreement; (iii) such Loan Party has the right and requisite authority to
pledge, the Investment Related Property pledged by such Loan Party to Lender as
provided herein; (iv) all actions necessary or desirable to perfect and
establish the first priority of, or otherwise protect, Lender’s Liens in the
Investment Related Property, and the proceeds thereof, have been duly taken,
upon (A) the execution and delivery of this Agreement; (B) the taking of
possession by Lender (or its Lender or designee) of any certificates
representing the Pledged Interests, together with undated powers (or other
documents of transfer acceptable to Lender) endorsed in blank by the applicable
Loan Party; (C) the filing of financing statements in the applicable
jurisdiction set forth on Schedule 5.6(a) to the Information Certificate for
such Loan Party with respect to the Pledged Interests of such Loan Party that
are not represented by certificates, and (D) with respect to any Securities
Accounts, the delivery of Control Agreements with respect thereto; and (v) to
the extent required under Section 6, each Loan Party has delivered to and
deposited with Lender all certificates representing the Pledged Interests owned
by such Loan Party to the extent such Pledged Interests are represented by
certificates, and undated powers (or other documents of transfer acceptable to
Lender) endorsed in blank with respect to such certificates. None of the Pledged
Interests owned or held by such Loan Party has been issued or transferred in
violation of any securities registration, securities disclosure, or similar laws
of any jurisdiction to which such issuance or transfer may be subject. As to all
limited liability company or partnership interests, issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, each Borrower hereby
represents and warrants that the Pledged Interests issued pursuant to such
agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and (C)
are not held by such Loan Party in a securities account. In addition, none of
the Pledged Operating Agreements, the Pledged Partnership Agreements, or any
other agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement provide that such Pledged
Interests are securities governed by Section 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction.
(d)    Valid Security Interest. This Agreement creates a valid security interest
in the Collateral of each Loan Party, to the extent a security interest therein
can be created under the Code, securing the payment of the Obligations. Except
to the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Loan Party, as a debtor, and Lender for itself and as
agent for the Bank Product Providers, as secured party, in the jurisdictions
listed next to such Loan Party’s name on Schedule 5.6(a) to the Information
Certificate. Upon the making of such filings, Lender shall have a first priority
perfected security


Exhibit D
Page 9



--------------------------------------------------------------------------------





interest in the Collateral of each Loan Party to the extent such security
interest can be perfected by the filing of a financing statement, subject to
Permitted Liens which are purchase money Liens. Upon filing of the Copyright
Security Agreement with the United States Copyright Office, filing of the Patent
and Trademark Security Agreement with the PTO, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 5.6(a) to the
Information Certificate, all action necessary or desirable to protect and
perfect the Security Interest in and to on each Loan Party’s Patents,
Trademarks, or Copyrights has been taken and such perfected Security Interest is
enforceable as such as against any and all creditors of and purchasers from any
Loan Party. All action by any Loan Party necessary to protect and perfect such
security interest on each item of Collateral has been duly taken.
5.27    Eligible Accounts. As to each Account that is identified by a Borrower
as an Eligible Account in a Borrowing Base Certificate submitted to Lender, as
of such date, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of such
Borrower’s business, (b) owed to such Borrower, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than
Lender-discretionary criteria) set forth in the definition of Eligible Accounts.
5.28    Eligible Inventory. As to each item of Inventory that is identified by
Borrower as Eligible Inventory in a Borrowing Base Certificate submitted to
Lender, as of such date, such Inventory is (a) of good and merchantable quality,
free from known defects, and (b) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than Lender-discretionary criteria) set
forth in the definition of Eligible Inventory.
5.29    Locations of Inventory and Equipment. The Inventory and Equipment (other
than vehicles or Equipment out for repair) of the Loan Parties and their
Restricted Subsidiaries are not stored with a bailee, warehouseman, or similar
party and are located only at, or in-transit between or to, the locations
identified on Schedule 5.29 to the Information Certificate (as such Schedule may
be updated pursuant to Section 6.14).
5.30    Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Restricted Subsidiaries’ Inventory and the book value thereof.
5.31    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the IRC and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the IRC has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
IRC and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the IRC, or
an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.


Exhibit D
Page 10



--------------------------------------------------------------------------------





(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to result in a
Material Adverse Change. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Change.
(c)    No ERISA Event has occurred, and neither the Loan Parties nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Loan Parties and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the IRC) is 60% or higher and neither the Loan Parties nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Loan
Parties nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Loan Parties nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.
(d)    No Loan Party or any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than Pension Plans not otherwise prohibited by
this Agreement.


Exhibit D
Page 11



--------------------------------------------------------------------------------






EXHIBIT E
TO CREDIT AND SECURITY AGREEMENT
INFORMATION CERTIFICATE
OF
DASAN ZHONE SOLUTIONS, INC.
(and Subsidiaries)
Dated: July 12, 2018
Wells Fargo Bank, National Association
2450 Colorado Avenue, Suite 3000W
Santa Monica, CA 90404
Attn: Relationship Manager—DASAN Zhone Solutions, Inc.
In connection with certain financing provided or to be provided by Wells Fargo
Bank, National Association (“Lender”), each of the undersigned Borrowers and
Guarantors (each a “Loan Party”) represents and warrants to Lender the following
information about each Loan Party (capitalized terms not specifically defined
shall have the meaning set forth in the Agreement):
1.
Attached as Schedule 5.1(b) is a complete and accurate description of (i) the
authorized capital Stock of each Loan Party and its Subsidiaries, by class, and
the number of shares issued and outstanding and the names of the owners thereof
(including stockholders, members and partners) and their holdings, all as of the
date of this Agreement, (ii) all subscriptions, options, warrants or calls
relating to any shares of any Loan Party’s or its Subsidiaries’ capital Stock,
including any right of conversion or exchange; (iii) each stockholders’
agreement, restrictive agreement, voting agreement or similar agreement relating
to any such capital Stock; and (iv) and organization chart of each Loan Party
and all Subsidiaries.

2.
Each Loan Party is affiliated with, or has ownership in, the entities (including
Subsidiaries) set forth on Schedule 5.1(c).

3.
The Loan Parties use the following trade name(s) in the operation of their
business (e.g. billing, advertising, etc.): None.

The Loan Parties use the following trade name in advertising: None.
4.    Each of the Loan Parties is a registered organization of the following
type:
DASAN ZHONE SOLUTIONS, INC. – a Delaware corporation.
ZTI MERGER SUBSIDIARY III, INC. – a Delaware corporation
PREMISYS COMMUNICATIONS, INC. – a Delaware corporation
ZHONE TECHNOLOGIES INTERNATIONAL, INC. – a Delaware corporation


Exhibit E
Page 1



--------------------------------------------------------------------------------





PARADYNE NETWORKS, INC. – a Delaware corporation
PARADYNE CORPORATION – a Delaware corporation
DASAN NETWORK SOLUTIONS, Inc. – a California corporation
5.
The exact legal name (within the meaning of Section 9-503 of the Code) of each
Loan Party as set forth in its respective certificate of incorporation,
organization or formation, or other public organic document, as amended to date
is set forth in Schedule 5.5(a).

6.
Each Loan Party is organized solely under the laws of the State set forth on
Schedule 5.6(a). Each Loan Party is in good standing under those laws and no
Loan Party is organized in any other State.

7.
The chief executive office and mailing address of each Loan Party is located at
the address set forth on Schedule 5.6(b) hereto.

8.
The books and records of each Loan Party pertaining to Accounts, contract
rights, Inventory, and other assets are located at the addresses specified on
Schedule 5.6(b).

9.
The identity and Federal Employer Identification Number of each Loan Party and
organizational identification number, if any, is set forth on Schedule 5.6(c).
(Please Use Form Attached)

10.
No Loan Party has any Commercial Tort Claims, except as set forth on Schedule
5.6(d).

11.
There are no judgments, actions, suits, proceedings or other litigation pending
by or against or threatened by or against any Loan Party, any of its Restricted
Subsidiaries and/or Affiliates or any of its officers or principals, except as
set forth on Schedule 5.7(b).

12.
During the past five (5) years, the name as set forth in each Loan Party’s
organizational documentation filed of record with the applicable state authority
has been changed as follows:

“Zhone Technologies, Inc.” changed to “Dasan Zhone Solutions, Inc.”
13.
Since the dates of their respective organization, the Loan Parties have made or
entered into the following mergers or acquisitions:

See Annex A.
14.
Each Loan Party’s assets are owned and held free and clear of Liens (other than
Permitted Liens) mortgages, pledges, security interests (other than those
certain Security Interests granted under the Credit Agreement), encumbrances or
charges except as set forth below:

See Schedule P-2 to the Agreement.


Exhibit E
Page 2
(Domestic facility)





--------------------------------------------------------------------------------





15.
Each Loan Party has been and remains in compliance with all environmental laws
applicable to its business or operations except as set forth on Schedule 5.12.

16.
The Loan Parties do not have any Deposit Accounts, investment accounts,
Securities Accounts or similar accounts with any bank, securities intermediary
or other financial institution, except as set forth on Schedule 5.15 for the
purposes and of the types indicated therein.

17.
No Loan Party is a party to or bound by a collective bargaining or similar
agreement with any union, labor organization or other bargaining agent except as
set forth below: (indicate date of agreement, parties to agreement, description
of employees covered, and date of termination)

None.
18.
Set forth on Schedule 5.17 is a reasonably detailed description of each Material
Contract of each Loan Party and its Restricted Subsidiaries as of the
Restatement Effective Date.

19.
Set forth on Schedule 5.19 is a true and complete list of all Indebtedness of
each Loan Party and its Restricted Subsidiaries outstanding immediately prior to
the Restatement Effective Date.

20.
No Loan Party has made any loans or advances or guaranteed or otherwise become
liable for the obligations of any others, except as set forth below:

See Annex C.
21.
No Loan Party has any Chattel Paper (whether tangible or electronic) or
instruments as of the date hereof, except as follows:

None.
22.
No Loan Party owns or licenses any Trademarks, Patents, Copyrights or other
Intellectual Property, and is not a party to any Intellectual Property License
except as set forth on Schedule 5.26(a) (indicate type of Intellectual Property
and whether owned or licensed, registration number, date of registration, and,
if licensed, the name and address of the licensor).

23.
Schedule 5.26(b) sets forth all Real Property owned by each Loan Party.

24.
The Inventory, Equipment and other goods of each Loan Party are located only at
the locations set forth on Schedule 5.29.

25.
As set forth in Section 6.12(j)(ii) of the Credit Agreement, each Loan Party
shall maintain Cash Management Services of a type and on terms reasonably
satisfactory to Lender at one or more of the banks set forth on Schedule
6.12(j).



Exhibit E
Page 3
(Domestic facility)





--------------------------------------------------------------------------------





26.
At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:

None.
27.
Except as set forth on Schedule 7.15, there are no consignment, bill and hold,
sale or return, sale on approval or conditional sale arrangements.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Exhibit E
Page 4
(Domestic facility)





--------------------------------------------------------------------------------







Lender shall be entitled to rely upon the foregoing in all respects and the
undersigned is duly authorized to execute and deliver this Information
Certificate on behalf of each Loan Party.
Very truly yours,
DASAN ZHONE SOLUTIONS, INC.
ZTI MERGER SUBSIDIARY III, INC.
PREMISYS COMMUNICATIONS, INC.
ZHONE TECHNOLOGIES INTERNATIONAL, INC.
PARADYNE NETWORKS, INC.
PARADYNE CORPORATION
DASAN NETWORK SOLUTIONS, INC.
By:
Michael Golomb
Name:
Michael Golomb
Title:
CFO





Exhibit E
Page 5
(Domestic facility)





--------------------------------------------------------------------------------






Schedule 5.1(b)
TO INFORMATION CERTIFICATE


Capitalization of Loan Parties
and Subsidiaries


Organization Chart
(i):
Loan Party/Subsidiary
Authorized Shares/Issued Shares
Holder
Type of Rights/Stock
(common/preferred/ option/class)
Percent Interest (on a fully diluted basis)
DASAN ZHONE SOLUTIONS, INC.
36,000,000 / 16,499,665
Public
Common
 
ZTI MERGER SUBSIDIARY III, INC.
1,000/1,000
DASAN Zhone Solutions, Inc.
Common
100%
PREMISYS COMMUNICATIONS, INC.
1,000/1,000
ZTI MERGER SUBSIDIARY III, INC.
Common
100%
ZHONE TECHNOLOGIES INTERNATIONAL, INC.
1,000/1,000
ZTI MERGER SUBSIDIARY III, INC.
Common
100%
PARADYNE
NETWORKS, INC.
1,000/1,000
DASAN Zhone Solutions, Inc.
Common
100%
PARADYNE CORPORATION
1,000/1,000
PARADYNE
NETWORKS, INC.
Common
100%
DASAN NETWORK SOLUTIONS, INC.
100/100
DASAN Zhone Solutions, Inc.
Common
100%
Other Subsidiaries
See Annex A



(ii):
DASAN Zhone Solutions, Inc. has 1,183,798 options outstanding.



(iii):    1 / Zhone Technologies, Inc
2001SIP / 2001 Stock Incentive Plan
2002SIP / 2002 Stock Incentive Plan
DZSI2017 / 2017 Incentive Award Plan
EIP96 / PARA 1996 Equity incentive
FI00 / SORR 2000 Stock Incentive Plan
FI03 / SORR 2003 Equity Incentive
NQISOP / NQ Inducement Stock Option Plan
TP / Treasury Plan TELM


Schedule 5.1(b)
Page 1



--------------------------------------------------------------------------------






Schedule 5.1(c)
TO INFORMATION CERTIFICATE




Subsidiaries; Affiliates; Investments


Part 1 - Subsidiaries (More than 50% owned by a Loan Party) – See Annex B




Schedule 5.1(c)
Page 1



--------------------------------------------------------------------------------





Subsidiary
State or Other Jurisdiction of Incorporation or Organization
Percentage Ownership
Owned by
(Name of Loan Party or Subsidiary)
Ark Electronic Products, Inc.
Florida
100%
Paradyne Corporation
Astarte Fiber Networks, Inc.
Colorado
100%
DZS
Paradyne Corporation
Delaware
100%
Paradyne Networks
Paradyne Finance Corp.
Delaware
100%
Paradyne Corporation
Paradyne Networks, Inc.
Delaware
100%
DZS
Paradyne Worldwide Corporation
Delaware
100%
Paradyne Corporation
Premisys Communications, Inc.
Delaware
100%
ZTI
Premisys Communications LTD
United Kingdom
100%
Premisys
Xybridge Technologies, Inc.
Texas
100%
ZTI
Zhone AB
Sweden
100%
Zhone Technologies B.V.
Zhone Holdings, Inc.
Delaware
100%
DZS
Zhone International Ltd.
Cayman Islands
100%
ZTI
 
 
 
 
Zhone Technologies B.V.
Netherlands
100%
Zhone International Ltd.
Zhone Technologies Campus, LLC
California
100%
ZTI
Zhone Technologies De Argentina SRL
Argentina
100%
Zhone International
Zhone Technologies do Brasil LTDA
Brazil
100%
DZS
Zhone Technologies de Colombia
Columbia
100%
Zhone Technologies B.V.
Zhone Technologies GMBH
Germany
100%
Zhone International
DASAN Zhone Solutions, Inc.
Canada
100%
Premysis
Zhone Technologies International, Inc.
Delaware
100%
ZTI
Zhone Technologies Limited
Hong Kong
100%
Zhone International
Zhone Technologies, Ltd.
United Kingdom
100%
Zhone International
Zhone Technologies, Pte. Ltd.
Singapore
100%
Premysis
Zhone Technologies S de R.L. de C.V.
Mexico
100%
Zhone Technologies B.V.
Zhone Technologies S.R.L
Italy
100%
ZTI
Zhone Technologies, South Africa
South Africa
70%
Paradyne Networks
ZTI Merger Subsidiary III, Inc.
Delaware
100%
DZS
Dasan Network Solutions, Inc.
California
100%
DZS
Dasan Network Solutions, Inc.
Korea
100%
DNS
D-Mobile Limited
Taiwan
100%
DNS
DASAN India Private Limited
India
99.99%
DNS
Dasan Network Solutions Japan, Inc.
Japan
69.09%
DNS
Dasan Vietnam Company Limited
Vietnam
100%
DNS



Part 2 - Affiliates (Less than 50% Owned by a Loan Party)


Schedule 5.1(c)
Page 2



--------------------------------------------------------------------------------







Name
Jurisdiction of
Organization
Percentage Owned
None.
 
 



Part 3 - Affiliates (Subject to common ownership with) a Loan Party


Name
Jurisdiction of Organization
Parent
Percentage Owned
None.
 
 
 



Part 4 - Shareholders (If widely held, only holders with more than 10%)


Name
Jurisdiction of
Organization
Aggregate
Percentage Owned
DASAN Networks, Inc.
Korea
57.9%









Schedule 5.1(c)
Page 3



--------------------------------------------------------------------------------






Schedule 5.5(a)
TO INFORMATION CERTIFICATE






Exact Legal Name




DASAN ZHONE SOLUTIONS, INC.
ZTI MERGER SUBSIDIARY III, INC.
PREMISYS COMMUNICATIONS, INC.
ZHONE TECHNOLOGIES INTERNATIONAL, INC.
PARADYNE NETWORKS, INC.
PARADYNE CORPORATION
DASAN NETWORK SOLUTIONS, INC.






Schedule 5.5(a)
Page 1



--------------------------------------------------------------------------------






Schedule 5.6(a)
TO INFORMATION CERTIFICATE




Jurisdiction of Organization


Name
Jurisdiction of
Organization
DASAN ZHONE SOLUTIONS, INC.
Delaware
ZTI MERGER SUBSIDIARY III, INC.
Delaware
PREMISYS COMMUNICATIONS, INC.
Delaware
ZHONE TECHNOLOGIES INTERNATIONAL, INC.
Delaware
PARADYNE NETWORKS, INC.
Delaware
PARADYNE CORPORATION
Delaware
DASAN NETWORK SOLUTIONS, INC.
California



Foreign Qualifications:


DASAN Zhone Solutions, Inc.:
California; and
Florida.


ZTI Merger Subsidiary III, Inc.:
California


Paradyne Corporation:
Florida




Schedule 5.6(a)
Page 1



--------------------------------------------------------------------------------






Schedule 5.6(b)
TO INFORMATION CERTIFICATE




Locations


Part 1 - Chief Executive Office


For all Loan Parties:


7195 Oakport Street
Oakland, California 94621


Part 2 - Location of Books and Records


For all Loan Parties:


7195 Oakport Street
Oakland, California 94621




Schedule 5.6(b)
Page 1



--------------------------------------------------------------------------------






Schedule 5.6(c)
TO INFORMATION CERTIFICATE




Federal Employer Identification Number
Organizational Identification Number


Name
Organizational Identification
Number
DASAN ZHONE SOLUTIONS, INC.
FEIN: 22-3509099
Delaware ID: 2742244
ZTI MERGER SUBSIDIARY III, INC.
FEIN: 94-3333763
Delaware ID: 3056631
PREMISYS COMMUNICATIONS, INC.
FEIN: 94-3153847
Delaware ID: 2416157
ZHONE TECHNOLOGIES INTERNATIONAL, INC.
FEIN: 94-3363089
Delaware ID: 3226407
PARADYNE NETWORKS, INC.
FEIN: 75-2658219
Delaware ID: 2631890
PARADYNE CORPORATION
FEIN: 59-2738881
Delaware ID: 0714924
DASAN NETWORK SOLUTIONS, INC.
FEIN: 27-3063221
California ID: 3303680







Schedule 5.6(c)
Page 1



--------------------------------------------------------------------------------






Wells Fargo Capital Finance
Identity Verification and Investigation Consent Form
Key Parties– (Individuals and Non-individuals)


Previously Provided.









--------------------------------------------------------------------------------






Schedule 5.6(d)
TO INFORMATION CERTIFICATE




Commercial Tort Claims


None.








Schedule 5.6(d)
Page 1



--------------------------------------------------------------------------------






Schedule 5.7(b)
TO INFORMATION CERTIFICATE


Judgments/ Pending Litigation


None.








Schedule 5.7(b)
Page 1



--------------------------------------------------------------------------------






Schedule 5.12
TO INFORMATION CERTIFICATE




Environmental Compliance


Each Loan Party is in compliance with all environmental laws applicable to its
business or operations.






Schedule 5.12
Page 1



--------------------------------------------------------------------------------






Schedule 5.15
TO INFORMATION CERTIFICATE


Deposit Accounts; Investment Accounts


Part 1 - Deposit Accounts


Name and Address of Bank
Loan Party
Account No.
Purpose *
Wells Fargo Bank
Dasan Zhone Solutions, Inc.
4123407249
Operating/Sweep Account
Wells Fargo Bank
Dasan Zhone Solutions, Inc.
4123407231
Cash Collection/Sweep Account
Wells Fargo Bank
Dasan Zhone Solutions, Inc.
4123407256
Payroll/Sweep Account
Silicon Valley Bank
ZTI Merger Subsidiary III, Inc.
3300369498
Operating
Silicon Valley Bank
ZTI Merger Subsidiary III, Inc.
3300369582
Cash Collateral/Sweep Account
Silicon Valley Bank
ZTI Merger Subsidiary III, Inc.
3300843689
Blocked Account/Sweep Account
Royal Bank of Canada
Dasan Zhone Solutions, Inc.
103-704-3
Operating
TD Canada Trust
TMF Canada Payroll, Inc. (in trust for Zhone Technologies, Inc.)
0986-5207795
Payroll
Citibank, N.A.
Zhone Technologies (ZTI Merger Subsidiary III, Inc.)
30853223
Insurance
KBC Bank NV
Zhone Technologies International, Inc.
401-5054621-66
Operating
Emirates NBD
Zhone Technologies International, Inc.
1011064000201
Operating

+
                


∗
For “Purpose” indicate either: “collection account” if proceeds of receivables
or other assets are deposited in it, and note “lockbox” if it is subject to
lockbox servicing arrangements with the applicable bank or “disbursement
account” if it is a checking account or account used for transferring funds to
third parties and note if it is used for a specific purpose, e.g., “payroll”,
“medical”, “insurance”, “escrow” etc. Also, please note any “zero balance” or
other automatic sweep or investment accounts.









Schedule 5.15
Page 1



--------------------------------------------------------------------------------





Part 2 - Investment and Other Accounts


None.








Schedule 5.15
Page 2



--------------------------------------------------------------------------------






Schedule 5.17
TO INFORMATION CERTIFICATE




Material Contracts


DASAN Zhone Solutions, Inc.:


Customers:
Consolidated Communications Services Company
Axtel S.A.B. De C.V.
Baud Telecom Company
Product Source International Datacomm, Llc
Emirates Telecommunications Corp.
Sprint, Inc.
Telefonica Del Sur S.A.
Inteno Broadband Technology As
Intelbras Ind De Tel Elet Bra
Anixter Inc.
Graybar Electric Co Inc
Yadkin Valley Telephone
Goldfield Telecom Inc.
WNI Equipamentos Eletronicos Ltda
Libatel S.A.R.L.


Contract Manufacturers:
Shenzhen Gongjin Electronics




Royalty agreements:
Windriver
Oracle






Schedule 5.17
Page 1



--------------------------------------------------------------------------------






Schedule 5.19
TO INFORMATION CERTIFICATE




Existing Indebtedness
See Annex C






Schedule 5.19
Page 1



--------------------------------------------------------------------------------






Schedule 5.26(a)
TO INFORMATION CERTIFICATE


Intellectual Property


Part A: Trademarks


1.
TRADEMARKS OWNED BY DASAN ZHONE SOLUTIONS, INC. (F/K/A ZHONE TECHNOLOGIES, INC.)



United States Trademark
Application Number
Registration Number
Registration Date
Expiration Date
SLMS
76/110,937
2,608,096
8-13-2002
8-13-2022
ZMS
76/174,513
2,586,521
6-25-2002
6-25-2022
MALC
76/175,453
2,725,112
6-10-2003
6-10-2023
ZHONE
76/175,462
2,725,113
6-10-2003
6-10-2023
Znid
77/067,082
3,390,835
3-04-2008
3-04-2028
MXK
77/739,166
3,725,214
12-15-2009
12-15-2029
BANDWIDTH CHNAGES EVERYTHING
85/030,477
4,455,296
12-24-2013
12-24-2023
ZHONE FIBERCELL
85/245,648
4,313,579
4-02-2013
4-02-2023
IP ZHONE
85/295,116
4,252,361
12-04-2012
12-04-2022
FIBERLAN
86/126,754
4,745,309
5-26-2015
5-26-2025
DZS EVERY CONNECTION MATTERS (stylized and/or with
design)
87/440,078
 
 
 
DZS (stylized and/or with design)
87/440,114
 
 
 
DZS FIBERCELL
87/911,757
 
 
 
VNOS
87/923,526
 
 
 
PARADYNE (stylized and/or with design)
75/184,564
2,248,498
6-01-1999
6-01-2019
REACHDSL
76/197,073
2,885,561
9-21-2004
9-21-2024
BITSTORM
76/060,907
2,856,212
6-22-2004
6-22-2024



Australia Trademark
Application Number
Registration Number
Registration Date
Expiration Date
ZHONE
833160
833160
3-30-2001
4-28-2020
Z and design
833161
833161
3-30-2001
4-28-2020





Schedule 5.26(a)
Page 1



--------------------------------------------------------------------------------





Canada Trademark
Application Number
Registration Number
Registration Date
Expiration Date
ZHONE
1056021
TMA574176
1-22-2003
1-22-2033
Z and design
1056022
TMA574177
1-22-2003
1-22-2033



Chile Trademark
Application Number
Registration Number
Registration Date
Expiration Date
ZHONE
493.105
587.379
1-10-2001
1-10-2021
Z and design
493.107
587.381
1-10-2001
1-10-2021



China (People’s Republic) Trademark
Application Number
Registration Number
Registration Date
Expiration Date
Z ZHONE
2000076059
1606363
7-21-2001
7-20-2021
Z and design
2000076060
1606365
7-21-2001
7-20-2021



European Union (Community) Trademark
Application Number
Registration Number
Registration Date
Expiration Date
Z ZHONE
1683705
1683705
8-03-2001
5-31-2020
MXK
8338394
8338394
12-23-2009
6-03-2019



India Trademark
Application Number
Registration Number
Registration Date
Expiration Date
Z ZHONE
928854
928854
5-31-2000
5-31-2020
Z and design
928855
928855
4-21-2005
5-31-2020



Indonesia Trademark
Application Number
Registration Number
Registration Date
Expiration Date
Z ZHONE
477920
477920
5-25-2001
5-31-2020
Z and design
477919
477919
5-25-2001
5-31-2020



Japan Trademark
Application Number
Registration Number
Registration Date
Expiration Date
Z ZHONE
2000-044391
4466214
4-13-2001
4-13-2021
Z and design
2000-044420
4466217
4-20-2001
4-20-2021



Korea Trademark
Application Number
Registration Number
Registration Date
Expiration Date
Z ZHONE
2000-25959
511688
2-01-2002
2-01-2022
Z and design
2000-25960
511689
2-01-2002
2-01-2022





Schedule 5.26(a)
Page 2



--------------------------------------------------------------------------------





Mexico Trademark
Application Number
Registration Number
Registration Date
Expiration Date
Z ZHONE
750581
750581
6-14-2002
6-14-2022
Z and design
454566
454566
10-25-2000
10-25-2020



Russia Trademark
Application Number
Registration Number
Registration Date
Expiration Date
ZHONE
2000712807
210414
4-04-2002
5-30-2020
Z and design
2000712724
210339
4-02-2002
5-30-2020



Singapore Trademark
Application Number
Registration Number
Registration Date
Expiration Date
Z ZHONE
T00/07159Z
T00/07159Z
4-29-2000
4-29-2020
Z and design
T00/07160C
T00/07160C
4-29-2000
4-29-2020



South Africa Trademark
Application Number
Registration Number
Registration Date
Expiration Date
Z ZHONE
2000/10766
2000/10766
12-19-2003
5-30-2020
Z and design
2000/10767
2000/10767
12-19-2003
5-30-2020



Switzerland Trademark
Application Number
Registration Number
Registration Date
Expiration Date
Z ZHONE
06495/2000
478.136
11-07-2000
5-30-2020



2.
TRADEMARKS OWNED BY PARADYNE CORPORATION



United States Trademark
Application Number
Registration Number
Registration Date
Expiration Date
ETHERXTEND
78/706,963
3,331,453
11-06-2007
11-06-2027



Part B: Patents


1.
PATENTS OWNED BY DASAN ZHONE SOLUTIONS, INC. (F/K/A ZHONE TECHNOLOGIES, INC.)



United States Patent Title
Patent Number
Application Number
SYSTEM FOR REAL TIME VOICE QUALITY MEASUREMENT IN VOICE OVER PACKET NETWORK
7197010
09/885,373





2.
PATENTS OWNED BY PARADYNE CORPORATION



Schedule 5.26(a)
Page 3



--------------------------------------------------------------------------------







United States Patent Title
Patent Number
Application Number
SYSTEM AND METHOD FOR COMMUNICATING VOICE AND DATA OVER A LOCAL PACKET NETWORK
6075784
09/112,911
SYSTEM AND METHOD FOR COMMUNICATING VOICE AND DATA OVER A LOCAL PACKET NETWORK
6639913
09/314,318
APPARATUS AND METHOD FOR COMMUNICATING VOICE AND DATA
BETWEEN A CUSTOMER PREMISES AND A CENTRAL OFFICE
6546090
09/374,774
APPARATUS AND METHOD FOR COMMUNICATING VOICE AND DATA BETWEEN A CUSTOMER
PREMISES AND A CENTRAL OFFICE
7130338
10/811,531
APPARATUS AND METHOD FOR COMMUNICATION VOICE AND DATA BETWEEN A CUSTOMER
PREMISES AND A CENTRAL OFFICE
7352803
11/589,375
APPARATUS AND METHOD FOR USER TONE WARNING DURING DATA SUSPENSION
6031897
09/014,748
APPARATUS AND METHOD FOR SIMULTANEOUS MULTIPLE TELEPHONE TYPE SERVICES ON A
SINGLE TELEPHONE LINE
6580785
09/032,671
SIMULTANEOUS TRANSMISSION OF AN ANALOG POTS SIGNAL AND A DIGITAL SIGNAL ON A
SUBSCRIBER LINE
7020266
10/269,209
APPARATUS AND METHOD FOR SIMULTANEOUS MULTIPLE TELEPHONE TYPE SERVIES ON A
SINGLE TELEPHONE LINE
7961850
11/086,063
PERFORMANCE CUSTOMIZATION SYSTEM AND PROCESS FOR OPTIMIZING XDSL PERFORMANCE
6647058
09/102,176
PERFORMANCE CUSTOMIZATION SYSTEM AND PROCESS FOR OPTIMIZING XDSL PERFORMANCE
7916776
10/689,425
PERFORMANCE CUSTOMIZATION SYSTEM AND PROCESS FOR OPTIMIZING XDSL PERFORMANCE
9130654
12/797,956
SYSTEM AND METHOD FOR THE MEASUREMENT OF SERVICE QUALITY IN A COMMUNICATION
NETWORK
6798742
09/144,9236
SYSTEM AND METHOD FOR THE MEASUREMENT OF SERVICE QUALITY IN A COMMUNICATION
NETWORK
7936689
10/950,801
METHOD AND APPARATUS FOR AUTOMATICALLY DETECTING AND
MEASURING DISTORTION IN A DSL SYSTEM
6111936
09/239,636
METHOD AND APPARATUS FOR AUTOMATICALLY AND ADAPTIVELY ADJUSTING TELEPHONE AUDIO
QUALITY AND DSL DATA RATE IN A DSL SYSTEM
6154524
09/240,465
METHOD AND APPARATUS FOR AUTOMATICALLY ADJUSTING THE
TRANSMIT POWER OF DATA COMMUNICATION EQUIPMENT OPERATING IN A MULTIPOINT
ENVIRONMENT
6549568
09/248,149
AUTOMATIC CONFIGURATION SYSTEM AND METHOD FOR A FRAME RELAY NETWORK
6493352
09/116,169
SUBSCRIBER LINE DRIVER AND TERMINATION
6782096
09/439,933
SUBSCRIBER LINE DRIVER AND TERMINATION
7747000
10/889,858
DIGITAL SUBSCRIBER LINE DRIVER
6975694
09/733,841
DIGITAL SUBSCRIBER LINE DRIVER
7149268
11/108,244
DISCRETE MULTITONE INTERLEAVER
7099401
09/736,353
TONE ORDERED DISCRETE MULTITONE INTERLEAVER
7088781
09/766,255
TONE ORDERED DISCRETE MULTITONE INTERLEAVER
7418048
11/496,353



Schedule 5.26(a)
Page 4



--------------------------------------------------------------------------------





SYSTEM AND METHOD FOR STATISTICAL CONTROL OF POWER DISSIPATION WITH HOST
ENFORCEMENT
7558203
11/052,317
SYSTEM AND METHOD FOR SUBSCRIBER LOOP TESTING
7289604
11/108,258
SYSTEM AND METHOD FOR IMPROVED DATA TRANSMISSION SPEED BY FIXING THE LOWER
CORNER FREQUENCY AT A FREQUENCY ABOVE VOICE BAND IN A SYMMETRIC DSL
TRANSMISSION SYSTEM
7430212
10/073,098
DETERMINATION OF NETWORK PERFORMANCE CHARACTERISTICS
7969900
10/515,222
SYSTEM AND METHOD FOR FAULT ISOLATION IN A PACKET SWITCHING NETWORK
8867335
10/435,873
SYSTEM AND METHOD FOR ADAPTING TO A CHANGE IN CONSTELLATION DENSITY WHILE
RECEIVING A SIGNAL
7522679
10/956,780
SYSTEM AND METHOD FOR ADAPTING TO A CHANGE IN CONSTELLATION DENSITY WHILE
RECEIVING A SIGNAL
7835459
12/394,591
SYSTEM AND METHOD FOR ADAPTING A CHANGE IN CONSTELLATION DENSITY WHILE RECEIVING
A SIGNAL
8279969
12/908,325











Schedule 5.26(a)
Page 5



--------------------------------------------------------------------------------






Schedule 5.26(b)
TO INFORMATION CERTIFICATE


Owned Real Estate


None.






Schedule 5.26(b)
Page 1



--------------------------------------------------------------------------------






Schedule 5.29
TO INFORMATION CERTIFICATE




Locations of Inventory and Equipment


Locations of Inventory, Equipment and Other Assets


Address
Owned/Leased/Third Party
Name/Address of Lessor or Third Party, as Applicable
7340 Bryan Dairy Rd, Ste 150, Seminole, FL 33777
Leased
7300 Bryan Dairy Industrial, LLC
7195 Oakport Street
Oakland, California
Leased
Treasurer of Alameda County







Schedule 5.29
Page 1



--------------------------------------------------------------------------------






Schedule 6.12(j)
TO INFORMATION CERTIFICATE




Collection Account Bank


See Schedule 5.15 to Information Certificate.






Schedule 6.12(j)
Page 1



--------------------------------------------------------------------------------






Schedule 7.15
TO INFORMATION CERTIFICATE




Consignment, Bill and Hold, Sale or Return, Sale on Approval or Conditional Sale
Arrangements


None.






Schedule 7.15
Page 1



--------------------------------------------------------------------------------






Schedule 7.16
TO INFORMATION CERTIFICATE




Inventory With Bailee, Warehouseman, Processor, etc.


None.






Schedule 7.16
Page 1



--------------------------------------------------------------------------------






Annex A


 
CAG Technologies
DASAN Zhone Solutions, Inc.*
Zhone Technologies, Inc*.
1999
Premisys
DASAN Zhone Solutions, Inc.*
DASAN Zhone Solutions, Inc.*
1999
Roundview
DASAN Zhone Solutions, Inc.*
DASAN Zhone Solutions, Inc.*
2000
Optaphone
DASAN Zhone Solutions, Inc.*
DASAN Zhone Solutions, Inc.*
2000
Xybridge
DASAN Zhone Solutions, Inc.*
DASAN Zhone Solutions, Inc.*
2001
Nortel Networks Access Node
DASAN Zhone Solutions, Inc.*
DASAN Zhone Solutions, Inc.*
2001
Vpacket
DASAN Zhone Solutions, Inc.*
DASAN Zhone Solutions, Inc.*
2002
Tellium
DASAN Zhone Solutions, Inc.*
DASAN Zhone Solutions, Inc.
2003
eLuminant
DASAN Zhone Solutions, Inc.
DASAN Zhone Solutions, Inc.
2003
Gluon
DASAN Zhone Solutions, Inc.
DASAN Zhone Solutions, Inc.
2004
Sorrento Networks
DASAN Zhone Solutions, Inc.
DASAN Zhone Solutions, Inc.
2004
Paradyne
DASAN Zhone Solutions, Inc.
DASAN Zhone Solutions, Inc.
2005
DASAN Network Solutions, Inc. (Korea)
DASAN Network Solutions, Inc.(US)
DASAN Zhone Solutions, Inc.
2016























* Formerly known as ZTI Merger Subsidiary III.







--------------------------------------------------------------------------------






Annex B


image1a03.gif [image1a03.gif]















--------------------------------------------------------------------------------






Annex C


image2a03.gif [image2a03.gif]









--------------------------------------------------------------------------------








EXHIBIT F
TO CREDIT AND SECURITY AGREEMENT
Form of Pledged Interest Addendum
PLEDGED INTERESTS ADDENDUM
This Pledged Interests Addendum, dated as of [_____________] [___], 201[__]
(this “Pledged Interests Addendum”), is delivered pursuant to Section 6.12(k) of
the Credit Agreement referred to below. The undersigned hereby agree that this
Pledged Interests Addendum may be attached to that certain Amended and Restated
Credit and Security Agreement, dated as of July 12, 2018 (as amended, restated,
supplemented, renewed, extended or otherwise modified from time to time, the
“Credit Agreement”), by and among Wells Fargo Bank, National Association
(“Lender”), the undersigned, and the other Borrowers and Guarantors party
thereto. Initially capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Credit Agreement or, if not defined
therein, in the Credit Agreement. The undersigned hereby agree that the
additional interests listed on Schedule I attached hereto shall be and become
part of the Pledged Interests pledged by the undersigned to Lender in the Credit
Agreement, with the same force and effect as if originally named therein.
Without limiting the generality of the foregoing, the undersigned hereby grant
to Lender a security interest in the Pledged Interests described on Schedule I
attached hereto to secure all now existing or hereafter arising Obligations.
This Pledged Interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If any of
the undersigned delivers an executed counterpart of this Pledged Interests
Addendum by telefacsimile or other electronic method of transmission, such
person shall also deliver an original executed counterpart of this Pledged
Interests Addendum but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Pledged Interests Addendum.
The undersigned hereby certify that the representations and warranties set forth
in Section 5 of the Credit Agreement of the undersigned are true and correct in
all material respects as to the Pledged Interests listed herein on and as of the
date hereof.
THE TERMS AND CONDITIONS OF SECTION 13 OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE INTO THIS PLEDGED INTERESTS ADDENDUM.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.
[--NAME OF ENTITY--]






By:                            
Name:
Title:







--------------------------------------------------------------------------------






SCHEDULE I
TO
PLEDGED INTERESTS ADDENDUM
Pledged Interests


Name of Grantor
Name of Pledged Company
Number of Shares/Units
Class of Interests
Percentage of Class Owned
Certificate Nos.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Page 1



--------------------------------------------------------------------------------






Schedule A-1
TO CREDIT AND SECURITY AGREEMENT


Collection Account




Name of Bank
Loan Party
Account No.
Purpose
Wells Fargo Bank
Dasan Zhone Solutions, Inc.
4123407231
Cash Collection/Sweep Account
Silicon Valley Bank
ZTI Merger Subsidiary III, Inc.
3300369582
Cash Collateral/Sweep Account







Schedule A-1
Page 1



--------------------------------------------------------------------------------






Schedule A-2
TO CREDIT AND SECURITY AGREEMENT




Authorized Persons




NAME
TITLE
Il Yung Kim
Chief Executive Officer
Michael Golomb
Chief Financial Officer
Katheryn Root
Assistant Controller







Schedule A-2
Page 1



--------------------------------------------------------------------------------






Schedule D-1
TO CREDIT AND SECURITY AGREEMENT




Designated Account




Account Name:    DASAN Zhone Solutions, Inc. Operating Account
Account Number:    4123407249






Schedule D-1
Page 1



--------------------------------------------------------------------------------






Schedule P-1
TO CREDIT AND SECURITY AGREEMENT




Permitted Investments


None.




Schedule P-1
Page 1



--------------------------------------------------------------------------------






Schedule P-2
TO CREDIT AND SECURITY AGREEMENT


Permitted Liens


[None]


Schedule P-2
Page 1



--------------------------------------------------------------------------------






Schedule R-1
Real Property Collateral


TO CREDIT AND SECURITY AGREEMENT


None.


Schedule R-1
Page 2

